Exhibit 10.22.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

Dated as of May 1, 2017 by and among

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, AS PARENT BORROWER,

THE SUBSIDIARY BORROWERS PARTY HERETO, CITIBANK, N.A. and KEYBANK NATIONAL
ASSOCIATION, AS ISSUING LENDERS AND SWING LOAN LENDERS,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT, OTHER LENDERS THAT MAY
BECOME

PARTIES TO THIS AGREEMENT, AND

KEYBANK NATIONAL ASSOCIATION, AS AGENT,

WITH

 

CITIGROUP GLOBAL MARKETS INC. and THE HUNTINGTON NATIONAL BANK, AS
CO-SYNDICATION AGENTS,

BANK OF AMERICA, N.A., CAPITAL ONE, NATIONAL ASSOCIATION, CITIZENS BANK, N.A.,
COMERICA BANK and REGIONS BANK,

 

AS CO-DOCUMENTATION AGENTS,

 

CITIGROUP GLOBAL MARKETS INC. and KEYBANC CAPITAL MARKETS, AS JOINT BOOKRUNNERS

AND

 

CITIGROUP GLOBAL MARKETS INC., KEYBANC CAPITAL MARKETS and THE HUNTINGTON
NATIONAL BANK,

 

AS JOINT LEAD ARRANGERS

 



 

$300 MILLION SENIOR UNSECURED CREDIT FACILITY

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

§1DEFINITIONS AND RULES OF INTERPRETATION1

§1.1Definitions1

§1.2Rules of Interpretation31

§2THE CREDIT FACILITY32

§2.1Loans32

§2.2Notes33

§2.3Unused Fee; Facility Fee33

§2.4Reduction and Termination of the Revolving Credit Commitments33

§2.5Swing Loan Commitment34

§2.6Interest on Loans36

§2.7Requests for Revolving Credit Loans37

§2.8Funds for Loans37

§2.9Use of Proceeds37

§2.10Letters of Credit38

§2.11Increase in Total Commitment41

§2.12Extension of Revolving Credit Maturity Date42

§2.13Incremental Term Loan Facility43

§3REPAYMENT OF THE LOANS44

§3.1Stated Maturity44

§3.2Mandatory Prepayments44

§3.3Optional Prepayments45

§3.4Partial Prepayments45

§3.5Effect of Prepayments45

§3.6Sharing of Payments, Etc45

§4CERTAIN GENERAL PROVISIONS47

§4.1Conversion Options47

§4.2Fees47

§4.3[Reserved]47

§4.4Funds for Payments47

§4.5Computations50

§4.6Suspension of LIBOR Rate Loans50

§4.7Illegality51

§4.8Additional Interest51

§4.9Additional Costs, Etc51

§4.10Capital Adequacy52

§4.11Breakage Costs52

§4.12Default Interest; Late Charge52

§4.13Certificate52

§4.14Limitation on Interest53

§4.15Certain Provisions Relating to Increased Costs and Non-Funding Lenders53

§4.16Cash Collateral Account54

§5UNENCUMBERED ASSETS55

 



i

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§5.1Initial Unencumbered Assets55

§5.2Addition of Unencumbered Assets55

§5.3Failure of Unencumbered Asset Conditions55

§5.4Borrower Election to Remove Unencumbered Assets56

§5.5Release of Subsidiary Borrowers56

§5.6Additional Subsidiary Borrowers56

§5.7Costs and Expenses of Additions and Removals56

§6REPRESENTATIONS AND WARRANTIES57

§6.1Corporate Authority, Etc57

§6.2Governmental Approvals58

§6.3Title to Unencumbered Assets58

§6.4Financial Statements58

§6.5No Material Changes58

§6.6[Reserved]58

§6.7Litigation59

§6.8No Material Adverse Contracts, Etc59

§6.9Compliance with Other Instruments, Laws, Etc59

§6.10Tax Status59

§6.11No Event of Default59

§6.12Investment Company Act59

§6.13Absence of UCC Financing Statements, Etc59

§6.14EEA Financial Institutions60

§6.15Unencumbered Asset Conditions60

§6.16Employee Benefit Plans60

§6.17Disclosure60

§6.18Place of Business60

§6.19Regulations T, U and X60

§6.20Environmental Compliance60

§6.21Subsidiaries; Organizational Structure60

§6.22Leases60

§6.23Property61

§6.24Brokers61

§6.25Other Debt61

§6.26Solvency61

§6.27No Bankruptcy Filing61

§6.28No Fraudulent Intent61

§6.29Transaction in Best Interests of Loan Parties; Consideration61

§6.30OFAC62

§6.31REIT Status62

§7AFFIRMATIVE COVENANTS62

§7.1Punctual Payment62

§7.2Maintenance of Office62

§7.3Records and Accounts62

§7.4Financial Statements, Certificates and Information62

§7.5Notices64

§7.6Existence; Maintenance of Properties65

§7.7Insurance65

§7.8Taxes; Liens67

§7.9Inspection of Unencumbered Assets and Books67

 



ii

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§7.10Compliance with Laws, Contracts, Licenses, and Permits67

§7.11Further Assurances68

§7.12[Reserved]68

§7.13[Reserved]68

§7.14Business Operations68

§7.15[Reserved]68

§7.16Ownership of Real Estate68

§7.17[Reserved]68

§7.18Plan Assets68

§7.19Parent Guarantor Covenants68

§7.20Transactions With Affiliates68

§7.21Keepwell69

§8NEGATIVE COVENANTS69

§8.1Restrictions on Indebtedness69

§8.2Restrictions on Liens, Etc71

§8.3[Reserved]73

§8.4Merger, Consolidation73

§8.5[Reserved]74

§8.6Compliance with Environmental Laws74

§8.7[Reserved]74

§8.8Asset Sales74

§8.9[Reserved]75

§8.10Restriction on Prepayment of Indebtedness75

§8.11[Reserved]75

§8.12Derivatives Contracts75

§8.13[Reserved]75

§8.14[Reserved]75

§9FINANCIAL COVENANTS75

§9.1Maximum Consolidated Leverage Ratio75

§9.2Minimum Consolidated Fixed Charge Coverage Ratio75

§9.3Minimum Consolidated Tangible Net Worth75

§9.4Maximum Distributions75

§9.5Maximum Secured Leverage Ratio76

§9.6Maximum Secured Recourse Indebtedness76

§9.7Maximum Unhedged Variable Rate Indebtedness76

§9.8Unencumbered Assets76

§9.9Maximum Unsecured Leverage Ratio76

§9.10Minimum Unencumbered Assets Debt Service Coverage Ratio76

§10CLOSING CONDITIONS76

§10.1Loan Documents76

§10.2Certified Copies of Organizational Documents76

§10.3Resolutions77

§10.4Incumbency Certificate; Authorized Signers77

§10.5Opinion of Counsel77

§10.6Payment of Fees77

§10.7Opinion of Agent’s Special Counsel77

§10.8Performance; No Default77

 



3

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§10.9Representations and Warranties77

§10.10Proceedings and Documents77

§10.11[Reserved]77

§10.12Compliance Certificate77

§10.13[Reserved]78

§10.14Consents78

§10.15Refinancing78

§10.16Other78

§11CONDITIONS TO ALL BORROWINGS78

§11.1Prior Conditions Satisfied78

§11.2Representations True; No Default78

§11.3Borrowing Documents78

§11.4[Reserved]78

§12EVENTS OF DEFAULT; ACCELERATION; ETC78

§12.1Events of Default and Acceleration78

§12.2Certain Cure Periods80

§12.3Termination of Commitments and Actions in Respect of Letters of Credit81

§12.4Remedies81

§12.5Distribution of Loan Proceeds82

§13SETOFF82

§14AGENT83

§14.1Authorization83

§14.2Employees and Agents83

§14.3No Liability83

§14.4No Representations83

§14.5Payments84

§14.6Holders of Notes84

§14.7Indemnity84

§14.8Agent as Lender84

§14.9Resignation84

§14.10Duties in the Case of Enforcement85

§14.11Bankruptcy85

§14.12[Reserved]86

§14.13Reliance by Agent86

§14.14Approvals86

§14.15Borrowers Not Beneficiaries86

§14.16Defaulting Lenders86

§14.17Reliance on Hedge Provider88

§15EXPENSES88

§16INDEMNIFICATION89

§17SURVIVAL OF COVENANTS, ETC90

§18ASSIGNMENT AND PARTICIPATION90

 



4

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§18.1Conditions to Assignment by Lenders90

§18.2Register90

§18.3New Notes91

§18.4Participations91

§18.5Pledge by Lender92

§18.6No Assignment by Loan Parties92

§18.7Disclosure92

§18.8Titled Agents92

§18.9Amendments to Loan Documents92

§19NOTICES93

§20RELATIONSHIP93

§21GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE93

§22HEADINGS94

§23COUNTERPARTS94

§24ENTIRE AGREEMENT, ETC94

§25WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS94

§26DEALINGS WITH THE LOAN PARTIES94

§27CONSENTS, AMENDMENTS, WAIVERS, ETC95

§28SEVERABILITY96

§29TIME OF THE ESSENCE96

§30NO UNWRITTEN AGREEMENTS96

§31REPLACEMENT NOTES96

§32NO THIRD PARTIES BENEFITED96

§33PATRIOT ACT97

§34RESERVED97

§35JOINT AND SEVERAL LIABILITY97

§36ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF THE BORROWERS97

§36.1Attorney-in-Fact97

§36.2Accommodation97

§36.3Waiver of Automatic or Supplemental Stay97

§36.4Waiver of Defenses97

§36.5Waiver99

§36.6Subordination100

 



5

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§37ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS100

§38RECOURSE PROVISIONS101

§39ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL

INSTITUTIONS101

 



6

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1FORM OF REVOLVING CREDIT NOTE

Exhibit A-2FORM OF TERM NOTE

Exhibit BFORM OF SWING LOAN NOTE

Exhibit CFORM OF JOINDER AGREEMENT

Exhibit DFORM OF REQUEST FOR REVOLVING CREDIT LOAN Exhibit EFORM OF LETTER OF
CREDIT REQUEST

Exhibit FFORM OF AVAILABILITY CERTIFICATE

Exhibit GFORM OF COMPLIANCE CERTIFICATE

Exhibit HFORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT Exhibit IFORM OF LETTER OF
CREDIT APPLICATION

Exhibit JFORM OF SUBSIDIARY BORROWER RELEASE Schedule 1.1-ALENDERS AND
COMMITMENTS

Schedule 1.1-BDISQUALIFIED LENDERS

Schedule 5.1INITIAL UNENCUMBERED ASSETS Schedule 6.3LIST OF ALL ENCUMBRANCES ON
ASSETS Schedule 6.5NO MATERIAL CHANGES

Schedule 6.7PENDING LITIGATION Schedule 6.20ENVIRONMENTAL MATTERS

Schedule 6.21(a)PARENT BORROWER SUBSIDIARIES Schedule 6.23PROPERTY CONDITION;
OPTIONS Schedule 8.1SPECIFIED INDEBTEDNESS

Schedule 8.14MANAGEMENT FEES

Schedule 19NOTICE ADDRESSES

 



vii

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is made as of the 1st day of May, 2017, by and among
INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership
(“Parent Borrower”), the Subsidiary Borrowers party hereto from time to time,
CITIBANK, N.A. (together with any successor in interest, “Citibank”) and KEYBANK
NATIONAL ASSOCIATION (together with  any successor in interest, “KeyBank”), as
initial Lenders, Issuing Lenders and Swing Loan Lenders, the other lending
institutions which are parties to this Agreement as “Lenders”, the other lending
institutions that may become parties hereto pursuant to §18 and KEYBANK NATIONAL
ASSOCIATION, as administrative agent for Lenders (“Agent”), with CITIGROUP
GLOBAL MARKETS INC. and THE HUNTINGTON NATIONAL BANK, as Co-Syndication Agents
(collectively, “Syndication Agents”), BANK
OF  AMERICA,    N.A.,    CAPITAL    ONE,    NATIONAL    ASSOCIATION,    CITIZENS    BANK,
N.A.,

COMERICA BANK and REGIONS BANK, as Co-Documentation Agents (collectively,
“Documentation Agents”),  CITIGROUP GLOBAL  MARKETS  INC.
and  KEYBANK  CAPITAL  MARKETS  as Joint

Bookrunners (collectively, “Bookrunners”) and CITIGROUP GLOBAL MARKETS INC.,
KEYBANK CAPITAL MARKETS and THE HUNTINGTON NATIONAL BANK, as Joint Lead
Arrangers (collectively, “Arrangers”).

 

R E C I T A L S

 

WHEREAS, the Borrowers have requested that Lenders provide a term loan facility
and a revolving loan facility to the Borrowers; and

 

WHEREAS, Agent and Lenders are willing to provide such term loan facility and
revolving loan facility on and subject to the terms and conditions set forth
herein; and

 

WHEREAS, each Guarantor is willing to guaranty all of the Obligations of the
Borrowers pursuant to this Agreement and the other Loan Documents on the terms
and conditions set forth in the Guaranty to which  it is a party; and

 

WHEREAS, substantially contemporaneously with the closing of the Facility
(defined below), the Existing Credit Facility (as defined below) shall be repaid
in full and all commitments with respect thereto  shall be terminated (the
“Refinancing”);

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

§1DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1   Definitions.  The following terms shall have the meanings set forth in
this §1 or elsewhere in  the provisions of this Agreement referred to below:

 

“1031 Cash”: Cash or Cash Equivalents of a Loan Party constituting “like-kind
exchange” proceeds under Section 1031 of the Code, held in escrow in accordance
with the requirements of Section 1031 of the Code by a Qualified Intermediary
(a) with respect to which such Loan Party is the sole beneficiary and (b) that
are not subject to any Liens of any kind (including any such Lien or restriction
imposed by (i) any agreement governing Indebtedness and (ii) the organizational
documents of the Loan Parties or any of their respective Subsidiaries) and, in
each case, that (1) are not subject to any agreement (including (x) any
agreement governing Indebtedness and (y) if applicable, the organizational
documents of the Loan Parties or any of their respective Subsidiaries) which
prohibits or limits the ability of the Parent Guarantor or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon such
assets (excluding any agreement or  organizational document which limits
generally the amount of Indebtedness which may be incurred by the
Parent  Guarantor  or  its  Subsidiaries),  and (2) are not  subject  to any
agreement  (including any   agreement

 



NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

governing Indebtedness) which entitles any Person to the benefit of any Lien on
such assets, or would entitle any Person to the benefit of any such Lien upon
the occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable” clause); but excluding, in each case, customary agreements
under which the Qualified Institution acts in connection with such like-kind
exchange and establishing that the Qualified Institution acts at the direction
of the applicable Loan Party.

 

“Acceding Lender”:  See §2.11(a).

 

“Accession Agreement”:  See §2.11(c).

 

“Additional Commitment Request Notice”:  See §2.11(a).

 

“Additional Incremental Term Loan Lender”:  See §2.13(b).

 

“Additional Subsidiary Borrower”: Each additional Subsidiary of Parent Borrower
which becomes a Subsidiary Borrower pursuant to §5.6.

 

“Adjusted EBITDA”: On any date of determination, Consolidated EBITDA less, with
respect to Real Estate owned by any Person in the Consolidated Group, the
Capital Expenditure Reserve, and, with respect to Real Estate owned by
Non-Wholly Owned Subsidiaries, the Consolidated Group Pro Rata Share of the
Capital Expenditure Reserve.

 

“Affected Lender”:  See §4.15.

 

“Affiliate”: An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this  definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote fifty percent (50%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing fifty percent (50%) or more of
the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

 

“Agent”: KeyBank National Association, acting as administrative agent for
Lenders, and its successors and assigns.

 

“Agent’s Head Office”: Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114- 1306, or at such other location as Agent may designate
from time to time by notice to the Borrowers and Lenders.

 

“Agent’s Special Counsel”:  Shearman & Sterling LLP or such other counsel as
selected by Agent.

 

“Aggregate Credit Exposure”: The aggregate Revolving Credit Exposure and Term
Loan Exposure of all Lenders.

 

“Agreement”: This Credit Agreement, as the same may be amended, modified,
supplemented and/or extended from time to time, including the Schedules and
Exhibits hereto.

 



2

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Agreement Regarding Fees”: Any separate letter agreement executed and delivered
by Parent Borrower or an Affiliate of Parent Borrower and to which Agent or an
Arranger is a party, as the same may be amended, restated or replaced from time
to time.

 

“Allocable Principal Balance”:  See §37(b).

 

“Anti-Corruption
Laws”:All  laws,  rules,  and  regulations  of  any  jurisdiction  applicable to
any Borrower or its Subsidiaries from time to time concerning or relating to
bribery or corruption.

 

“Applicable Contribution”:  See §37(d).

 

“Applicable Lender”: With respect to (a) the Revolving Credit Facility, a
Revolving Credit Lender  and (b) the Term Loan Facility, a Term Loan Lender.

 

“Applicable Margin”: (a) The Applicable Margin for LIBOR Rate Loans and Base
Rate Loans shall, subject to the last sentence of this paragraph, be as set
forth below based on the Consolidated Leverage Ratio  as set forth in the most
recent Compliance Certificate pursuant to §7.4(c):

 

 

 

 

Pricing Level

 

 

Consolidated Leverage Ratio

Revolving Credit LIBOR

Rate Loans

 

Revolving Credit Base Rate Loans

 

Term LIBOR

Rate Loans

 

 

Term Base Rate Loans

Pricing Level 1

Less than 40%

1.35%

0.35%

1.30%

0.30%

Pricing Level 2

Greater than or equal to 40% but less than 45%

1.40%

0.40%

1.35%

 

0.35%

Pricing Level 3

Greater than or equal to 45% but less than 50%

1.50%

0.50%

1.45%

 

0.45%

Pricing Level 4

Greater than or equal to 50% but less than 55%

1.60%

0.60%

1.55%

 

0.55%

Pricing Level 5

Greater than or equal to 55% but less than or equal to 60%

1.90%

0.90%

1.90%

 

0.90%

Pricing Level 6

Greater than 60%

2.20%

1.20%

2.20%

1.20%

 

The Applicable Margin shall not be adjusted based upon such Consolidated
Leverage Ratio, if at all, until (i) the first day of the next fiscal quarter
following receipt of any updated Compliance Certificate or (ii) if any member of
the Consolidated Group issues Equity Interests, the second Business Day
following Agent’s receipt of a pro forma Compliance Certificate that takes into
account such issuance of Equity Interests and any repayment of Indebtedness from
the proceeds thereof. In the event that Parent Borrower shall fail to deliver to
Agent a quarterly Compliance Certificate on or before the date required by
§7.4(c), then without   limiting any

other rights of Agent and Lenders under this Agreement, the Applicable Margin
for Revolving Credit Loans shall be at Pricing Level 6 commencing on the first
(1st) Business Day following the date on which such

Compliance Certificate was required to have been delivered and shall remain in
effect until such failure is cured, in which event the Applicable Margin shall
adjust, if necessary, on the first (1st) day of the first (1st) month following
receipt of such Compliance Certificate.  The Applicable Rate in effect from the
Closing  Date

through the date of the next change in the Applicable Rate pursuant to the
provisions hereof shall be determined based upon Pricing Level 3. The provisions
of this definition shall be subject to §2.6(e).

 



3

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

(b) In the event that Parent Guarantor achieves an Investment Grade Rating,
Parent Borrower may, upon written notice to Agent, make an irrevocable (subject
to the provisions of the paragraph following the  grid below) written election
(setting forth the date such election shall be effective) to exclusively use the
ratings-based pricing grid set forth below (a “Ratings Grid Election”), in which
case the Applicable Margin for Eurodollar Rate Advances and Base Rate Advances
will be determined, as per the pricing grid below, on the basis of the Debt
Rating of Parent Guarantor as set forth below:

 

 

 

 

Debt Rating

 

 

Revolving Credit LIBOR Rate Loans

Revolving Credit Base Rate Loans

 

 

 

Facility Fee

Term LIBOR

Rate Loans

Term Base Rate Loans

>A-/A3

0.85%

0.00%

0.125%

0.90%

0.00%

BBB+/Baa1

0.90%

0.00%

0.15%

0.95%

0.00%

BBB/Baa2

1.00%

0.00%

0.20%

1.10%

0.10%

BBB-/Baa3

1.20%

0.20%

0.25%

1.35%

0.35%

<BBB-/Baa3

1.55%

0.55%

0.30%

1.75%

0.75%

 

If Parent Borrower has made the Ratings Grid Election as provided above but
thereafter Parent Guarantor fails to maintain an Investment Grade Rating by at
least one of S&P or Moody’s, then the applicable interest rate margin shall be
determined pursuant to clause (a) above during the period commencing on the date
Parent Guarantor no longer has an Investment Grade Rating by at least one of S&P
or Moody’s and ending on the date Parent Borrower makes another Ratings Grid
Election.

 

“Approved Fund”: Any Fund that is administered or managed by (a) a Lender, or
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers”:  As defined in the recital of parties hereto.

 

“Assignment and Acceptance Agreement”:  See §18.1.

 

“Authorized Officer”: Any of the following Persons: Scott F. Schaeffer, Farrell
M. Ender, James J. Sebra and Jessica K. Norman, and such other Persons as Parent
Borrower shall designate in a written notice to Agent.

 

“Bail-In Action”: The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the  implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Balance Sheet Date”:  December 31, 2016.

 

“Bankruptcy  Code”: Title  11,  U.S.C.A.,  as  amended  from
time  to  time  or  any  successor  statute

thereto.

 



4

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Base Rate”: The greater of (a) the Applicable Margin for Revolving Credit Base
Rate Loans or Term Base Rate Loans, as applicable, plus the greater of (i) the
fluctuating annual rate of interest announced from time to time by Agent at
Agent’s Head Office as its “prime rate”, or (ii) one half of one percent (0.50%)
above the Federal Funds Effective Rate, or (b) the sum of LIBOR with an Interest
Period of one (1) month based on the then applicable LIBOR determined for such
Interest Period) plus the then Applicable Margin for Revolving Credit LIBOR Rate
Loans or Term LIBOR Rate Loans, as applicable; provided, however, that if the
Base Rate shall be less than zero percent per annum, such rate shall be deemed
to be zero percent per annum for purposes of this Agreement. The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer. Any change in the rate of interest payable hereunder
resulting from a change  in the Base Rate shall become effective as of the
opening of business on the day on which such change in the Base Rate becomes
effective, without notice or demand of any kind.

 

“Base Rate Loans”: Collectively, the Revolving Credit Base Rate Loans, the Term
Base Rate Loans, and the Swing Loans.

 

“Bookrunners”:  As defined in the recital of parties hereto.

 

“Borrower Information”:  See §2.6(g).

 

“Borrowers”:   Collectively, Parent Borrower and the Subsidiary Borrowers, and
individually any   of

them.

 

“Breakage Costs”: The commercially reasonable cost to any Lender of re-employing
funds bearing interest at LIBOR incurred (or reasonably expected to be incurred)
in connection with (i) any payment of any portion of the Loans bearing interest
at LIBOR prior to the termination of any applicable Interest Period, (ii) the
conversion of a LIBOR Rate Loan to any other applicable interest rate on a date
other than the last day of the relevant Interest Period, or (iii) the failure of
a Borrower to draw down, on the first day of the applicable Interest Period, any
amount as to which such Borrower has elected a LIBOR Rate Loan.

 

“Building”: With respect to each Unencumbered Asset or parcel of Real Estate,
all of the buildings, structures and improvements now or hereafter located
thereon.

 

“Business Day”: Any day on which banking institutions located in the same city
and State as Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate  Loans, which also is a LIBOR
Business Day.

 

“Capital Lease Obligations”: With respect to Parent Guarantor and its
Subsidiaries for any period, the obligations of Parent Guarantor or any
Subsidiary to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as liabilities
on a balance sheet of Parent Guarantor and its Subsidiaries under GAAP and the
amount of which obligations shall be the capitalized amount thereof determined
in accordance with GAAP.

 

“Capital Expenditure Reserve”: On an annual basis, an amount equal to $250.00
per unit for each Multifamily Property with respect to all Real Estate (as
annualized for the applicable ownership period). If the term Capital Expenditure
Reserve is used without reference to any specific Real Estate, then the amount
shall be determined on an aggregate basis with respect to all Real Estate of the
Borrowers and their Subsidiaries and a proportionate share equal to the
Consolidated Group Pro Rata Share of all Real Estate of all Non-Wholly Owned
Subsidiaries.

 

“Capitalization Rate”:  Six percent (6.00%).

 



5

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Capitalized Lease”: A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

“Cash Collateralize”: In respect of an Obligation of the Loan Parties in respect
of the  Letters  of Credit, to provide and pledge (as a first priority perfected
security interest) cash collateral in Dollars, or, if Agent and the applicable
Issuing Lenders shall agree in their sole discretion, other credit support, in
each case at a location and pursuant to documentation in form and substance
satisfactory to Agent and the applicable Issuing Lenders (and “Cash
Collateralization” has a corresponding meaning).

 

“Cash Equivalents”: As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof), maturing not more than one year after the date of
acquisition; (ii) time deposits in and certificates of deposit of any Eligible
Bank; (iii) repurchase obligations with a term of not more than ninety (90) days
for underlying securities of the types described in clause (i) above entered
into with any Eligible Bank; (iv) direct obligations issued by any state of the
United States or any political subdivision or  public instrumentality thereof;
provided that such Investments mature, or are subject to tender at the option of
the holder thereof, within three hundred sixty-five (365) days after the date of
acquisition and, at the time of acquisition, have a rating of at least A from
S&P or A-2 from Moody’s (or an equivalent rating by any other nationally
recognized rating agency); (v) commercial paper of any Person other than an
Affiliate of Parent Borrower; provided that such Investments have one of the two
highest ratings obtainable from either S&P or Moody’s and mature within ninety
(90) days after the date of acquisition; (vi) overnight and demand deposits in
and bankers’ acceptances of any Eligible Bank and demand deposits in any bank or
trust company to the extent insured by the Federal Deposit Insurance Corporation
against the Bank Insurance Fund; and (vii) money market funds substantially all
of the assets of which comprise Investments of the types described in clauses
(i) through (vi) above.

 

“CERCLA”: The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. 9601 et seq.

 

“CFTC Regulations”: Any and all regulations, rules, directives, or orders now or
hereafter  promulgated or issued by the Commodity and Futures Trading Commission
(including any successor thereto) relating to Derivatives Contracts.

 

“Change in Law”: The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or  treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to  be a “Change
in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control”:  The occurrence of any one of the following events:

 

(a)except with the written approval of Agent and Required Lenders (not to be
unreasonably withheld, delayed, or conditioned), during any twelve (12) month
period on or after the Closing Date, individuals who at the beginning of such
period constituted the Board of Directors or Trustees of Parent Guarantor (the
“Board”) (together with any new directors whose election by the Board or whose
nomination  for election by the shareholders of IRT was approved by a vote of at
least a majority of the members of the Board then in office who either were
members of the Board at the beginning of such period or whose   election

(a)



6

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

or nomination for election was previously so approved) cease for any reason
(other than death or disability) to constitute a majority of the members of the
Board then in office;

 

(b)any Person or group (as that term is used in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations thereunder, but excluding any employee benefit plan of such Person
or its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) shall have acquired
beneficial ownership (within  the meaning of Rule 13d-3 under the Exchange Act)
of a percentage (based on voting power, in the event different classes of stock
shall have different voting powers) of the voting stock of Parent Guarantor
equal to at least thirty percent (30%);

 

(c)Parent Guarantor consolidates with, is acquired by, or merges into or with
any Person (other than a consolidation or merger in which IRT is the continuing
or surviving entity);

 

(d)Parent Guarantor fails to own, directly or indirectly, seventy-five percent
(75%) of the Equity Interests of Parent Borrower and be the sole general partner
of Parent Borrower; or

 

(e)Parent Borrower fails to own, directly or indirectly, at least one hundred
percent (100%) of  the economic, voting and beneficial interest of each
Subsidiary Borrower, except, in each case, as expressly agreed upon in writing
by Agent and Required Lenders in connection with the addition of any
Unencumbered Asset subsequent to the Closing Date pursuant to §5.2.

 

“Citibank”:  As defined in the preamble hereto.

 

“Closing Date”: The first date on which all of the conditions set forth in §10
and §11 have been satisfied.

 

“Code”:  The Internal Revenue Code of 1986, as amended.

 

“Collateral Value”: With respect to the collateral for any Secured Recourse
Indebtedness, the value of such collateral as calculated in a manner in all
respects consistent with the valuation calculations set forth in  the definition
of “Gross Asset Value”.

 

“Commitment”: As to each Lender, the Revolving Credit Commitment and/or Term
Loan Commitment of such Lender (or either of them, as the context requires).

 

“Commitment Increase”: An increase in the Total Commitment to an amount not
greater than Five Hundred Million Dollars ($500,000,000) pursuant to, and as
further provided in, §2.11 or §2.13.

 

“Commitment Increase Date”:  See §2.11(a).

 

“Commitment Percentage”: As to each Lender, the ratio, expressed as a
percentage, of (a) (i) the amount of such Lender’s Revolving Credit Commitment
plus (ii) the amount of such Lender’s outstanding Term Loans to (b) (i) the
Revolving Credit Commitments of all Lenders plus (iii) the sum of the
outstanding Term Loans of all Lenders; provided, however, that if at the time of
determination the Revolving Credit Commitments have been terminated or been
reduced to zero, the “Commitment Percentage” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
Aggregate Credit Exposure of such Lender to (B) the sum of the aggregate unpaid
principal amount of all outstanding Aggregate Credit Exposure of all Lenders as
of such date.

 

“Commodity Exchange Act”: The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended and  in effect from time to time, or any successor law.

 



7

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Compliance Certificate”:  See §7.4(c).

 

“Consent Request Date”:  See §27.

 

“Consolidated”: With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Asset Adjusted NOI”: On any date of determination, the
Consolidated Asset NOI for the most recent fiscal quarter, annualized, less,
with respect to Real Estate owned by any Person in the Consolidated Group, the
Capital Expenditure Reserve, and, with respect to Real Estate owned by
Non-Wholly Owned Subsidiaries, the Consolidated Group Pro Rata Share of the
Capital Expenditure Reserve.

 

“Consolidated Asset NOI”: As of any date of determination, on a consolidated
basis for the Consolidated Group (a) with respect to any Real Estate owned by
any Person in the Consolidated Group for any period, “property rental and other
income” attributable to such Real Estate asset accruing for such period
(including, without limitation, payments received from insurance on account of
business or rental interruption and condemnation proceeds from any temporary use
or occupancy) minus the amount of all expenses incurred in connection with and
directly attributable to the ownership and operation of such Real Estate asset
for such period, with such results being “grossed up” for any Real Estate not
owned for the entire testing period, and (b) with respect to Real Estate owned
by Non-Wholly Owned Subsidiaries for any period, the Consolidated Group Pro Rata
Share of “property rental and other income” attributable to such Real Estate
asset accruing for such period (including, without limitation, payments received
from insurance on account of business or rental interruption and condemnation
proceeds from any temporary use or occupancy) minus the amount of all expenses
incurred in connection with and directly attributable to the ownership and
operation of such Real Estate asset for such period, in each case including,
without limitation, property management fees and amounts accrued for the payment
of real estate taxes and insurance premiums, but excluding Interest Expense or
other debt service charges and any non-cash charges such as depreciation or
amortization of financing costs plus acquisition costs for consummated
acquisitions.

 

“Consolidated EBITDA”: As of any date of determination with respect to the
Consolidated Group for any period, without duplication, Consolidated Net Income
determined in accordance with GAAP (before minority interests) for such period,
calculated without regard to gains or losses on early retirement of debt or debt
restructuring, debt modification charges, and prepayment premiums, plus (x) the
following to the extent deducted in computing such net income or loss for such
period: (i) Interest Expense for such period, (ii) extraordinary or nonrecurring
losses attributable to the sale or other disposition of assets or debt
restructurings in such period, (iii) depreciation and amortization for such
period, (iv) acquisition costs related to the acquisition of Real Estate that
were capitalized prior to FAS 141-R which do not represent a recurring cash item
in such period or in any future period and (v) other non-cash or non-recurring
expenses for such period; and minus (y) extraordinary or nonrecurring gains
attributable to the sale or other disposition of assets in such period; it being
understood that the Consolidated Group’s pro rata share of the items comprising
Consolidated EBITDA of any partially-owned entity will be included in
Consolidated EBITDA, calculated in a manner consistent with the above described
treatment for the Consolidated Group.

 

“Consolidated Fixed Charge Coverage Ratio”: As of any date of determination for
each fiscal quarter of Parent Guarantor and its Subsidiaries most recently
ended, the ratio of Adjusted EBITDA to Fixed Charges.

 

“Consolidated Group”: The Guarantors, the Borrowers and all Subsidiaries which
are required to be consolidated with them for financial reporting purposes under
GAAP.

 

“Consolidated Group Pro Rata Share”: With respect to any Non-Wholly Owned
Subsidiary, the percentage interest held by the Consolidated Group, in the
aggregate, in such Non-Wholly Owned Subsidiary as determined by calculating the
greater of (i) the percentage of the issued and outstanding Equity Interests in
such Non-Wholly Owned Subsidiary held by the Consolidated Group in the aggregate
(in relation to the   total

 



8

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

aggregate amount of issued and outstanding Equity Interests in such Non-Wholly
Owned Subsidiary), notwithstanding any provision of GAAP to the contrary and
(ii) the percentage of the total book value of such Non-Wholly Owned Subsidiary
that would be received by the Consolidated Group in the aggregate, upon
liquidation of such Non-Wholly Owned Subsidiary, after repayment in full of all
Indebtedness of such Non- Wholly Owned Subsidiary.

 

“Consolidated Leverage Ratio”: As of any date of determination, Total
Indebtedness divided by Gross Asset Value, expressed as a percentage.

 

“Consolidated Net Income”: For any period, the sum, without duplication, of (i)
net earnings (or loss) after taxes of the Consolidated Group (adjusted by
eliminating any such earnings or loss attributable to Non- Wholly Owned
Subsidiaries) plus (ii) the applicable Consolidated Group Pro Rata Share of net
earnings (or loss) of all Non-Wholly Owned Subsidiaries for such period, in each
case determined in accordance with GAAP (calculated without regard to gains or
losses on early retirement of debt or debt restructuring, debt modification
charges, and prepayment premiums).

 

“Consolidated Tangible Net Worth”:  At any time, the Consolidated Group’s Gross
Asset Value minus

Total Indebtedness.

 

“Contribution”:  See §37(b).

 

“Construction in Process”: Any Real Estate asset owned by a Borrower which is
raw land, vacant out- parcels, or other property on which construction of
material improvements has commenced and is continuing  to be performed (such
commencement evidenced by foundation excavation) without undue delay from permit
denial, construction delays or otherwise, but has not yet been completed (as
evidenced by a certificate of occupancy permitting use of such property by the
general public). A Real Estate asset will no longer be considered Construction
in Process upon the sooner of (a) achievement of eighty percent (80%) occupancy
pursuant to executed Leases in full force and effect or (b) twelve (12) months
after substantial completion of construction of the improvements.

 

“Conversion/Continuation Request”: A notice given by the Borrowers to Agent of
their election to convert or continue a Loan in accordance with §4.1.

 

“Debt Investment”: Any real estate related loan to a third party, including but
not limited to (a) loans secured by a mortgage or deed of trust or similar
security instrument, (b) mezzanine loans, and (c) B-Notes.

 

“Debt Rating”: As of any date, with respect to either Moody’s or S&P, the most
recent credit rating assigned to the senior, unsecured, non-credit enhanced,
long-term debt of Parent Guarantor issued by such rating agency prior to such
date; provided, however, that (a) if the Debt Ratings issued by Moody’s and S&P
differ and such difference is less than two levels, the higher of such Debt
Ratings shall apply and (b) if the  Debt Ratings issued by Moody’s and S&P
differ and such difference is two or more levels, the Debt Rating  one level
below the higher of such Debt Ratings shall apply. At any time, if either of
Moody’s or S&P shall no longer perform the functions of a securities rating
agency, then (x) Parent Borrower and Agent shall promptly negotiate in good
faith to agree upon a substitute rating agency or agencies (and to correlate the
system of ratings of each substitute rating agency with that of the rating
agency being replaced), and (y) pending such amendment, (i) the Debt Rating of
the other of rating agency described herein, if one has been provided, shall
continue to apply and (ii) if such Debt Rating is one of the ratings identified
in the definition of “Investment Grade Rating”, then Parent Guarantor will be
deemed to have achieved an Investment Grade Rating during such time.

 

“Default”:  See §12.1.

 

“Default Rate”:  See §4.12.

 



9

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Defaulting Borrower”:  See §37(c).

 

“Defaulting Lender”: Any Lender that (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Loans, within three (3)
Business Days of the date required to be funded by it hereunder, unless such
Lender is contesting its obligation to fund such amount in good faith, provided
that if such Lender is the only Lender contesting its obligation to fund, such
Lender shall be deemed to be a Defaulting Lender hereunder if such contest is
not resolved within ninety (90) days, (b) has notified the Borrower, or Agent
that it does not intend  to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it has extended credit, (c) has
failed, within three Business Days after request by Agent, to confirm in a
manner reasonably satisfactory to Agent that it will comply with its funding
obligations, unless such Lender is contesting its obligation to fund in good
faith, provided that if such Lender is the only Lender contesting its obligation
to fund, such Lender shall be deemed to be a Defaulting Lender hereunder if such
contest is not resolved within ninety (90) days, (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any bankruptcy or  other debtor relief law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iv) has become the subject of a Bail-In Action; provided that a Lender  shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

“Defaulting Revolving Credit Lender”: Any Defaulting Lender which is a Revolving
Credit Lender.

 

“Derivatives Contract”: Any and all rate swap transactions, basis swaps,
credit  derivative  transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross- currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

“Directions”:  See §14.14.

 

“Disqualifying Environmental Event”: With respect to any Unencumbered Asset or
any Potential Unencumbered Asset, any release of Hazardous Substances, any
violation of Environmental Laws or any other similar environmental event with
respect to such Real Estate that could reasonably be expected to cost in excess
of $1,000,000.00 to remediate or, which, with respect to all of the Unencumbered
Assets (including  such Unencumbered Asset or Potential Unencumbered Asset),
could reasonably be expected to cost in excess of $5,000,000.00 in the aggregate
to remediate; provided, however, the Borrowers shall have one hundred twenty
(120) days to remediate any such release of Hazardous Substances, violation of
Environmental Laws or any other similar environmental event before such release
of Hazardous Substances, violation  of Environmental Laws or any other similar
environmental event shall be deemed a Disqualifying Environmental Event;
provided further that, subject to Agent’s consent, the Borrowers shall have an
additional sixty (60) days to conduct such remediation if the Borrowers are
using good faith efforts to complete such remediation.

 

“Disqualifying Structural Event”: With respect to any Unencumbered Asset or any
Potential Unencumbered Asset, any structural issue or architectural deficiency
which, with respect to such Real   Estate,

 



10

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

could reasonably be expected to cost in excess of $2,500,000.00 to remediate or,
which, with respect to all of the Unencumbered Assets (including such
Unencumbered Asset or Potential Unencumbered Asset), could reasonably be
expected to cost in excess of $5,000,000.00 in the aggregate to remediate.

 

“Disqualified Lender”:  Any Person or Persons listed on Schedule 1.1-A hereto.

 

“Distribution”: Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of a Loan Party, now or hereafter outstanding,
except a dividend or other distribution payable solely in Equity Interest to the
holders of that class; (b) redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of a Loan Party now or hereafter outstanding;
and (c) payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of a Loan
Party now or hereafter outstanding.

 

“Documentation Agents”:  As defined in the preamble hereto.

 

“Dollars” or “$”:  Dollars in lawful currency of the United States of America.

 

“Domestic Lending Office”: Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans.

 

“Drawdown Date”: The date on which any Loan is made or is to be made (which
shall be the Closing Date with respect to the initial Term Loans), and the date
on which any Loan which is made prior to the applicable Maturity Date, is
converted in accordance with §4.1.

 

“EEA Financial Institution”: (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee”: (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by (i)
Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrowers (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include (x) any Borrower or any of the Borrowers’ or the Guarantors’ Affiliates
or Subsidiaries and (y) so long as no payment or  bankruptcy related Event of
Default shall have occurred and is continuing, any Disqualified Lender.

 

“Eligible Bank”: A bank or trust company that (x) (i) is organized and existing
under the laws of the United States of America, or any state, territory or
possession thereof, (ii) as of the time of the making or acquisition of an
Investment  in such bank or  trust  company,  has  combined capital and
surplus  in excess   of

$500.0 million, and (iii) the senior Indebtedness of such bank or trust company
is rated at least “A-2” by Moody’s or at least “A” by S&P, or (y) is a Lender.

 



11

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Environmental Laws”: All applicable present or future federal, state, county
and local laws, by-laws, rules, regulations, codes and ordinances, or any
judicial or administrative interpretations thereof, and the requirements of any
governmental agency or authority having jurisdiction with respect thereto,
applicable to pollution, the regulation or protection of the environment, the
health and safety of persons and property (with respect to exposure to Hazardous
Substances) and shall include, but not be limited to, all orders, decrees,
judgments and rulings imposed through any public or private enforcement
proceedings, relating to the existence, use, discharge, release, containment,
transportation, generation, storage, management or disposal of Hazardous
Substances relating to the applicable Real Estate, or otherwise regulating or
providing for the protection of the environment applicable to such Real Estate
and relating to Hazardous Substances or to the existence, use, discharge,
release or disposal thereof. Environmental Laws include, but are not limited to,
the following laws: Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. §9601  et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. §5101 et seq.), the Public Health Service Act (42 U.S.C. §300(f)
et seq.), the Pollution Prevention Act (42 U.S.C. §13101 et seq.), the Federal
Insecticide, Fungicide and Rodenticide  Act  (7  U.S.C.  §136  et  seq.),  the
Resource Conservation and Recovery  Act (42

U.S.C. §6901 et seq.), the Federal Clean Water Act (33 U.S.C. §1251 et seq.),
the Federal Clean Air Act (42

U.S.C. §7401 et seq.), and the applicable laws and regulations of each State in
which any Real Estate is  located.

 

“Equity Interests”: With respect to any Person, any share of capital stock of
(or other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or  profit interests in)  such Person or warrant, right or
option for the purchase or other acquisition from such Person of such
shares  (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting.

 

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

“ERISA Affiliate”: Any Person that is subject to ERISA and is treated as a
single employer  with Parent Borrower or its Subsidiaries under §414 of the
Code.

 

“ERISA Reportable Event”: A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.

 

“EU Bail-In Legislation Schedule”: The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“Event of Default”:  See §12.1.

 

“Excess Refinanced Principal Amount”:  See definition of Permitted Refinancing
Indebtedness.

 

“Excluded Swap Obligation”: With respect to any Loan Party, any Hedge Obligation
of another Loan Party as to which such Loan Party is jointly and severally or
otherwise liable (as a Borrower or as a Guarantor) pursuant to the terms of this
Agreement or any other Loan Document if, and to the extent that, the
incurrence  of Obligations by such Loan Party in respect of such Hedge
Obligation is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof, including under any applicable
CFTC Regulation) by virtue of such Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell,” support or other
agreement for the benefit of such Loan Party and any and all guarantees of, or
other credit support for, any Hedge Obligation provided by other Loan Parties as
further provided in §7.21 at the time such Loan Party becomes jointly and
severally or otherwise liable with respect to such Hedge Obligation or grants a

 



12

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

security interest to secure same. If a Hedge Obligation arises under a
Derivatives Contract governing more  than one Hedge Obligation, such exclusion
shall apply only to the portion of such Hedge Obligation that is attributable to
a Derivatives Contract for which such Hedge Obligation or security interest
becomes illegal.

 

“Existing Credit Agreement”: That certain Credit Agreement dated as of September
17, 2015, as amended through the Closing Date, among Parent Borrower, KeyBank
National Association, as administrative agent, the other lenders and the
Borrowers party thereto, The Huntington National Bank, as syndication agent and
KeyBanc Capital Markets and The Huntington National Bank, as arrangers.

 

“Extension Request”:  See §2.12(a).

 

“Facility”: Collectively, the credit facilities described herein with respect to
the Loans up to the Maximum Facility Amount and individually, the Revolving
Credit Facility or the Term Loan Facility, as the context may require.

 

“Facility Available Amount”:  At any time of determination with respect to any
Loans or extensions  of credit, the maximum principal amount which would not
cause (a) the Outstanding Term Loans, Outstanding Revolving Credit Loans,
Outstanding Swing Loans and Letter of Credit Liabilities to exceed the
applicable Commitments at such time or (b) the Loan Parties to fail to be in
compliance with the Unencumbered Asset Financial Covenants on a Pro Forma Basis
immediately after giving effect to the applicable Loans or extensions of credit.

 

“Facility Fee”:  See §2.3(b).

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or  any  amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b) of the Code
and any legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the foregoing.

 

“Federal Funds Effective Rate”: For any day, the rate per annum (rounded upward
to the nearest one- hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of New York on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate”; provided that if the Federal Funds Effective Rate shall be less
than zero percent per annum, such rate shall be deemed to be zero percent per
annum for purposes of this Agreement.

 

“Fixed Charges”: For any period for the Consolidated Group, the sum of (a)
Interest Expense and (b) the aggregate of all regularly scheduled principal
payments on Indebtedness (but excluding (i) balloon payments of principal due
upon the stated maturity of any Indebtedness and (ii) payments of principal
outstanding under the Facility) of such the Consolidated Group made or required
to be made during such period, measured on a Consolidated basis, and (c) the
aggregate of all dividends payable on the preferred Equity Interests of a member
of the Consolidated Group (excluding, for the avoidance of doubt, any dividends
payable by one member of the Consolidated Group to another member of the
Consolidated Group); in each instance Fixed Charges shall include such Person’s
Consolidated Group Pro Rata Share of Fixed Charges attributable to any
Non-Wholly Owned Subsidiary.

 

“Fronting Exposure”: At any time there is a Defaulting Lender, (a) with respect
to the Issuing  Lenders, such Defaulting Lender’s Revolving Credit Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof, and

 



13

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

(b) with respect to the Swing Loan Lenders, such Defaulting Lender’s Revolving
Credit Commitment Percentage of Swing Loans other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof.

 

“Fund”: Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of  its activities.

 

“Funding Borrower”:  See §37(b).

 

“Funds from Operations”: As of any date of determination means,  with respect to
Consolidated  Group and for a given period, (a) net income (or loss) of
Consolidated Group determined on a Consolidated basis for such period, minus (or
plus) (b) gains (or losses) from debt restructuring, mark-to-market adjustments
on interest rate swaps, and sales of property during such period, plus (c)
depreciation with respect to Consolidated Group’s real estate assets and
amortization (other than amortization of deferred financing costs) of
Consolidated Group for such period, in each case after adjustments to reflect
the Consolidated Group Pro Rata Share in Non-Wholly Owned Subsidiaries, plus (d)
all non-cash charges related to deferred financing costs and deferred
acquisition costs, plus (e) charges related to equity compensation and
acquisition costs, plus

 

(f)

other one-time charges.

 

“GAAP”:  Generally accepted accounting principles consistently applied.

 

“Governmental Authority”: The government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Gross Asset Value”: As of the date of  determination for  the Consolidated
Group, the sum of  (without duplication with respect to any Real Estate):

 

 

(a)

Total Consolidated Operating Property Value; plus

 

 

(b)

the cost basis of Construction in Process; plus

 

 

(c)

the cost basis of Unimproved Land; plus

 

 

(d)

Debt Investments (based on current book value); plus

 

 

(e)

the aggregate amount of all Unrestricted Cash and Cash Equivalents.

 

Gross Asset Value shall be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar  quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Gross Asset Value will be adjusted to
include an amount equal to each member of the Consolidated Group’s Consolidated
Group Pro Rata Share of the Gross Asset Value attributable to any of the items
listed above in this definition owned by a Non-Wholly Owned Subsidiary;
provided, however, for purposes of this definition, such Consolidated Group Pro
Rata Share with respect to partially-owned entities shall be measured at the
greater of (x) such Person’s economic interest in such Non-Wholly Owned
Subsidiary or (y) the percentage of Indebtedness guaranteed by such Person
relating to such Non-Wholly Owned Subsidiary; provided further that

(a) to the extent that the Gross Asset Value attributable to (i) Unimproved
Land, (ii) Construction in Process,

(iii) Joint Ventures and (iv) Other Real Estate Investments exceeds in the
aggregate 20% of Gross Asset Value,

 



14

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

such excess shall be disregarded for purposes of calculating Gross Asset Value
and (b) the Gross Asset Value attributable to Real Estate subject to a Ground
Lease may be subject to an adjustment reasonably satisfactory  to Agent.

 

“Ground Lease”: With respect to any Real Estate, a ground lease containing the
following terms and conditions: (a) a remaining term (including any unexercised
extension options that the lessee can unilaterally exercise without the need to
obtain the consent of the lessor or to pay the lessor any amount as a condition
to the effectiveness of such extension) of fifteen (15) years or more from the
Closing Date; (b) the right of the lessee to mortgage and encumber its interest
in the leased property without the consent of the lessor; (c) the obligation of
the lessor to give the holder of any mortgage Lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so; (d)
reasonable transferability of the lessee’s interest under such lease, including
ability to sublease; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

 

“Guarantors”: Collectively, (a) Parent Guarantor and (b) any other Person who
subsequently provides a Guaranty.

 

“Guaranty”: The guaranty of each Guarantor in favor of Agent and Lenders of
certain of the Obligations of the Borrowers hereunder.

 

“Hazardous Substances”: The following substances in concentrations that violate
or are regulated by Environmental Laws: (i) asbestos, flammable materials,
explosives, radioactive or nuclear substances, polychlorinated biphenyls, other
carcinogens, oil and other petroleum products, radon gas, urea formaldehyde;

(ii)chemicals, gases, solvents, pollutants or contaminants that pose an imminent
or substantial danger to the environment or to the health or safety of any
person; and (iii) any other hazardous or toxic materials, wastes  and substances
which are defined, determined or identified as such in any present or future
federal, state or local laws, rules, regulations, codes or ordinances or any
judicial or administrative interpretation thereof in concentrations which
violate Environmental Laws.

 

“Hedge Obligations”: As may be applicable at any time, all obligations of the
Borrowers to any  Lender Hedge Provider to make any payments (including
termination payments) under any Derivatives Contract with respect to an interest
rate swap, collar, or floor or a forward rate agreement or other agreement
regarding the hedging of interest rate risk exposure (other than any interest
rate “cap”), and any confirming letter executed pursuant to such hedging
agreement, all as amended, restated or otherwise modified.

 

“Impacted Interest Period”:  See definition of LIBOR.

 

“Implied Unsecured Debt Service”: As of any date of determination, the
hypothetical  annual  payments of principal and interest on a loan equal to (a)
the aggregate outstanding amount of all Unsecured Indebtedness (including the
aggregate undrawn face amount of issued letters of credit) amortizing based on a
thirty (30) year, mortgage-style principal amortization schedule at an interest
rate per annum equal to the greatest of (i) the then applicable ten (10) year
Treasury Bill yield plus two hundred (200) basis points, (ii) five and one half
percent (5.50%), and (iii) the actual interest rate under the Facility as of the
last day of the most recent calendar quarter.

 

“Increase Notice”:  See §2.11(a).

 

“Incremental Term Loan Amendment”:  See §2.13(c).

 

“Incremental Term Loan Date”:  See §2.13(a).

 



15

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Incremental Term Loan Facility”:  See §2.13(a).

 

“Incremental Term Loan Maturity Date”:  See §2.13(a).

 

“Indebtedness”: With respect to any Person at the time of computation thereof,
all of the following (without duplication): (a) all indebtedness of such Person
for borrowed money including, without limitation, any repurchase obligation or
liability of such Person with respect to securities, accounts or notes
receivable  sold by such Person that becomes a liability on the balance sheet of
such Person, (b) all obligations of such Person for the deferred purchase price
of property or services (other than current trade liability incurred in the
ordinary course of business and payable in accordance with customary practices),
to the extent such  obligations constitutes indebtedness for the purposes of
GAAP, (c) any other indebtedness of such Person which is evidenced by a note,
bond, debenture, or similar instrument, (d) all Capitalized Lease Obligations,
(e) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, and other similar exceptions to recourse
liability until a written claim is made with respect thereto, and then shall be
included only to the extent of the amount of such claim), including liability of
a general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute Indebtedness hereunder, (f) any
obligation to supply funds to or in any  manner  to invest directly or
indirectly in a Person, to maintain working capital or equity capital of a
Person or otherwise  to maintain net worth, solvency or other financial
condition of a Person, to purchase indebtedness, or to assure the owner of
indebtedness against loss, including, without limitation, through an agreement
to purchase property, securities, goods, supplies or services for the purpose of
enabling the debtor to make payment of the indebtedness held by such owner or
otherwise (excluding in any calculation of Total Indebtedness of Parent
Borrower, any Guarantor and their subsidiaries, guaranty obligations of Parent
Borrower, any Guarantor or their subsidiaries in respect of primary obligations
of any of Parent Borrower, any Guarantor or their subsidiaries which are already
included in Total Indebtedness), (g) all reimbursement obligations of such
Person for letters of credit and other contingent liabilities, (h) any net
mark-to-market exposure under a derivatives contract to the extent speculative
in nature and (i) all liabilities secured by any lien (other than liens for
taxes not yet due and payable) on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof.
Indebtedness shall be calculated on a consolidated basis in accordance with GAAP
(unless otherwise indicated herein), and including (without duplication) the
Consolidated Group Pro Rata Share of Indebtedness for the Borrowers’ Non-Wholly
Owned Subsidiaries.

 

“Indemnified Person”:  See §16.

 

“Intercompany Note”: A promissory note in form and substance reasonably
satisfactory to Agent.

 

“Interest Expense”: For any period for the Consolidated Group, all paid, accrued
or  capitalized interest expense on the Indebtedness of the Consolidated Group
(whether direct, indirect or contingent, and including, without limitation,
interest on all convertible debt but excluding amortization of financing costs).
This definition will include the Consolidated Group Pro Rata Share of Interest
Expense attributable to Non- Wholly Owned Subsidiaries.

 

“Interest Payment Date”: (a) during such time as a Loan is a Base Rate Loan, the
last day of each March, June, September and December and on the date such Base
Rate Advance shall be converted to a LIBOR Rate Loan or paid in full, (b) during
such time as a Loan is a LIBOR Rate Loan, the last day of the applicable
Interest Period and, if such Interest Period has a duration of more than three
months, on each day that occurs during such Interest Period every three months
from the first day of such Interest Period and on the date such LIBOR Rate Loan
shall be converted to a Base Rate Loan or paid in full; provided, however, that
in each case, if such date is not a Business Day, then the Interest Payment Date
shall be the next succeeding Business Day.

 



16

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Interest Period”: With respect to each LIBOR Rate Loan (a) initially, the
period commencing on the Drawdown Date of such LIBOR Rate Loan and ending one,
two, three or six months thereafter and (b) thereafter, each period commencing
on the day following the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrowers in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing  provisions
relating to Interest Periods are subject to the following:

 

(i)if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that  is not a LIBOR Business Day, such Interest Period shall end on
the next succeeding LIBOR Business Day, unless such next succeeding LIBOR
Business Day occurs in the next calendar month, in which case such Interest
Period shall end on the next preceding LIBOR Business Day, as determined
conclusively by Agent in accordance with the then current bank practice in
London, England;

 

(ii)if the Borrowers shall fail to give notice as provided in §4.1(a), the
Borrowers shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan for an interest period of one month on the last
day of the then current Interest Period with respect thereto as provided in and
subject to the terms of §4.1(c);

 

(iii)any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the applicable calendar month; and

 

(iv)no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
applicable Maturity Date.

 

“Interpolated Rate”: At any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as LIBOR) determined by Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis  
between:

(a) LIBOR for the longest period for which LIBOR is available that is shorter
than the Impacted Interest Period; and (b) the LIBOR for the shortest period for
which that LIBOR is available that exceeds the Impacted Interest Period, in each
case, at such time.

 

“Investment Grade Rating”: A Debt Rating of BBB- or better from S&P or a Debt
Rating of Baa3 or better from Moody’s.

 

“Investments”: With respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances, or extensions of  credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
all interests in Real Estate, and all other investments; provided, however, that
the term “Investment” shall not include (i) equipment, inventory and other
tangible personal property acquired in the ordinary course of business, or (ii)
current trade and customer accounts receivable for services rendered in the
ordinary course of business and payable in accordance with customary trade
terms. In determining the aggregate amount of Investments outstanding at any
particular time: (a) there shall be deducted in respect of each Investment any
amount received as a return of capital; (b) there shall not  be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise; and (c) there shall not be deducted
(or added) in respect of any Investment any decrease (or increase) in the value
thereof.

 

“IR OpCo”: IR TS Op Co, LLC a Delaware limited liability company, as successor
by conversion to Trade Street Operating Partnership, L.P., a Delaware limited
partnership.

 

“IRT”: Independence Realty Trust, Inc., a Maryland corporation, and its
successors and assigns.

 



17

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Issuing Lenders”: KeyBank and Citibank, each in its capacity as a Lender
issuing the Letters of Credit and any successors thereto.

 

“Joinder Agreement”: The Joinder Agreement with respect to this Agreement and
the Notes to be executed and delivered pursuant to §5.6 by any Additional
Subsidiary Borrower, such Joinder Agreement to be substantially in the form of
Exhibit C hereto.

 

“KeyBank”:  As defined in the preamble hereto.

 

“LC Account Collateral”:  See §4.16(a).

 

“LC Cash Collateral Account”:  An account of the Borrowers to be maintained with
Agent, in the  name of one or more Borrowers but under the sole control and
dominion of Agent and subject to the terms of this Agreement.

 

“LC Disbursement”:  A payment made by Agent pursuant to a Letter of Credit.

 

“LC Exposure”: At any time, the difference between (a) the sum of (i) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(ii) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers at such time and (b) all amounts
then on deposit in the LC Cash Collateral Account. The LC Exposure of any
Revolving Credit Lender at any time shall be its applicable Revolving Credit
Commitment Percentage of the total LC Exposure at such time.

 

“Leases”:  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation  of space in any Building or of any Real Estate.

 

“Legal Requirements”: Shall mean all applicable federal, state, county and local
laws, rules, regulations, codes and ordinances, and the requirements in each
case of any governmental agency or authority having or claiming jurisdiction
with respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of the
handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having  or claiming
jurisdiction with respect thereto.

 

“Lenders”: KeyBank, Citibank, the other lending institutions which are party
hereto and any other Person which becomes an assignee of any rights of a Lender
pursuant to §18 (but not including any participant as described in §18); and
collectively, the Revolving Credit Lenders, the Term Loan Lenders, and the Swing
Loan Lenders. The Issuing Lenders shall be Revolving Credit Lenders, as
applicable.

 

“Lender Hedge Provider”: As may be applicable at any time with respect to any
Hedge Obligations, any counterparty thereto that, at the time the applicable
hedge agreement was entered into, was a Lender or an Affiliate of a Lender.

 

“Letter of Credit”: Any standby letter of credit issued at the request of the
Borrowers and for the account of the Borrowers in accordance with §2.10.

 

“Letter of Credit Commitment”: With respect to each Issuing Lender, the amount
set forth opposite such Issuing Lender’s name on Schedule 1.1 hereto under the
caption “Letter of Credit Commitment, which shall, in the aggregate, be an
amount equal to ten percent (10%) of the aggregate amount of the Revolving
Credit Commitments, as the same may be modified from time to time in accordance
with the terms of this Agreement. The Letter of Credit Commitment is part of,
and not in addition to, the Revolving Credit Commitment.

 



18

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Letter of Credit Liabilities”: At any time and in respect of any Letter of
Credit, the difference  between (a) the sum of (i) the maximum undrawn face
amount of such Letter of Credit plus (ii) the aggregate unpaid principal amount
of all drawings made under such Letter of Credit which have not been repaid
(including repayment by a Revolving Credit Loan) and (b) all amounts then on
deposit in the LC Cash Collateral Account. For purposes of this Agreement, a
Revolving Credit Lender (other than the Revolving Credit Lender acting as the
applicable Issuing Lender) shall be deemed to hold a Letter of Credit Liability
in an amount equal to its participation interest in the related Letter of Credit
under §2.10, and each Revolving Credit Lender acting as an Issuing Lender shall
be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the Revolving Credit Lenders other than the Revolving Credit
Lender acting as such Issuing Lender of their participation interests under such
Section.

 

“Letter of Credit Request”:  See §2.10(a).

 

“LIBOR”: For any LIBOR Rate Loan for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of  such rate for U.S. Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by Agent in its reasonable discretion; in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that (i) if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement with respect to any LIBOR Rate Loan that has not been
identified by Parent Borrower as being subject to an interest rate swap;
provided further that if the LIBOR Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then LIBOR shall
be the Interpolated Rate; provided that with respect to any LIBOR Rate Loan that
has not been identified by Parent Borrower as being subject to an interest rate
swap if any Interpolated Rate shall be less than zero percent per annum, such
rate shall be deemed to be zero percent per annum for purposes of this Agreement
and (ii) if no such rate administered by ICE Benchmark Administration (or by
such other Person that has taken over  the administration of such rate for U.S.
Dollars) is available to Agent, the applicable LIBOR for the relevant Interest
Period shall instead be the rate determined by Agent to be the rate at which
KeyBank or one of its Affiliate banks offers to place deposits in U.S. dollars
with first class banks in the London interbank market at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, in the approximate amount of the relevant LIBOR Rate Loan and having
a  maturity equal to such Interest Period.  For any period during which a
Reserve Percentage shall apply, LIBOR with respect to LIBOR Rate Loans  shall be
equal to the amount determined above divided by an amount equal to one (1) minus
the Reserve Percentage.

 

“LIBOR Business Day”: Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

“LIBOR Lending Office”: Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

 

“LIBOR Rate Loans”: All Loans bearing interest at a rate based on LIBOR,
including Revolving Credit LIBOR Rate Loans and Term LIBOR Rate Loans.

 

“Lien”:  See §8.2.

 



19

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Loan Documents”: This Agreement, the Notes, the Guaranty, the Joinder
Agreements and all other documents, instruments or agreements now or hereafter
executed or delivered by or on behalf of the Borrowers in connection with the
Loans and intended to constitute a Loan Document.

 

“Loan Party”: Means Parent Borrower, each Subsidiary Borrower, and each
Guarantor individually and Loan Parties means those parties collectively.

 

“Loan Request”:  See §2.7.

 

“Loan” and “Loans”: An individual loan or the aggregate loans (including a
Revolving Credit Loan  (or Loans), a Term Loan (or Loans) and a Swing Loan (or
Loans)), as the case may be, to be made by Lenders hereunder. All Loans shall be
made in Dollars. Amounts drawn under a Letter of Credit shall also
be  considered Revolving Credit Loans as provided in §2.10(f).

 

“Management Agreements”: Written property management agreements providing
for  the  management of the Unencumbered Assets or any of them.

 

“Material Acquisition”: The acquisition by any member of the Consolidated Group,
in a single transaction or in a series of related transactions, of either (a)
all or any substantial portion of the property of, or  a line of business or
division of, or any other property of, another Person or (b) at least a majority
of the voting Equity Interests of another Person, in each case whether or not
involving a merger or consolidation with such other Person, in which the value
of the assets acquired in such acquisition is greater than or equal to five
percent (5.0%) of Gross Asset Value as determined as of the most recent fiscal
quarter which has ended at least thirty (30) days prior to such acquisition.

 

“Material Adverse Effect”: A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of the
Consolidated Group considered as a whole; (b) the ability of the Loan Parties
(taken as a whole) to perform their material obligations, respectively, under
the Loan Documents; or (c) the validity or enforceability of any of the material
Loan Documents or the material rights or remedies of  Agent or Lenders
thereunder.

 

“Maturity Date”: The Term Loan Maturity Date, the Revolving Credit Maturity Date
or the Incremental Term Loan Maturity Date, as applicable.

 

“Maximum Facility Amount”: The maximum aggregate amount of the Facility, which
amount shall  be Three Hundred Million Dollars ($300,000,000.00) as of the
Closing Date, consisting of the Revolving Credit Facility Amount and the Term
Loan Facility Amount, plus any increase thereto pursuant to §2.11 or

§2.13, and less any decrease to the Revolving Credit Facility Amount pursuant to
§2.4. “Moody’s”:  Moody’s Investor Service, Inc., and any successor thereto.

“Multiemployer Plan”: Any multiemployer plan within the meaning of §3(37) of
ERISA maintained  or contributed to by any Borrower or any ERISA Affiliate.

 

“Multifamily Property”:   Any real property that contains or that will contain
more than one   hundred

(100) dwelling units and in which no more than five percent (5%) of the net
rentable area is rented to, or to be rented to, non-residential tenants.

 

“Negative Pledge” With respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which by its terms
prohibits the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that

(a)an agreement that conditions a Person’s ability to encumber its assets upon
the maintenance of one or more specified ratios  that limit  such Person’s
ability to encumber its assets but  that do  not  generally prohibit   the

(a)



20

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, and

(b)a provision in any agreement governing unsecured Indebtedness generally
prohibiting the encumbrance of assets (exclusive of any outright prohibition on
the encumbrance of particular Unencumbered Assets) shall not constitute a
Negative Pledge so long as such provision is generally consistent with a
comparable provision of the Loan Documents.

 

“Non-Consenting Lender”:  See §18.

 

“Non-Excluded Taxes”:  See §4.4(b).

 

“Non-Funding Lender”:  See §4.15.

 

“Non-Recourse Exclusions”: With respect to any Non-Recourse Indebtedness of any
Person, any industry standard exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct, (ii) result  from  intentional mismanagement of or waste at the Real
Property securing such Non-Recourse Indebtedness, (iii) arise from the presence
of Hazardous Substances on the Real Property securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), (iv) arise from violations of “special purpose
entity” covenants (to the extent the same do not trigger full recourse
liability), or (v) are the result of any unpaid real estate taxes and
assessments (whether contained in a loan agreement, promissory note, indemnity
agreement or other document).

 

“Non-Recourse Indebtedness”: Indebtedness of Guarantors, Parent Borrower, their
Subsidiaries or a Non-Wholly Owned Subsidiary which is secured by one or more
parcels of Real Estate (other than an Unencumbered Asset) or interests therein
or fixed or capital assets and which is not a general obligation of Parent
Borrower or such Subsidiary or Non-Wholly Owned Subsidiary, the holder of such
Indebtedness having recourse solely to the parcels of Real Estate, or interests
therein, securing such Indebtedness or  the  direct owner of such real estate,
the leases thereon and the rents, profits and equity thereof or the fixed or
capital assets, as applicable (except for recourse against the general credit of
Guarantors, Parent Borrower, their Subsidiaries or a Non-Wholly Owned Subsidiary
for any Non-Recourse Exclusions), provided that in calculating the amount of
Non-Recourse Indebtedness at any time, Parent Borrower’s reasonable estimate of
the amount of any Non-Recourse Exclusions which are the subject of a claim and
action shall not be included in the Non-Recourse Indebtedness but shall
constitute Recourse Indebtedness. Non-Recourse  Indebtedness shall also include
Indebtedness of a Subsidiary of Parent Guarantor that is not a Subsidiary
Borrower or a Non- Wholly Owned Subsidiary which is a special purpose entity
that is recourse solely to such Subsidiary or Non- Wholly Owned Subsidiary (or
any holding company or other entity which owns such special purpose entity),
which is not cross-defaulted to other Indebtedness of the Borrowers (to the
extent the same would trigger full recourse liability) and which does not
constitute Indebtedness of any other Person (other than such Subsidiary or
Non-Wholly Owned Subsidiary which is the borrower thereunder, or any holding
company or other entity which owns such special purpose entity).

 

“Non-U.S. Lender”:  See §4.4(c).

 

“Non-Wholly Owned Subsidiary”: In respect of any Loan Party, any other Person in
whom such Loan Party holds an equity Investment which is not a Wholly Owned
Subsidiary.

 

“Notes”: Collectively, the Revolving Credit Notes, the Term Notes, and the Swing
Loan Note.

 

“Notice”:  See §19.

 



21

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Obligations”:  The term “Obligations” shall mean and include:

 

A.The payment, in accordance with the terms of the Loan Documents, of the
principal sum, interest at variable rates, charges and indebtedness evidenced by
the Notes including any extensions, renewals, replacements, increases,
modifications and amendments thereof, given by the Borrowers to the order of the
respective Lenders;

 

B.The payment, performance, discharge and satisfaction, in accordance with the
terms of the Loan Documents, of each of the covenants, warranties,
representations, undertakings and conditions to be paid, performed, satisfied
and complied with by the Borrowers under and pursuant to this Credit Agreement
or the other Loan Documents;

 

C.The payment, in accordance with the terms of the Loan Documents, of the costs,
expenses, legal fees and liabilities incurred by Agent and Lenders in connection
with the enforcement of any of Agent’s or any Lender’s rights or remedies under
this Credit Agreement or the other Loan Documents, or any other instrument,
agreement or document which evidences or secures any other obligations or
collateral therefor, whether now in effect or hereafter executed;

 

D.The payment, performance, discharge and satisfaction of all other liabilities
and obligations (including any Letter of Credit Liabilities) of any Borrower to
Agent, any Issuing Lender, any Swing Loan Lender or any other Lender, whether
now existing or hereafter arising, direct or indirect, absolute or  contingent,
and including, without limitation express or implied upon the generality of the
foregoing, each liability and obligation of any Borrower under any one or more
of the Loan Documents and any amendment, extension, modification, replacement or
recasting of any one or more of the instruments, agreements and documents
referred to in this Credit Agreement or any other Loan Document or executed in
connection with the transactions contemplated by this Credit Agreement or any
other Loan Document; and

 

E.All Hedge Obligations; provided, however, that in no event shall “Obligations”
include any Excluded Swap Obligations.

 

“OFAC”: Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

“Other Real Estate Investments”: (i) Investments in Real Estate which are not
Multifamily Properties, and (ii) Debt Investments related to Multifamily
Properties.

 

“Outstanding”: With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters  of Credit.

 

“Parent Borrower”:  As defined in the recital of parties hereto.

 

“Parent Guarantor”: IRT.

 

“Participant Register”:  See §18.4.

 

“Patriot Act”: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

“PBGC”: The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 



22

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Permitted Liens”: Liens, security interests and other encumbrances permitted
(or of a nature permitted) by §8.2.

 

“Permitted Refinancing Indebtedness”: With respect to any Indebtedness (the
“Refinanced Indebtedness”), any Indebtedness issued in exchange for, or the net
proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (A) the principal amount (or accreted
value, if applicable) of any such Permitted Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to such Refinancing except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable and customary amounts paid and fees and expenses reasonably incurred
in connection with such Refinancing plus an amount equal to any existing
commitment unutilized and letters of credit undrawn thereunder, unless any
amount in excess of such principal amount (“Excess Refinanced Principal Amount”)
is used in reduction of the Indebtedness arising under the Loans hereunder, (B)
such Permitted Refinancing Indebtedness shall have a final maturity date equal
to or later than the final maturity date of the Refinanced Indebtedness, (C) if
the Refinanced Indebtedness is subordinated in right of payment or security to
the Obligations, the Permitted Refinancing Indebtedness shall be subordinated to
the same extent, and (D) no Loan Party that was not an obligor with respect to
the Refinanced Indebtedness shall be an obligor under the Permitted Refinancing
Indebtedness.

 

“Person”: Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

 

“Plan”: Any employee pension benefit plan within the meaning of §3(2) of ERISA
maintained or contributed to by any Borrower or any ERISA Affiliate the benefits
of which are guaranteed on termination in full or in part by the PBGC pursuant
to Title IV of ERISA, other than a Multiemployer Plan.

 

“Plan Assets”:  Assets of any Plan subject to Part 4, Subtitle B, Title I of
ERISA.

 

“Potential Unencumbered Asset”:  Any property of Parent Borrower or a Subsidiary
Borrower which  is not at the time of determination an Unencumbered Asset.

 

“Pricing Level”:  See the definition of Applicable Margin.

 

“Pro Forma Basis”: As to any Person, for any events as described below that
occur subsequent to the commencement of a period for which the financial effect
of such events is being calculated, and giving effect to the events for which
such calculation is being made, such calculation as will give pro forma effect
to such events as if such events occurred on the first day of the four (4)
consecutive fiscal quarter period being tested or, as applicable, the fiscal
quarter period being tested (in each such case, the “Reference Period”): (a) in
making any determination on a Pro Forma Basis, (x) effect shall be given to any
Specified Transaction, including any change in Consolidated EBITDA relating
thereto and any operating improvements or restructurings of the business of
Parent Borrower or any of the Subsidiaries that are expected to have a
continuing impact and are supportable, which adjustments Parent Borrower
determines are reasonable and are supportable as set forth in a certificate
signed on behalf of Parent Borrower by an Authorized Officer, in each case, that
occurred during the Reference Period; (y) all Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for which the financial effect is being calculated,
whether incurred under the Loan Documents or otherwise) issued, incurred,
assumed or permanently repaid during the Reference Period shall be deemed to
have been issued, incurred, assumed or  permanently repaid at the beginning of
such period and (z) interest expense of such Person attributable to interest on
any Indebtedness, for which pro forma effect is being given as provided in
preceding clause (y), bearing floating interest rates shall be computed on a Pro
Forma Basis as if the rates that would have been in effect during the  period
for  which  pro forma  effect is  being  given had been actually in effect  
during such

 



23

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

periods; and (b) notwithstanding anything to the contrary in this definition or
in any classification under GAAP of any Person, business, assets or operations
in respect of which a definitive agreement for the asset sale, transfer,
disposition or lease thereof has been entered into as discontinued operations,
no pro forma effect shall be given to the classification thereof as discontinued
operations (and the Consolidated EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such asset sale, transfer, disposition or lease shall have been
consummated; provided that, at the election of Parent Borrower, any adjustments
to Consolidated EBITDA pursuant to clauses (a)(x) and (b) above shall not be
required to be included for any Specified Transaction to the extent the
aggregate consideration paid in connection with such Specified Transaction, is
less than $5,000,000 in the aggregate for all such transactions  in any fiscal
year.

 

“Qualified ECP Loan Party”: Means, in respect of any Hedge Obligation, each Loan
Party with total assets exceeding $10,000,000 at the time the relevant guaranty
or grant of the relevant security interest becomes effective with respect to
such Hedge Obligation or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Intermediary”: With respect to any Loan Party, a qualified
intermediary within  the meaning of Internal Revenue Service Regulation
1.1031(k)-1(g)(4) that is acting for the benefit of such Loan Party.

 

“Ratings Grid Election”:  See definition of Applicable Margin.

 

“Real Estate”: All real property at any time owned or leased (as lessee or
sublessee) by a Borrower or any of their respective Subsidiaries, including,
without limitation, the Unencumbered Assets.

 

“Recourse Indebtedness”: As of any date of determination, any Indebtedness
(whether secured or unsecured) of Guarantors, Parent Borrower, their
Subsidiaries or their Non-Wholly Owned Subsidiaries with respect to which the
liability of the obligor is not limited to the obligor’s interest in specified
assets securing such Indebtedness, subject to Non-Recourse Exclusions. Recourse
Indebtedness shall not include Non- Recourse Indebtedness.

 

“Reference Period”:  See definition of Pro Forma Basis.

 

“Refinanced Indebtedness”: See definition of Permitted Refinancing Indebtedness.

 

“Refinancing”:As  defined  in  the  Preamble  and  further  defined  in  the  definition  
of Permitted Refinancing Indebtedness, as applicable and as the context may
require.

 

“Register”:  See §18.2.

 

“Reimbursement Contribution”:  See §37(b).

 

“Release”: Any past or present releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, disposing or dumping
(other than in reasonable quantities to the extent necessary in the ordinary
course of operation of Borrowers’, their tenants’ or operators’ business and, in
any event, in compliance, in all material respects, with all Environmental
Laws).

 

“Rent Roll”: A report prepared by the Borrowers showing for each Unencumbered
Asset owned or leased by the Borrowers, its occupancy, tenants, lease expiration
dates, lease rent and other information in substantially the form presented to
Agent on or prior to the date hereof.

 

“Representative”:  See §14.17.

 



24

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Required Lenders”: As of any date, such Lender or Lenders whose aggregate
Commitment  Percentage is equal to or greater than fifty-one percent (51%) of
the aggregate amount of the Total Commitment, or, if the Total Commitment has
been terminated or reduced to zero, Lenders whose aggregate Commitment
Percentage is equal to or greater than fifty-one percent (51%) of the principal
amount of the Aggregate Credit Exposure; provided that (a) in determining such
Commitment Percentage at any given time, all then existing Defaulting Lenders
will be disregarded and excluded and the Commitment Percentages of Lenders shall
be redetermined, for voting purposes only, to exclude the Commitment Percentages
of such Defaulting Lenders, and (b) at all times when two or more Lenders are
party to this Agreement, the term “Required Lenders” shall in no event mean less
than two (2) Lenders.

 

“Required Revolving Credit Lenders”: As of any date, the Revolving Credit Lender
or Revolving Credit Lenders whose aggregate Revolving Credit Commitment
Percentage is equal to or greater than fifty-one percent (51%) of the aggregate
amount of the Revolving Credit Commitments, or, if the Revolving Credit
Commitments have been terminated or reduced to zero, Revolving Credit Lenders
whose aggregate Revolving Credit Commitment Percentage is equal to or greater
than fifty-one percent (51%) of the principal amount of the Revolving Credit
Exposure; provided that (a) in determining such Revolving Credit Commitment
Percentage at any given time, all then existing Defaulting Revolving Credit
Lenders will be disregarded and excluded and the Revolving Credit Commitment
Percentages of the Revolving Credit Lenders shall be redetermined, for voting
purposes only, to exclude the Revolving Credit Commitment Percentages of such
Defaulting Revolving Credit Lenders, and (b) at all times when two or more
Revolving Credit Lenders are party to this Agreement, the term “Required
Revolving Credit Lenders” shall in no event mean less than two

 

(2)

Revolving Credit Lenders.

 

“Required Term Loan Lenders”: As of any date, the Term Loan Lender or Term Loan
Lenders whose aggregate Term Loan Commitment Percentage is equal to or greater
than fifty-one percent (51%) of the aggregate amount of the Term Loan
Commitments, or, if the Term Loan Commitments have been terminated or reduced to
zero, Term Loan Lenders whose aggregate Term Loan Commitment Percentage is equal
to or  greater than fifty-one percent (51%) of the principal amount of the Term
Loan Credit Exposure; provided that

(a)in determining such Term Loan Commitment Percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the Term
Loan Commitment Percentages of the Term Loan Lenders shall be redetermined, for
voting purposes only, to exclude the Term Loan Commitment Percentages of such
Defaulting Lenders, and (b) at all times when two or more Term Loan Lenders are
party to this Agreement, the term “Required Term Loan Lenders” shall in no event
mean less than two (2) Term Loan Lenders.

 

“Reserve Percentage”: For any Interest Period, that percentage which is
specified three (3) Business Days before the first day of such Interest Period
by the Board of Governors of the Federal Reserve System (or any successor) or
any other governmental or quasi-governmental authority with jurisdiction over
Agent or any Lender for determining the maximum reserve requirement (including,
but not limited to, any marginal reserve requirement) for Agent or any Lender
with respect to liabilities constituting of or including (among other
liabilities) Eurocurrency liabilities in an amount equal to that portion of the
Loan affected by such Interest Period and with a maturity equal to such Interest
Period.

 

“Responsible Officer”: The chief executive officer, president, chief financial
officer, treasurer, assistant treasurer or any executive vice president of a
Loan Party and, for purposes of §10.4, the secretary or assistant secretary of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall  be  conclusively presumed to have
acted on behalf of such Loan Party.

 

“Revolving Credit Base Rate Loans”: Revolving Credit Loans bearing interest
calculated by reference to the Base Rate, subject to the provisions of §2.6(b).

 



25

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Revolving Credit Commitment”: With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to make or maintain Revolving Credit Loans
(other than Swing Loans) to the Borrowers, to participate in Letters of Credit
for the account of the Borrowers and to participate in Swing Loans to the
Borrowers, as the same may be increased or decreased from time to time or
terminated in accordance with the terms of this Agreement.

 

“Revolving Credit Commitment Percentage”: With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Commitment; provided that if the Revolving
Credit Commitments of the Revolving Credit Lenders have been terminated as
provided in this Agreement, then the Revolving Credit Commitment of each
Revolving Credit Lender shall be determined based on the Revolving Credit
Commitment Percentage of such Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.

 

“Revolving Credit Exposure”: At any time, the sum of (a) the aggregate Revolving
Credit Loans held by the Revolving Credit Lenders and (b) the LC Exposure of the
Revolving Credit Lenders.

 

“Revolving Credit Facility”: At any time, the Revolving Credit Loans and Letters
of Credit which the Revolving Credit Lenders and Issuing Lenders have agreed to
make or issue (or participate in such issuance) in accordance with the terms of
this Agreement in the aggregate amount of the Revolving Credit Lenders’
Revolving Credit Commitments at such time.

 

“Revolving Credit Facility Amount”: The initial Two Hundred Fifty Million
Dollar  ($250,000,000.00) revolving facility, plus any increase thereto pursuant
to §2.11 and less any decrease thereto pursuant to §2.4.

 

“Revolving Credit Lender”: Any Lender that has a Revolving Credit Commitment,
the initial Revolving Credit Lenders being identified on Schedule 1.1 hereto.

 

“Revolving Credit LIBOR Rate Loans”: Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

 

“Revolving Credit Loan or Loans”: An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of Two Hundred Fifty Million Dollars ($250,000,000.00) (subject to
increase as provided in §2.11 and less any decrease thereto pursuant to §2.4) to
be made by the Revolving Credit Lenders hereunder as more particularly described
in §2. Without limiting the foregoing, (a) Revolving Credit Loans shall also
include Revolving Credit Loans made pursuant to §2.10(f) and (b) Swing Loans
shall constitute “Revolving Credit Loans” for all purposes hereunder.

 

“Revolving Credit Maturity Date”: May 1, 2021, as such date may be extended as
provided in §2.12, or such earlier date on which the Revolving Credit Loans
shall become due and payable or the Revolving Credit Facility is terminated
pursuant to the terms hereof.

 

“Revolving Credit Notes”:  See §2.2.

 

“S&P”: Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial Inc., and  any successor thereto.

 

“Sanctioned Entity”: Means (a) an agency, political subdivision, or
instrumentality of the government of, (b) an organization directly or indirectly
controlled by or (c) a Person or group resident in, in each case, a country that
is itself the subject of Sanctions.

 



26

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Sanctioned Person”: A Person or group named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time or any Sanctions-related list of designated Persons maintained by OFAC or
the U.S. Department of State, the United Nations  Security Council, the European
Union, or any EU member state.

 

“Sanctions”: Economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC”:  The federal Securities and Exchange Commission.

 

“Secured Indebtedness”: As of any date of determination, that portion of Total
Indebtedness which is secured by a Lien on Real Estate, any ownership interests
in any Subsidiary or Non-Wholly Owned Subsidiary or any other assets, but
excluding, with respect to any Secured Recourse Indebtedness, the amount, if
any, by which the principal amount of such Secured Recourse Indebtedness exceeds
the applicable Collateral Value of the collateral securing such indebtedness.

 

“Secured Leverage Ratio”: As of any date of determination, Secured Indebtedness
divided by Gross Asset Value, expressed as a percentage.

 

“Secured Recourse Indebtedness”: As of any date of determination, that portion
of Secured Indebtedness with respect to which the liability of the obligor is
not limited to the obligor’s interest in specified assets securing such
Indebtedness (subject to Non-Recourse Exclusions); provided that Indebtedness of
a single-purpose entity (or any holding company or other entity which owns such
single-purpose entity) which is secured by substantially all of the assets of
such single-purpose entity (or any holding company or other entity which owns
such single-purpose entity) but for which there is no recourse to another Person
beyond the single- purpose entity or holding company or other entity which owns
such single-purpose entity (other than with respect to Non-Recourse Exclusions)
shall not be considered a part of Secured Recourse Indebtedness even if such
Indebtedness is fully recourse to such single-purpose entity (or any holding
company or other entity which owns such single-purpose entity) and unsecured
guarantees provided by a Borrower or any Guarantor of mortgage loans to
Subsidiaries or Non-Wholly Owned Subsidiaries shall not be included in Secured
Recourse Indebtedness.

 

“Solvent”:  With respect to the Loan Parties, that (a) the fair value of the
property of the Loan Parties  is greater than the total amount of liabilities,
including contingent liabilities, of the Loan Parties, (b) the  present fair
salable value of the assets of the Loan Parties is not less than the amount that
will be required to pay the probable liability of the Loan Parties on their
debts as they become absolute and matured, (c) the Loan Parties do not intend
to, and do not believe that they will, incur debts or liabilities beyond the
Loan Parties’ ability to pay such debts and liabilities as they mature and (d)
the Loan Parties are not engaged in business or a transaction, and are not about
to engage in business or a transaction, for which the Loan Parties’ property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Specified Loan Party”: Any Loan Party that is not then a Qualified ECP Loan
Party (determined  prior to giving effect to §7.21).

 

“Specified Transaction”: With respect to any period, any (a) asset sale,
acquisition, Investment, sale, transfer or other disposition of assets or
property other than in the ordinary course, (b) any merger or consolidation, or
any similar transaction, or (c) any incurrence, issuance or repayment of
Indebtedness.

 



27

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Stabilized Property”: Real Estate (a) which is a commercial property operating
as a Multifamily Property that is completed with tenants in occupancy and open
for business, or (b) which has ceased to be a “Construction in Process” in
accordance with the definition thereof.

 

“State”:  A state of the United States of America and the District of Columbia.

 

“Subsidiary”:  For any Person, any corporation, partnership, limited liability
company or other entity  of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Subsidiary Borrowers”: Any Borrower that is a Subsidiary of Parent Borrower
party hereto as of the Closing Date and any Additional Subsidiary Borrower that
is the direct owner of an Unencumbered Asset.

 

“Swing Loan”:  See §2.5(a).

 

“Swing Loan Commitment”: With respect to each Swing Loan Lender, the amount set
forth opposite such Swing Loan Lender’s name on Schedule 1.1 hereto under the
caption “Swing Loan Commitment”, which shall, in the aggregate, be an amount
equal to ten percent (10%) of the aggregate amount of the Revolving Credit
Commitments, as the same may be changed from time to time in accordance with the
terms of this Agreement. The Swing Loan Commitment is part of, and not in
addition to, the Total Commitment.

 

“Swing Loan Lenders”: KeyBank and Citibank, each in its capacity as a Swing Loan
Lender, and any successors thereto in such capacity.

 

“Swing Loan Note”:  See §2.5(b).

 

“Swing Loan Share”: With respect to each Swing Loan Lender and each Swing Loan,
such Swing Loan Lender’s ratable portion of such Swing Loan, calculated based
upon the ratio of such Swing Loan Lender’s Swing Loan Commitment to the total
Swing Loan Commitments of all of the Swing Loan Lenders.

 

“Syndication Agents”:  As defined in the preamble hereto.

 

“Taking”: The taking or appropriation (including by deed in lieu of
condemnation) of any Unencumbered Asset, or any part thereof or interest
therein, whether permanently or temporarily, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation proceeding, or in any other manner or any customarily recognized
and compensated damage or injury or  diminution in value through condemnation,
inverse condemnation or other exercise of the power of eminent domain.

 

“Taxes”: Any present or future taxes, levies, imposts, duties, charges, fees, or
similar deductions or withholdings that are imposed by any Governmental
Authority.

 

“Term Base Rate Loans”: Term Loans bearing interest calculated by reference to
the Base Rate, subject to the provisions of §2.6(a).

 

“Term LIBOR Rate Loans”: Term Loans bearing interest calculated by reference to
the LIBOR Rate.

 

“Term Loan or Loans”:  An individual Term Loan or the aggregate Term Loans, as
the case may be,  in the maximum principal amount of Fifty Million Dollars
($50,000,000.00) (as the same may be increased

 



28

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

pursuant to §2.11 or §2.13) to be made by the Term Loan Lenders hereunder as
more particularly described in

§2.

 

“Term Loan Commitment”: As to each Term Loan Lender, its obligation to make Term
Loans to the Borrowers pursuant to §2.1(a), in an amount up to, but not
exceeding, the amount set forth for such Lender on Schedule 1.1 attached hereto
as such Lender’s “Term Loan Commitment Amount” or as set forth in the applicable
Assignment and Assumption Agreement, as the same may be increased or decreased
from time to time or terminated in accordance with the terms of this Agreement.

 

“Term Loan Commitment Percentage”: As to each Term Loan Lender, the ratio,
expressed as a percentage, of (a) the amount of such Term Loan Lender’s Term
Loan Commitment to (b) the aggregate amount of the Term Loan Commitments of all
Term Loan Lenders; provided, however, that if at the time of determination the
Term Loan Lenders’ Term Loan Commitments have terminated or been reduced to zero
(0), the “Term Loan Commitment Percentage” of each Term Loan Lender shall be the
Term Loan Commitment Percentage of such Term Loan Lender in effect immediately
prior to such termination or reduction.

 

“Term Loan Exposure”: The aggregate Term Loans held by the Term Loan Lenders.

 

“Term Loan Facility”: At any time, the Term Loans which the Term Loan Lenders
have agreed to make in accordance with the terms of this Agreement in the
aggregate amount of the Term Loan Lenders’  Term Loan Commitments at such time.

 

“Term Loan Facility Amount”: The initial Fifty Million Dollar ($50,000,000.00)
term facility, plus any increase thereto pursuant to §2.11 or §2.13.

 

“Term Loan Lender”: Any Lender that has a Term Loan Commitment, the initial Term
Loan Lenders being identified on Schedule 1.1 hereto.

 

“Term Loan Maturity Date”: May 1, 2022, or such earlier date on which the Loans
shall become due and payable pursuant to the terms hereof.

 

“Term Loan Notes”:  See §2.2.

 

“Titled Agents”:  Arrangers, Syndication Agents, Bookrunners, or any
Documentation Agent.

 

“Total Commitment”: The sum of the Revolving Credit Commitments and Term Loan
Commitments, as the same may be increased or decreased from time to time or
terminated in accordance with the terms of this Agreement.

 

“Total Consolidated Operating Property Value”: As of any date of determination,
on a consolidated basis for the Consolidated Group, the sum of: (a) the
aggregate Consolidated Asset NOI for all Stabilized Properties (excluding
Consolidated Asset NOI from Stabilized Properties being held at acquisition
cost   under

(b)below) for the most recent calendar quarter, annualized, divided by the
Capitalization Rate, plus (b) the acquisition cost of any Stabilized Property
for the first eighteen (18) months following its acquisition.

 

“Total Indebtedness”: As of any date of determination, without duplication, the
sum of (a) all Indebtedness of the Consolidated Group outstanding at such date,
determined on a Consolidated basis plus (b) the Consolidated Group Pro Rata
Share of all Indebtedness of any Non-Wholly Owned Subsidiaries outstanding at
such date.

 

“Total Unencumbered Asset Value”: As of any date of determination, on a
consolidated basis for the Consolidated Group the sum of: (a) the aggregate
Unencumbered Asset NOI for all Stabilized Properties
(excluding  Unencumbered  Asset  NOI  from Stabilized  Properties  being  held
at acquisition  cost  under (b)

 



29

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

below) for the most recent calendar quarter, annualized, divided by the
Capitalization Rate, plus (b) the acquisition cost of any Stabilized Property
for the first eighteen (18) months following its acquisition plus (c) 80% of all
1031 Cash held by a Qualified Institution on behalf of any Loan Party at such
time.

 

“Type”:  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

“Unencumbered Asset Adjusted NOI”: On any date of determination, the
Unencumbered Asset NOI for the most recent fiscal quarter, annualized, less,
with respect to Real Estate owned by any Person in the Consolidated Group, the
Capital Expenditure Reserve, and, with respect to Real Estate owned by
Non-Wholly Owned Subsidiaries, the Consolidated Group Pro Rata Share of the
Capital Expenditure Reserve.

 

“Unencumbered Asset Conditions”:  See the definition of Unencumbered Assets.

 

“Unencumbered Asset Financial Covenants”: The financial covenants set forth in
§9.8 (Unencumbered Assets), §9.9 (Maximum Unsecured Leverage Ratio) and §9.10
(Minimum Unencumbered Assets Debt Service Coverage Ratio).

 

“Unencumbered Asset NOI”: As of any date of determination, “property rental and
other income” attributable to the Unencumbered Assets (including, without
limitation, payments received from insurance on account of business or rental
interruption and condemnation proceeds from any temporary use or occupancy)
accruing for such period minus the amount of all expenses incurred in connection
with and directly attributable to the ownership and operation of such
Unencumbered Assets for such period (including, without limitation, property
management fees and amounts accrued for the payment of real estate taxes and
insurance premiums, but excluding Interest Expense or other debt service charges
and any non-cash charges such as depreciation or amortization of financing costs
plus acquisition costs for consummated acquisitions), with such results being
“grossed up” for any Unencumbered Assets not owned for the entire testing
period.

 

“Unencumbered Assets”: (a) Each Multifamily Property listed on Schedule 5.1 and
(b) each other Multifamily Property designated as an Unencumbered Property by
Parent Borrower pursuant to §5.2 (i) that is an operating Multifamily Property
located within the fifty (50) States of the United States or the District of
Columbia, (ii) that is wholly-owned in fee (or leased under a Ground Lease
acceptable to Agent in its reasonable discretion), by Parent Borrower or a
Subsidiary Borrower, (iii) that is not subject to any Liens  (other than
Permitted Liens) or any Negative Pledge, (iv) that is not subject to mezzanine
debt financing, (v) that is not the subject of a Disqualifying Environmental
Event or Disqualifying Structural Event and is free of all title defects, or
other materially adverse matters, in each case which in the reasonable
determination of Agent would materially impact the value, cashflow, or
marketability of such Multifamily Property and (vi)  with respect to which all
of the representations set forth in §6 of this Agreement concerning Unencumbered
Assets are true and correct in all material respects with respect thereto (the
requirements   described in clauses

 

(i)

through (vi) being the “Unencumbered Asset Conditions”).

 

“Unencumbered Assets Debt Service Coverage Ratio”: As of any date of
determination, Unencumbered Asset Adjusted NOI for all Unencumbered Assets
divided by Implied Unsecured Debt Service, expressed as a percentage.

 

“Unhedged Variable Rate Indebtedness”: As of any date of determination, the sum
of (a) Total Indebtedness minus (b) the sum of (i) the aggregate amount of all
Total Indebtedness having interest which accrues thereon at a fixed rate of
interest per annum plus (ii) with respect to all Total Indebtedness hedged by
Derivatives Contracts effectively fixing or capping the per annum rate of
interest thereof, the aggregate notational amount of all such Derivatives
Contracts.

 

“Unimproved Land”: Real Estate which is unimproved and on which no development
or Construction in Process is in effect.

 



30

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

“Unrestricted Cash and Cash Equivalents”: As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value). As used
in this definition, “Unrestricted cash” and “Unrestricted Cash Equivalents”
means, as of any date of determination, the aggregate amount of cash and Cash
Equivalents included in the cash accounts that would be listed on the
consolidated balance sheet of the Consolidated Group prepared in accordance with
GAAP as of the end of the most recently ended fiscal quarter ending prior to the
date of such determination for which consolidated financial statements of the
Consolidated Group are available to the  extent such cash is not classified as
restricted for financial statement purposes (unless so classified solely because
of any provision under this Agreement and/or the other Loan Documents or because
they are subject  to a Lien securing the Obligations hereunder or  the
obligations thereunder).

 

“Unsecured Indebtedness”: As of any date of determination, the portion of Total
Indebtedness outstanding at such date that is not Secured Indebtedness.

 

“Unsecured Leverage Ratio”:   As  of any date of determination,  Unsecured
Indebtedness divided   by

Total Unencumbered Asset Value, expressed as a percentage.

 

“Unsecured Recourse Indebtedness”: As of any date of determination, Recourse
Indebtedness that is not Secured Recourse Indebtedness.

 

“Unused Fee”:  See §2.3(a).

 

“U.S. Lender”:  See §4.4(c).

 

“Wholly Owned Subsidiary”: As to Parent Borrower, any Subsidiary of Parent
Borrower that is directly or indirectly owned one hundred percent (100%) by
Parent Borrower, without regard to Equity Interests issued so as to achieve up
to 125 equity holders so as to qualify as a REIT.

 

“Write-Down and Conversion Powers”: Means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

§1.2Rules of Interpretation.

 

 

(a)

A reference to any document or agreement shall include such document or
agreement

as amended, modified or supplemented from time to time in accordance with its
terms and the terms of this Agreement.

 

 

(b)

The singular includes the plural and the plural includes the singular.

 

 

(c)

A reference to any law includes any amendment or modification of such law.

 

 

(d)

A reference to any Person includes its permitted successors and permitted
assigns.

 

 

(e)

Accounting terms not otherwise defined herein have the meanings assigned to  
them

by GAAP applied on a consistent basis by the accounting entity to which they
refer.

 

 

(f)

The words “include”, “includes” and “including” are not limiting.

 

 

(g)

The words “approval” and “approved”, as the context requires, means an approval
in

writing given to the party seeking approval.

 



31

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

 

(h)

All terms not specifically defined herein or by GAAP, which terms are defined in
the

Uniform Commercial Code as in effect in the State of New York, have the meanings
assigned to them therein.

 

 

(i) otherwise indicated.



Reference  to  a  particular  “§”,  refers  to  that  section  of  this  Agreement    
unless

 

 

 

(j)

The words  “herein”,  “hereof”, “hereunder”  and words  of like import shall
refer to

this Agreement as a whole and not to any particular section or subdivision of
this Agreement.

 

 

(k)

The words “the date hereof” or words of like import shall mean the date that
this

Agreement is fully executed by all parties.

 

 

(l)

In the event of any change in generally accepted accounting principles after
the   date

hereof or any other change in accounting procedures pursuant to §7.3 which would
affect the computation of any financial covenant, ratio or other requirement set
forth in any Loan Document, then upon the request of the Borrowers or Agent, the
Borrowers and Agent shall negotiate promptly, diligently and in good faith in
order to amend the provisions of the Loan Documents such that such financial
covenant, ratio or other  requirement  shall continue to provide substantially
the same financial tests or restrictions of the Borrowers as in effect prior to
such accounting change, as determined by Parent Borrower and Agent in good
faith.  Until such time as  such amendment shall have been executed and
delivered by the Borrowers and Agent, such financial covenants, ratio and other
requirements, and all financial statements and other documents required to be
delivered under the Loan Documents, shall be calculated and reported as if such
change had not occurred.

 

 

(m)

For purposes of this Agreement, “knowledge” of any Loan Party or any Loan Party

“becoming aware” or other language of similar import means, with respect to any
matter, the actual knowledge of any Responsible Officer.

 

§2THE CREDIT FACILITY.

 

§2.1Loans.

 

 

(a)

The Term Loan.  Subject to the terms and conditions set forth in this
Agreement,   on

the Closing Date the Term Loan Lenders severally agree to make the Term Loan in
the original principal amount of the Term Loan Facility Amount to the Borrowers.

 

 

(b)

The Revolving Credit Loan.   Subject to the terms  and  conditions  set forth
in   this

Agreement, each of the Revolving Credit Lenders severally agrees to lend to the
Borrowers, and the Borrowers may borrow (and repay and reborrow) from time to
time between the Closing Date and the Revolving Credit Maturity Date upon notice
by the Borrowers to Agent given in accordance with §2.7, such sums as are
requested by the Borrowers for the purposes set forth in §2.9 up to a maximum
aggregate principal amount Outstanding (after giving effect to all amounts
requested) at any one time equal to the lesser of (i) such Revolving Credit
Lender’s Revolving Credit Commitment and (ii) such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of (A) the Facility Available Amount
minus (B) the sum of (1) the amount of all Outstanding Revolving Credit Loans
and (without duplication) Swing Loans, (2) the aggregate amount of Letter of
Credit Liabilities, and (3) the amount of all Outstanding Term Loans; provided,
that, in all events no Default or Event of Default shall have occurred and be
continuing; and provided, further, that the Outstanding principal amount of the
Revolving Credit Loans (after giving effect to all amounts requested), Swing
Loans, Letter of Credit Liabilities, and Term Loans shall not at any time exceed
the Total Commitment or cause a violation of the covenants set forth in §9. The
Revolving Credit Loans shall be made pro rata in accordance with each Revolving
Credit Lender’s Revolving Credit Commitment Percentage. Each request
for  a  Revolving Credit Loan hereunder shall constitute a representation and
warranty by the Borrowers that all of  the conditions required of the Borrowers
set forth in §10 and §11 have been satisfied on the date of such  request (or if
such condition is required to have been satisfied only as of the Closing Date,
that such condition

 



32

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

was satisfied as of the Closing Date). Agent may assume that the conditions in
§10 and §11  have been  satisfied unless it receives prior written notice from a
Revolving Credit Lender that such conditions have not been satisfied. No
Revolving Credit Lender shall have any obligation to make Revolving Credit Loans
to the Borrowers in the maximum aggregate principal outstanding balance of more
than the principal face amount of its Revolving Credit Note or its Revolving
Credit Commitment, as applicable.

 

§2.2  Notes.  The Loans shall, if requested by each Lender, be evidenced by
separate promissory   notes of the Borrowers in substantially the form of
Exhibit A-1 hereto (with respect to Revolving Credit  Loans) and Exhibit A-2
hereto (with respect to Term Loans) (collectively, the “Revolving Credit Notes”
and the “Term Loan Notes”, respectively), dated of even date with this Agreement
(except as otherwise provided in

§18.3) and completed with appropriate insertions. One Revolving Credit Note
shall be payable to the order of each Revolving Credit Lender which so requests
the issuance of a Revolving Credit Note in the principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment or, if less, the
outstanding amount of all Revolving Credit Loans made by such Revolving Credit
Lender, plus interest accrued thereon, as set forth below. One Term Loan Note
shall be payable to the order of each Term Loan Lender which so requests the
issuance of a Term Loan Note in the principal amount equal to such Term Loan
Lender’s Term Loan Commitment.

 

§2.3    Unused Fee; Facility Fee.  (a)  Subject to §2.3(b) below, the Borrowers
agree to pay to Agent for the account of the Revolving Credit Lenders (other
than any Defaulting Revolving Credit Lender) in accordance with their respective
Revolving Credit Commitment Percentages a facility unused fee (the “Unused Fee”)
calculated at the rate per annum as set forth below on the actual daily amount
by which the Revolving Credit Commitment exceeds the outstanding principal
amount of Revolving Credit Loans, Swing Loans and the face amount of Letters of
Credit Outstanding during each calendar quarter or portion thereof commencing on
the date hereof and ending on the Revolving Credit Maturity Date. The Unused Fee
shall be calculated for each quarter based on the ratio (expressed as a
percentage) of (i) the actual daily amount of the outstanding principal amount
of the Revolving Credit Loans and (without duplication) Swing Loans and the face
amount of Letters of Credit Outstanding during such quarter to (ii) the
Revolving Credit Commitment, and if such ratio is less than fifty percent (50%),
the Unused Fee shall be payable at the rate of one quarter of one percent
(0.25%) per annum, and if such ratio is equal to or greater than fifty percent
(50%), the Unused Fee shall be payable at the rate of fifteen hundredths of one
percent (0.15%) per annum.  The Unused Fee shall be payable quarterly in

arrears on the first (1st) Business Day of each calendar quarter for the
immediately preceding calendar quarter or portion thereof, and on any earlier
date on which the Revolving Credit Commitments shall be reduced or

shall terminate as provided in §2.4, with a final payment on the Revolving
Credit Maturity Date.

 

(b)In the event that Parent Guarantor   achieves an Investment Grade Rating and
Parent

Borrower makes a Ratings Grid Election, the Borrowers shall no longer pay the
Unused Fee immediately following the end of the quarter during which Agent
receives such notice. For each succeeding quarter, the Borrowers shall pay a
facility fee (the “Facility Fee”) at the applicable rate set forth in the Debt
Ratings pricing grid in the definition of “Applicable Margin”, times the actual
daily amount of each Revolving Credit Lender’s Revolving Credit Commitment,
regardless of usage. The Facility Fee will be payable quarterly in arrears
on  the last day of each March, June, September and December, and on the
Revolving Credit Maturity Date. If Parent Borrower has made the Ratings Grid
Election as described above but thereafter Parent Guarantor fails  to maintain
an Investment Grade Rating by at least one of S&P or Moody’s, then (x) the
Unused Fee shall be payable during the period commencing on the date Parent
Guarantor no longer has an Investment Grade Rating by at least one of S&P or
Moody’s and ending on the date Parent Borrower makes another Ratings Grid
Election, and (y) no Facility Fee shall be payable during the period that the
Unused Fee is payable.

 

§2.4  Reduction and Termination of the Revolving Credit Commitments.  The
Borrowers shall have the right at any time and from time to time upon five (5)
Business Days’ prior written notice to Agent to  reduce by $25,000,000.00 or an
integral multiple of $5,000,000.00 in excess thereof (provided that in no event
shall the Revolving Credit Commitment be reduced in such manner to an amount
less than $75,000,000.00 unless the Revolving Credit Commitment is terminated in
full) or to terminate entirely the Revolving Credit

 



33

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

Commitments, whereupon the Revolving Credit Commitments of the Revolving Credit
Lenders shall be reduced pro rata in accordance with their respective Revolving
Credit Commitment Percentages of the amount specified in such notice or, as the
case may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.8; provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto, the
sum of Outstanding Revolving Credit Loans, the Outstanding Swing Loans and the
Letter of Credit Liabilities would exceed the Revolving Credit Commitments of
the Revolving Credit Lenders as so terminated or reduced. Promptly after
receiving any notice from the  Borrowers delivered pursuant to this §2.4, Agent
will notify the Revolving Credit Lenders of the substance thereof. Any reduction
of the Revolving Credit Commitments shall also result in a proportionate
reduction (rounded to the next lowest integral multiple of $100,000.00) in the
maximum amount of the Swing Loan Commitment and the Letter of Credit Commitment,
respectively. Upon the effective date of  any  such reduction or termination,
the Borrowers shall pay to Agent for the respective accounts of the Revolving
Credit Lenders the full amount of any Unused Fee or Facility Fee under §2.3 then
accrued on the amount of the reduction. No reduction or termination of the
Revolving Credit Commitments may be reinstated.

 

§2.5Swing Loan Commitment.

 

 

(a)

Subject  to the  terms  and conditions  set  forth in this  Agreement,  each
Swing Loan

Lender agrees, in accordance with its respective Swing Loan Share, to lend to
the Borrowers (the “Swing Loans”), and the Borrowers may borrow (and repay and
reborrow) from time to time between the Closing Date and the date which is ten
(10) Business Days prior to the Revolving Credit Maturity Date upon notice by
the Borrowers to the Swing Loan Lenders given in accordance with this §2.5, such
sums as are requested by the Borrowers for the purposes set forth in §2.9 in an
aggregate principal amount at any one time outstanding with respect to each
Swing Loan Lender not exceeding such Swing Loan Lender’s Swing Loan Commitment;
provided that in all events (i) no Default or Event of Default shall have
occurred and be continuing; (ii) if a Revolving Credit Lender shall be a
Defaulting Lender, the requested amount of the Swing Loan shall be reduced by
the amount of such Defaulting Lender’s participation interest in the Swing Loan;
and (iii) the Outstanding principal amount of the Revolving Credit Loans and
(without duplication) Swing Loans (after giving effect to all amounts
requested), plus Letter of Credit Liabilities shall not at any time exceed the
lesser of (A) the aggregate Revolving Credit Commitments or (B) the Facility
Available Amount less the  Outstanding Term Loans. The funding of a Swing Loan
hereunder shall constitute a representation and warranty by the Borrowers that
all of the conditions set forth in §10 and §11 have been satisfied on the date
of such funding (or if such condition is required to have been satisfied only as
of the initial Closing Date, that such condition was satisfied as of the Closing
Date) or waived by Agent. Each Swing Loan Lender may assume that the conditions
in §10 and §11 have been satisfied unless such Swing Loan Lender has received
written notice from a Revolving Credit Lender that such conditions have not been
satisfied. Each Swing Loan shall be due and payable within seven (7) days of the
date such Swing Loan was provided and the Borrowers hereby agree (to the extent
not repaid as contemplated by §2.5(d) below) to repay each Swing Loan (whether
or not demand for payment is made) on or before the date that is seven (7) days
from the date such Swing Loan was provided.

 

 

(b)

The Swing Loans shall be evidenced by separate promissory notes of the  
Borrowers

in substantially the form of Exhibit B hereto (the “Swing Loan Notes”), dated
the date of this Agreement and completed with appropriate insertions. The Swing
Loan Notes shall be payable to the order of the Swing Loan Lenders in the
principal face amount equal to each such Swing Loan Lender’s Swing Loan
Commitment and shall be payable as set forth below.

 

 

(c)

The Borrowers shall request a Swing Loan by delivering to the Agent and the
Swing

Loan Lenders a Loan Request executed by an Authorized Officer, together with an
executed Availability Certificate in the form of Exhibit F, no later than 1:00
p.m. (Eastern time) on the requested Drawdown Date specifying the amount of the
requested Swing Loan (which shall be in the minimum amount of $1,000,000.00) and
providing the wire instructions for the delivery of the Swing Loan proceeds. The
Loan Request shall also
contain  the  information  required  by  §2.7  (to  the  extent  applicable).    Each  such  Loan  Request  shall
be

 



34

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

irrevocable and binding on the Borrowers and shall obligate the Borrowers to
accept such Swing Loan on the Drawdown Date. Notwithstanding anything herein to
the contrary, a Swing Loan shall be a Base Rate Loan and shall bear interest at
a rate per annum equal to the Base Rate for Revolving Credit Base Rate Loans.
The proceeds of the Swing Loan will be disbursed by wire by the Swing Loan
Lenders (in accordance with their respective Swing Loan Shares) to the Borrowers
no later than 3:00 p.m. (Eastern time) on the requested Drawdown Date.

 

 

(d)

The Swing Loan Lenders shall, within two (2) Business Days after the Drawdown

Date with respect to such Swing Loan, request each Revolving Credit Lender,
including the Swing Loan Lenders, to make a Revolving Credit Loan pursuant to
§2.1 in an amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the amount of the Swing Loan outstanding on the date
such notice is given.         In the event that the Borrowers do not notify
Agent in writing otherwise on or before

noon (Eastern time) of the third (3rd) Business Day after the Drawdown Date with
respect to such Swing Loan,

Agent shall notify the Revolving Credit Lenders that such Revolving Credit Loan
shall be a Revolving Credit LIBOR Rate Loan with an Interest Period of one (1)
month, provided that the making of such Revolving  Credit LIBOR Rate Loan will
not be in contravention of any other provision of this Agreement, or if the
making of a Revolving Credit LIBOR Rate Loan would be in contravention of this
Agreement,  then such notice shall indicate that such loan shall be a Revolving
Credit Base Rate Loan. The Borrowers hereby irrevocably authorize and direct the
Swing Loan Lenders to so act on their behalf, and agrees that any amount
advanced to Agent for the benefit of any Swing Loan Lender pursuant to this
§2.5(d) shall be considered a Revolving Credit  Loan pursuant to §2.1.      
Unless any of the events  described in paragraph (h), (i), or  (j) of

§12.1 shall have occurred (in which event the procedures of §2.5(e) shall
apply), each Revolving Credit Lender shall make the proceeds of its Revolving
Credit Loan available to the applicable Swing Loan Lender for the account of
such Swing Loan Lender at Agent’s Head Office prior to 12:00 noon (Eastern time)
in funds immediately available no later than the third (3rd) Business Day after
the date such notice is given just as if the Revolving Credit Lenders were
funding directly to the Borrowers, so that thereafter such Obligations shall be
evidenced by the Revolving Credit Notes. The proceeds of such Revolving Credit
Loan shall be immediately applied to repay the Swing Loans.

 

 

(e)

If for  any reason a  Swing  Loan cannot  be refinanced by a  Revolving Credit
Loan

pursuant to §2.5(d) (including due to a Defaulting Lender’s failure to fund),
each Revolving Credit Lender  will, on the date such Revolving Credit Loan
pursuant to §2.5(d) was to have been made, purchase an undivided participation
interest in the Swing Loan in an amount equal to its Revolving Credit Commitment
Percentage of such Swing Loan (or portion thereof). Each Revolving Credit Lender
will immediately transfer to the Swing Loan Lenders in immediately available
funds the applicable amount of its participation and upon receipt thereof each
Swing Loan Lender will deliver to such Revolving Credit Lender a Swing Loan
participation certificate dated the date of receipt of such funds and in the
amount received by such Swing Loan Lender.

 

 

(f)

Whenever at any time after a Swing Loan Lender   has received from any Revolving

Credit Lender such Revolving Credit Lender’s participation interest in a Swing
Loan, or such Swing Loan Lender receives any payment on account thereof, such
Swing Loan Lender will distribute to such Revolving Credit Lender its
participation interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded); provided,
however, that in the event that such payment received by such Swing Loan Lender
is required to be returned, such Revolving Credit Lender will return to such
Swing Loan Lender any portion thereof previously distributed by such Swing Loan
Lender to it.

 

 

(g)

Each  Revolving  Credit  Lender’s  obligation  to  fund  a  Revolving  Credit  Loan
as

provided in §2.5(d) or to purchase participation interests pursuant to §2.5(e)
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Credit Lender or the
Borrowers may have  against  any Swing
Loan  Lender,  the  Borrowers  or  anyone  else  for  any reason
whatsoever;  (ii)   the

 



35

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

occurrence or continuance of a Default or an Event of Default; (iii) any adverse
change in the condition (financial or otherwise) of the Borrowers or any of
their respective Subsidiaries; (iv) any breach of this Agreement or any of the
other Loan Documents by the Borrowers or any Lender; or (v) any
other  circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.  Any portions of  a Swing Loan not so purchased or
converted may be treated by Agent and the Swing Loan Lenders as against such
Revolving Credit Lender as a Revolving Credit Loan which was not funded by the
non-purchasing Revolving Credit Lender as contemplated by §2.8 and §12.5, and
shall have such rights and remedies against such Revolving Credit Lender as are
set forth in §2.8, §12.5, and §14.5. Each Swing Loan, once so sold or converted,
shall cease to be a Swing Loan for the purposes of this Agreement, but shall be
a Revolving Credit Loan made by each Revolving Credit Lender under its Revolving
Credit Commitment.

 

§2.6Interest on Loans.

 

 

(a)

Each Term Base Rate Loan shall bear interest for the period commencing with the

Drawdown Date thereof and ending on the date on which such Term Base Rate Loan
is repaid or converted to a Term LIBOR Rate Loan at the rate per annum equal to
the Base Rate for Term Base Rate Loans.

 

 

(b)

Each Revolving Credit Base Rate Loan shall bear interest for the period
commencing

with the Drawdown Date thereof and ending on the date on which such Revolving
Credit Base Rate Loan is repaid or converted to a Revolving Credit LIBOR Rate
Loan at the rate per annum equal to the Base Rate for Revolving Credit Base Rate
Loans.

 

 

(c)

Each Term LIBOR Rate Loan shall bear interest for the period commencing with the

Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus the Applicable Margin for Term LIBOR Rate Loans.

 

 

(d)

Each  Revolving  Credit  LIBOR  Rate  Loan  shall  bear   interest  for  
the     period

commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for
Revolving Credit LIBOR Rate Loans.

 

 

(e)

The Borrowers  promise to  pay interest  on each Loan  in arrears  on  each    
Interest

Payment Date with respect thereto.

 

 

(f)

Type as provided in §4.1.



Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other

 

 

(g)The parties understand that the applicable interest rate for the Loans   and
certain fees

set forth herein may be determined and/or adjusted from time to time based upon
certain financial ratios and/or other information to be provided or certified to
Lenders by the Borrowers (the “Borrower Information”).  If it  is subsequently
determined that any such Borrower Information was incorrect (for whatever
reason, including without limitation because of a subsequent restatement of
earnings by the Borrowers) at the time it was delivered to Agent, and if the
applicable interest rate or fees calculated for any period were different than
they should have been had the correct information been timely provided, then,
such interest rate and such fees for such period shall be automatically
recalculated using correct Borrower Information. Agent shall promptly notify the
Borrowers in writing of any additional interest and fees due because of such
recalculation, and the Borrowers shall pay such additional interest or fees due
to Agent, for the account of each Lender, within five

(5)Business Days of receipt of such written notice. The Borrowers shall receive
a credit or refund of any overpayment promptly after such determination. Any
recalculation of interest or fees required by  this provision shall survive the
termination of this Agreement for a period of one hundred eighty (180) days, and
this provision shall not in any way limit any of Agent’s, any Issuing Lender’s,
or any Lender’s other rights under this Agreement.

(5)



36

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§2.7  Requests  for Revolving Credit  Loans.  Except  with respect to the
initial Revolving Credit  Loan on the Closing Date, the Borrowers shall give to
Agent written notice executed by an Authorized Officer in the form of Exhibit D
hereto (or telephonic notice confirmed in writing in the form of Exhibit D
hereto) of each Revolving Credit Loan requested hereunder (a “Loan Request”) by
1:00 p.m. (Eastern time) one (1) Business Day prior to the proposed Drawdown
Date with respect to Revolving Credit Base Rate Loans and  two (2) Business Days
prior to the proposed Drawdown Date with respect to Revolving Credit LIBOR Rate
Loans, together with an executed Availability Certificate in the form of Exhibit
F. Each such notice shall specify with respect to the requested Revolving Credit
Loan the proposed principal amount of such Revolving Credit Loan, the Type of
Revolving Credit Loan, the initial Interest Period (if applicable) for such
Revolving Credit Loan and the Drawdown Date. Promptly upon receipt of any such
notice, Agent shall notify each of the Revolving Credit Lenders thereof. Each
such Loan Request shall be irrevocable and binding on the Borrowers and shall
obligate the Borrowers to accept the Revolving Credit Loan requested from the
Revolving Credit Lenders on the proposed Drawdown Date. Nothing herein shall
prevent the Borrowers from seeking recourse against any Revolving Credit Lender
that fails to advance its proportionate share of a requested Revolving Credit
Loan as required by this Agreement. Each Loan Request shall be (a) for a
Revolving Credit Base Rate Loan in a minimum aggregate amount of $100,000.00; or
(b) for a Revolving Credit LIBOR Rate Loan in a minimum aggregate amount of
$500,000.00; provided, however, that there shall be no more than seven (7) LIBOR
Rate Loans outstanding at any one time.

 

§2.8Funds for Loans.

 

 

(a)

Not  later  than  noon  (Eastern  time)  
on  the  proposed  Drawdown  Date  of     any

Revolving Credit Loans, each of the Revolving Credit Lenders will make available
to Agent, at Agent’s Head Office, in immediately available funds, the amount of
such Lender’s Revolving Credit Commitment  Percentage of the amount of the
requested Loans which may be disbursed pursuant to §2.1. Upon receipt from each
such Revolving Credit Lender of such amount, and upon receipt of the documents
required by §10 and

§11 and the satisfaction of the other conditions set forth therein (except, in
each case, to the extent waived by Agent) to the extent applicable, Agent will
make available to the Borrowers the aggregate amount of such Revolving Credit
Loans made available to Agent by the Revolving Credit Lenders by crediting such
amount to the account of the Borrowers maintained at Agent’s Head Office or
wiring such funds in accordance with the Borrowers’ written instructions. The
failure or refusal of any Revolving Credit Lender to make available to Agent at
the aforesaid time and place on any Drawdown Date the amount of its Revolving
Credit Commitment Percentage of the requested Revolving Credit Loans shall not
relieve any other Revolving Credit Lender from its several obligation hereunder
to make available to Agent the amount of such other Lender’s Revolving Credit
Commitment Percentage of any requested Revolving Credit Loans, including any
additional Revolving Credit Loans that may be requested subject to the terms and
conditions hereof to provide funds to replace those not advanced by the
Revolving Credit Lender so failing or refusing.

 

 

(b)

Unless  Agent  shall  have  been  notified  by  any  Lender  prior  to  the    
applicable

Drawdown Date that such Lender will not make available to Agent such Lender’s
Commitment Percentage of  a proposed Loan, Agent may in its discretion assume
that such Lender has made such Loan available to Agent in accordance with the
provisions of this Agreement and Agent may, if it chooses, in reliance upon such
assumption make such Loan available to the Borrowers, and such Lender shall be
liable to Agent for the amount of such advance. If such Lender does not pay such
corresponding amount upon Agent’s demand therefor, Agent will promptly notify
the Borrowers, and the Borrowers shall promptly pay such corresponding amount to
Agent. Agent shall also be entitled to recover from such Lender or the Borrowers
(without duplication), as the case may be, interest on such corresponding amount
in respect of each day from the date such corresponding amount was made
available by Agent to the Borrowers to the date such corresponding amount is
recovered by Agent at a per annum rate equal to (i) from the Borrowers at the
applicable rate for such Loan or (ii) from a Lender at the Federal Funds
Effective Rate.

 

§2.9Use of Proceeds.       The Borrowers will use the proceeds of the Revolving
Credit Loans, the Term Loans, and the Letters of Credit solely to (a) pay
closing costs in connection with this Agreement; (b)

 



37

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

fund the direct or indirect acquisition of additional Multifamily Properties
located within the fifty (50) States  of the continental United States or the
District of Columbia; (c) fund capital and construction expenditures, tenant
improvements, leasing or other commissions and property and equipment
acquisitions within the fifty

(50)States of the continental United States or the District of Columbia; (d)
repay amounts owed under the Existing Credit Agreement; and (e) for general
working capital purposes (including without limitation to finance interest
shortfalls, general operating expenses, including without limitation taxes,
insurance and other expenses, and the payment of fees and expenses related to
the Facility).

 

§2.10Letters of Credit.

 

 

(a)

Subject to the terms and conditions set forth in this Agreement, at any time and
from

time to time from the Closing Date through the day that is thirty (30) days
prior to the Revolving Credit Maturity Date, the applicable Issuing Lender shall
issue such Letters of Credit as the Borrowers may request upon the delivery of a
written request in the form of Exhibit E hereto (a “Letter of Credit Request”) ,
together with an executed Availability Certificate in the form of Exhibit F, to
such Issuing Lender, provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
aggregate Letter of Credit Liabilities shall not exceed the aggregate Letter of
Credit Commitments and the Letter of Credit Liabilities of the applicable
Issuing Lender shall not exceed such Issuing Lender’s Letter of Credit
Commitment, which Letter of Credit Commitment shall be automatically increased
on a pro rata basis with increases in the aggregate Revolving Credit
Commitments, (iii) in no event shall the sum of (A) the Revolving Credit Loans
Outstanding, (B) (without duplication) the Swing Loans Outstanding and (C) the
amount of Letter of Credit Liabilities (after giving effect to all Letters of
Credit requested)  exceed  the aggregate Revolving Credit Commitment, (iv) in no
event shall the sum of (A) the Revolving Credit Loans Outstanding, the Swing
Loans Outstanding, the Letters of Credit Liabilities (after giving effect to
any  requested Letters of Credit), and the Term Loans Outstanding exceed the
Total Commitment or the Facility Available Amount, (v) the conditions set forth
in §10 and §11 shall have been satisfied (or if such condition is required to
have been satisfied only as of the Closing Date, that such condition was
satisfied as of the Closing Date) or waived by Agent, (vi) no Revolving Credit
Lender is a Defaulting Lender (provided the applicable Issuing Lender may, in
its sole discretion, be entitled to waive this condition), unless the applicable
Issuing Lender has entered into arrangements, including the delivery of cash
collateral, satisfactory to such Issuing Lender (in its sole discretion) with
the Borrowers or such Defaulting Lender to eliminate such Issuing Lender’s
actual or potential Fronting Exposure with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other Letter of Credit Liabilities as to which such
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion, and (vii) in no event shall any amount drawn under a Letter of
Credit be available for reinstatement or a subsequent drawing under such Letter
of Credit.  The applicable Issuing Lender may assume that the conditions in §10
and

§11 have been satisfied unless it receives written notice from a Revolving
Credit Lender that such conditions have not been satisfied. Each Letter of
Credit Request shall be executed on behalf of the Borrowers by an Authorized
Officer of the Borrowers. The Issuing Lenders shall be entitled to conclusively
rely on such Person’s authority to request a Letter of Credit on behalf of the
Borrowers. The Issuing Lenders shall have no duty to verify the authenticity of
any signature appearing on a Letter of Credit Request.  The Borrowers  assume
all risks with respect to the use of the Letters of Credit. Unless the
applicable Issuing Lender and the Required Lenders otherwise consent, the term
of any Letter of Credit shall not exceed a period of time commencing on the
issuance of the Letter of Credit and ending one year after the date of issuance
thereof, subject to extension pursuant to an “evergreen” clause reasonably
acceptable to Agent and the applicable Issuing Lender (but in any event the term
shall not extend beyond thirty (30) days prior to the Revolving  Credit Maturity
Date unless the Borrowers have provided to Agent cash collateral reasonably
acceptable to Agent in an amount equal to the Letter of Credit Liability with
respect to any Letter of Credit which extends beyond thirty (30) days prior to
the Revolving Credit Maturity Date). The amount available to be drawn under any
Letter of Credit shall reduce on a dollar-for-dollar basis the amount available
to be drawn under the aggregate Revolving Credit Commitments as a Revolving
Credit Loan.

 



38

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

 

(b)

Each Letter of Credit Request shall be submitted to the applicable Issuing
Lender and

Agent (if Agent is not the applicable Issuing Lender) at least three (3)
Business Days (or such shorter period as such Issuing Lender may approve) prior
to the date upon which the requested Letter of Credit is to be issued. Each such
Letter of Credit Request shall contain (i) a statement as to the purpose for
which such Letter of Credit shall be used (which purpose shall be in accordance
with the terms of this Agreement), and (ii) a certification by an Authorized
Officer or the chief financial or chief accounting officer of Parent Guarantor
that the Borrowers are and will be in compliance with all covenants under the
Loan Documents after giving effect to the issuance of such Letter of Credit. The
Borrowers shall further deliver to the applicable Issuing Lender such additional
applications (which application as of the date hereof is in the form of Exhibit
I hereto) and documents as such Issuing Lender may reasonably require, in
conformity with the then standard practices of its letter of credit department
applicable to all or substantially all similarly situated borrowers, in
connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

 

 

(c)

The  applicable  Issuing  Lender  shall,  subject  to  the  conditions  set  forth  in  
this

Agreement, issue the Letter of Credit on or before three (3) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to such Issuing
Lender in its reasonable discretion.

 

 

(d)

Upon  the issuance  of  a  Letter  of Credit,  each Revolving
Credit  Lender  shall   be

deemed to have purchased a participation therein from the applicable Issuing
Lender in an amount equal to its respective Revolving Credit Commitment
Percentage of the amount of such Letter of Credit. No Revolving Credit Lender’s
obligation to participate in a Letter of Credit shall be affected by any other
Revolving Credit Lender’s failure to perform as required herein with respect to
such Letter of Credit or any other Letter  of Credit.

 

 

(e)

Upon the issuance of each Letter of Credit, the Borrowers shall pay to the
applicable

Issuing Lender (i) for its own account, a Letter of Credit fronting fee with
respect to each Letter of Credit, at a rate equal to one eighth of one percent
(0.125%), computed on the face amount available to be drawn under such Letter of
Credit and (ii) for the accounts of the Revolving Credit Lenders (including such
Issuing Lender) in accordance with their respective percentage shares of
participation in such Letter of Credit, a Letter  of Credit fee calculated at
the rate per annum equal to the Applicable Margin then applicable to Revolving
Credit

LIBOR Rate Loans on the amount available to be drawn under such Letter of
Credit. Such fees  shall be payable in quarterly installments in arrears with
respect to each Letter of Credit on the first (1st) day of each calendar quarter
following the date of issuance and continuing on each quarter or portion thereof
thereafter, as

applicable, or on any earlier date on which the Revolving Credit Commitments
shall terminate and on the expiration or return of any Letter of Credit (if such
letter of credit is outstanding less than a full quarter, such fee shall be
prorated for the period of time outstanding). In addition, the Borrowers shall
pay to the applicable Issuing Lender for its own account within ten (10)
Business Days of demand of such Issuing Lender the standard issuance,
documentation and service charges applicable to all or substantially all
similarly situated borrowers for Letters of Credit issued from time to time by
such Issuing Lender.

 

 

(f)

In the event that any amount is drawn under a Letter of Credit by the
beneficiary

thereof, the Borrowers shall reimburse the applicable Issuing Lender by having
such amount drawn treated as an outstanding Revolving Credit Base Rate Loan
under this Agreement (the Borrowers being deemed to have requested a Revolving
Credit Base Rate Loan on such date in an amount equal to the amount of such
drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement) and Agent shall promptly notify each
Revolving Credit Lender by telex, telecopy, telegram, telephone (confirmed in
writing) or other similar means of transmission, and each Revolving Credit
Lender shall promptly and unconditionally pay to Agent, for the applicable
Issuing Lender’s own account, an amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of such Letter of Credit  (to the extent
of the amount drawn). The Borrowers further hereby irrevocably authorize and
direct Agent to notify the Revolving Credit Lenders of the Borrowers’ intent to
convert such Revolving Credit Base Rate Loan

 



39

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

to a Revolving Credit LIBOR Rate Loan with an Interest Period of one (1) month
on the third (3rd) Business Day following the funding by the Revolving Credit
Lenders of their advance under this §2.10(f), provided that the making of such
Revolving Credit LIBOR Rate Loan shall not be a contravention of any provision
of this Agreement. If and to the extent any Revolving Credit Lender shall not
make such amount available on the Business Day on which such draw is funded,
such Revolving Credit Lender agrees to pay such amount to Agent forthwith on
demand, together with interest thereon, for each day from the date on which such
draw was funded until the date on which such amount is paid to Agent, at the
Federal Funds Effective Rate until three (3) days after the date on which Agent
gives notice of such draw and at the Federal Funds Effective Rate plus one
percent (1.0%) for each day thereafter. Further, such Revolving Credit Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Revolving Credit Loans, amounts due with respect to its
participations in Letters of Credit and any other amounts due to it hereunder to
Agent to fund the amount of any drawn Letter of Credit which such Revolving
Credit Lender was required to fund pursuant to this §2.10(f) until such amount
has been funded (as a result of such assignment or otherwise). In the event of
any such failure or refusal, the Revolving Credit Lenders not so failing or
refusing shall be entitled to a priority secured position for such amounts as
provided in §12.5. The failure of any Revolving Credit Lender to make funds
available to Agent in such amount shall not relieve any other Revolving Credit
Lender of its obligation hereunder to make funds available to Agent pursuant to
this §2.10(f).

 

 

(g)

If after the issuance of a Letter of Credit   pursuant to §2.10(c) by an Issuing
Lender,

but prior to the funding of any portion thereof by a Revolving Credit Lender,
for any reason a drawing under a Letter of Credit cannot be refinanced as a
Revolving Credit Loan, each Revolving Credit Lender will, on the date such
Revolving Credit Loan pursuant to §2.10(f) was to have been made, purchase an
undivided participation interest in such Letter of Credit in an amount equal to
its Revolving Credit Commitment Percentage of the amount of such Letter of
Credit. Each Revolving Credit Lender will immediately transfer to such Issuing
Lender in immediately available funds the amount of its participation and upon
receipt thereof such Issuing Lender will deliver to such Revolving Credit Lender
a Letter of Credit participation certificate dated the date of receipt of such
funds and in such amount.

 

 

(h)

Whenever  at  any time after  an  Issuing Lender  has  received from any  
Revolving

Credit Lender any such Revolving Credit Lender’s payment of funds under a Letter
of Credit and thereafter such Issuing Lender receives any payment on account
thereof, then such Issuing Lender will distribute to such Revolving Credit
Lender its participation interest in such amount (appropriately adjusted in the
case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by such Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
such Issuing Lender any portion thereof previously distributed by such Issuing
Lender to it.

 

 

(i)

The issuance of any supplement, modification, amendment, renewal or extension  
to

or of any Letter of Credit shall be treated in all respects the same as the
issuance of a new Letter of Credit.

 

 

(j)

The Borrowers  assume  all risks  of the acts,  omissions,  or  misuse  of any
Letter of

Credit by the beneficiary thereof. None of Agent, any Issuing Lender or any
Lender will be responsible for (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Letter of Credit or any document submitted by
any party in connection with the issuance of any Letter of Credit, even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of

 



40

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

any Letter of Credit of the proceeds of any drawing under such Letter of Credit;
and (viii) for any  consequences arising from causes beyond the control of Agent
or any Lender, none of the foregoing will  affect, impair or prevent the vesting
of any of the rights or powers granted to Agent, any Issuing Lender or  Lenders
hereunder. In furtherance and extension and not in limitation or derogation of
any of the foregoing,  any act taken or omitted to be taken by Agent, any
Issuing Lender or any other Lender in good faith will be binding on the
Borrowers and will not put Agent, any Issuing Lender or any other Lender under
any resulting liability to the Borrowers; provided nothing contained herein
shall relieve any Issuing Lender, Agent or any other Lender for liability to the
Borrowers arising as a result of the gross negligence or willful misconduct of
such Issuing Lender, Agent or such Lender, as applicable, as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods.

 

§2.11Increase in Total Commitment.

 

 

(a)

Provided that no Default or Event of Default has occurred and is continuing,  
subject

to the terms and conditions set forth in this §2.11, the Borrowers shall have
the option at any time and from time to time before the date that is thirty (30)
days prior to the applicable Maturity Date (or the extended Revolving Credit
Maturity Date, as applicable, if the Borrowers exercise their extension option
pursuant to

§2.12) to request an increase in the Total Commitment to an amount not greater
than Five Hundred Million Dollars ($500,000,000.00) by giving written notice to
Agent (an “Increase Notice”; and the amount of such requested increase is a
“Commitment Increase”), with such Commitment Increase being allocated to the
Revolving Credit Facility and/or the Term Loan Facility in such fashion as the
Borrowers may designate; provided that any such individual Commitment Increase
must be in a minimum amount of $25,000,000.00; provided further that the
Borrower will have the right (to be exercised only one time during the term of
the Facility) to designate a Commitment Increase as an Incremental Term Loan
Facility in accordance with §2.13, in which case the provisions of §2.13 shall
apply to such Commitment Increase. The principal amount of such Incremental Term
Loan Facility shall be part of, and not in addition to, the Total Commitment
(with any such Incremental Term Loan Facility resulting in a corresponding
reduction in the future Commitment Increases available under this §2.11). Agent
shall send a notice to all Lenders (the “Additional Commitment Request Notice”)
informing them of the Borrowers’ request to increase the Total Commitment, the
applicable Facility to be increased. Each Lender who desires to provide an
additional Commitment upon such terms shall provide Agent with a written
commitment letter specifying the amount of the additional Commitment by which it
is willing to provide prior to such deadline as may be specified in the
Additional Commitment Request Notice.   If the requested increase is
oversubscribed then Agent and Arrangers shall allocate the Commitment Increase
among such Lenders who provide such commitment letters on such basis mutually
acceptable to each of the Borrowers, Agent and Arrangers. If the additional
Commitments so provided are not sufficient to provide the full amount of the
Commitment Increase requested by the Borrowers, then Agent, Arrangers or the
Borrowers may, but shall not be obligated to, invite, and Agent, in consultation
with Parent Borrower, will use its reasonable efforts to arrange for, one or
more banks or lending institutions (which banks or lending institutions shall be
reasonably acceptable to Agent, Arrangers and Parent Borrower) to become a
Lender and provide an additional Commitment (each such Lender, an “Acceding
Lender”). Agent shall promptly provide all Lenders and Acceding Lenders with a
notice setting forth the amount, if any, of the additional Commitment to be
provided by each Lender and Acceding Lender and the revised Commitment
Percentages (as well as the  revised Maximum Facility Amount and the revised
amount of the Letter of Credit Commitment and the Swing Loan Commitment,
respectively) which shall be applicable after the effective date of the
Commitment Increase specified therein (the “Commitment Increase Date”). In no
event shall any Lender be obligated to provide an additional Commitment.

 

 

(b)

On  any  Commitment  Increase  Date  the   outstanding  
principal  balance  of     the

applicable Loans shall be reallocated among the Lenders (including any Acceding
Lenders) such that after the applicable Commitment Increase Date the outstanding
principal amount of Loans owed to each Lender shall be equal to such Lender’s
Revolving Credit Commitment Percentage and/or Term Loan Commitment Percentage,
as applicable, (as in effect after the applicable Commitment Increase Date) of
the outstanding principal amount of  all  applicable  Loans.  
The  participation interests  of  the  Revolving Credit  Lenders  in
Swing  Loans and

 



41

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

Letters of Credit shall be similarly adjusted as applicable. On any Commitment
Increase Date those Lenders whose applicable Commitment Percentage is increasing
shall advance the funds to Agent and the funds so advanced shall be distributed
among the Lenders whose applicable Commitment Percentage is decreasing as
necessary to accomplish the required reallocation of the outstanding Loans. The
funds so advanced shall be Base Rate Loans until converted to LIBOR Rate Loans
which are allocated among all Lenders based on their applicable Revolving Credit
Commitment Percentages and/or Term Loan Commitment Percentages, after giving
effect to any Commitment Increase, as reasonably determined by Agent.

 

 

(c)

Upon the effective date of each increase in the Total Commitment pursuant to
this

§2.11, each Acceding Lender shall become a Lender party to this Agreement as of
such date and shall execute an accession agreement in form and substance
reasonably satisfactory to Parent Borrower and Agent (each, an “Accession
Agreement”) Agent may unilaterally revise Schedule 1.1 and the Borrowers shall,
if requested by such Lender, execute and deliver to Agent new Notes for each
Lender whose Commitment has changed so that the principal amount of such
Lender’s applicable Notes shall equal its Commitment. Agent shall deliver such
replacement Notes (or new Notes, in the case of Acceding Lenders) to the
respective Lenders in exchange for the Notes replaced thereby (if applicable)
which shall be surrendered by such Lenders. Such new Notes shall  (if
applicable) provide that they are replacements for the surrendered Notes and (if
applicable) that they do not constitute a novation, shall be dated as of the
Commitment Increase Date and shall otherwise be in  substantially the form of
Exhibit A-2 hereto.

 

 

(d)

Notwithstanding anything to the contrary contained herein, any obligation of  
Agent

and Lenders to increase the Total Commitment pursuant to this §2.11 shall be
conditioned upon satisfaction or waiver of the following conditions precedent
which must be satisfied or waived prior to the effectiveness of  any increase of
the Total Commitment:

 

(i)Payment of Activation Fee. The Borrowers shall pay to Agent those fees
described in and contemplated by the Agreement Regarding Fees with respect to
the applicable Commitment Increase; and

 

(ii)No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Commitment is increased, no Default or Event of Default shall have occurred and
be continuing; and

 

(iii)Representations True. The representations and warranties made by the
Borrowers and Guarantors, respectively, in the Loan Documents or otherwise made
by or on behalf of the Borrowers and Guarantors, respectively, in connection
therewith shall also be true and correct in all material respects on the date of
such Increase Notice and on the date the Total Commitment is increased, both
immediately before and after the Total Commitment is increased (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date); and

 

(iv)Additional Documents and Expenses. The Borrowers and Guarantors shall
execute and deliver to Agent and Lenders such additional documents and opinions
as Agent may reasonably require, including, without limitation, a Compliance
Certificate, demonstrating compliance with all covenants set forth in the Loan
Documents after giving effect to the increase, a certificate signed on behalf of
Parent Borrower by an Authorized Officer confirming the statements in clauses
(ii) and (iii) of this §2.11(d), and the Borrowers shall pay the cost of any
reasonable and documented fees, taxes or expenses which are reasonably requested
in connection with such increase.

 

§2.12   Extension of Revolving Credit Maturity Date.  The Borrowers shall have
the right and option to extend the Revolving Credit Maturity Date to November 1,
2021, and then to May 1, 2022, upon satisfaction or waiver (with any such waiver
requiring the approval of all Lenders) of the following conditions   precedent,

 



42

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

which must be satisfied (or so waived) prior to the effectiveness of any
extension of the Revolving Credit Maturity Date:

 

 

(a)

Extension Request.   The Borrowers shall deliver written notice of such
request   (the

“Extension Request”) to Agent not earlier than the date which is one hundred
twenty (120) days and not later than the date which is sixty (60) days prior to
the then applicable Revolving Credit Maturity Date (as determined without regard
to such extension). Any such Extension Request shall be irrevocable and
binding  on the Borrowers unless otherwise agreed to by Agent in its reasonable
discretion.

 

 

(b)

Payment  of Extension Fee.The Borrowers shall  pay  to  Agent  for  the pro  
rata

accounts of the Revolving Credit Lenders in accordance with their respective
Revolving Credit Commitments an extension fee in an amount equal to seven and
one-half (7.50) basis points on the aggregate Revolving Credit Commitments of
the Revolving Credit Lenders in effect on the then applicable Revolving Credit
Maturity Date, after taking into consideration any reduction in the Revolving
Credit Commitments as of such date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non- refundable.

 

 

(c)

No Default.   On the date the Extension Request is given and on the then  
applicable

Maturity Date (as determined without regard to such extension) no Default or
Event of Default shall have occurred and be continuing, and the Borrowers shall
deliver to Agent a certificate signed on behalf of Parent Borrower by an
Authorized Officer stating the same.

 

 

(d)

Prior Extension.       For the extension to May 1, 2022, the extension to
November 1,

2021 shall have been previously effected.

 

 

(e)

Representations  and Warranties.   The  representations  and  warranties  made
by the

Borrowers and Guarantors, respectively, in the Loan Documents or otherwise made
by or on behalf of the Borrowers and Guarantors, respectively, in connection
therewith shall be true and correct in all material respects on the date the
Extension Request is given and on the then applicable Revolving Credit Maturity
Date (as determined without regard to such extension), it being understood and
agreed that any representation or  warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date, and the Borrowers shall deliver to Agent a certificate signed on
behalf of Parent Borrower by an Authorized Officer stating the same.

 

§2.13Incremental Term Loan Facility.

 

 

(a)

In accordance with §2.11, the Borrowers may, at any time (but no more than once

during the term of the Facility), by written notice to the Administrative Agent,
request that a portion of the available Commitment Increases permitted under
§2.11 be designated as a single incremental term loan (an “Incremental Term Loan
Facility”) to be made available by the existing Lenders and/or Additional
Incremental Term Loan Lenders, and to be effective as of the date specified in
such notice (the “Incremental Term Loan Date”) as specified in the related
notice to Agent; provided, however, that (i) in no event shall the amount of the
Incremental Term Loan Facility be less than $25,000,000 or, when combined with
any and all prior Commitment Increases, result in the Total Commitment exceeding
Five Hundred Million Dollars ($500,000,000), (ii) the maturity date of the
Incremental Term Loan Facility shall be the date occurring five (5) years
following the Incremental Term Loan Date, or such earlier date on which the
Loans shall become due  and payable pursuant to the terms hereof by virtue of
the occurrence of an Event of Default (the “Incremental Term Loan Maturity
Date”) and (iii) the Incremental Term Loan Facility shall otherwise be on terms
identical to the Facility. In no event shall any Lender be required to
participate in the Incremental Term Loan Facility.

 

 

(b)

The  notice from the Borrowers  pursuant  to this  §2.13  shall  set forth the
requested

amount and proposed terms of the Incremental Term Loan Facility. The Incremental
Term Loan Facility may be  made  by any  existing Lender  (it  being  understood
that  no existing  Lender  shall  have any obligation to

 



43

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

commit to fund any portion of the Incremental Term Loan Facility unless it shall
otherwise agree nor shall the Borrowers be obligated to offer any such Lender
the opportunity to fund any portion of the Incremental Term Loan Facility) or by
any other banks or lending institutions that are reasonably acceptable to Agent,
Arrangers and Parent Borrower (any such other Person being called an “Additional
Incremental Term Loan Lender”).

 

 

(c)

Commitments  in  respect  of  the  Incremental  Term  Loan  Facility  shall    
become

Commitments under this Agreement pursuant to an amendment (the “Incremental Term
Loan Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Loan Parties, each Incremental Term Loan Lender and
Agent. The Incremental Term Loan Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of Administrative
Agent and the Borrowers, to effect the provisions of this §2.13. Subject to the
provisions of this §2.13 and notwithstanding the provisions of §27, no approval
from the Required Lenders or all Lenders will be required in connection with the
implementation of the Incremental Term Loan Facility and Agent and the
Incremental Term Loan Lenders providing the Incremental Term Loan Facility shall
be permitted to enter into such amendments to the Loan Documents as are
necessary to  give effect to the Incremental Term Loan Facility.

 

 

(d)

[Reserved.]

 

 

(e)

[Reserved.]

 

§3REPAYMENT OF THE LOANS.

 

§3.1   Stated Maturity.   The Borrowers promise to pay (a) on the Revolving
Credit Maturity Date    and there shall become absolutely due and payable on the
Revolving Credit Maturity Date all of the Revolving Credit Loans, Swing Loans
and Letter of Credit Liabilities outstanding on such date (other than Letters of
Credit whose expiration date is beyond the Revolving Credit Maturity Date as set
forth in §2.10(a)), (b) on the Term Loan Maturity Date and there shall become
absolutely due and payable on the Term Loan Maturity Date all of the Term Loans
(other than the Incremental Term Loan, if any) outstanding on such date and (c)
on the Incremental Term Loan Maturity Date, the Incremental Term Loan, if any,
outstanding on such date, in each case together with any and all accrued and
unpaid interest thereon.

 

§3.2Mandatory Prepayments.

 

 

(a)

The Borrowers shall, if applicable, within five (5) Business Days after the
earlier   of

the date on which (i) a Responsible Officer of Parent Borrower has knowledge of
any non-compliance with the requirements described in the following clauses (A),
(B), (C), (D), (E), (F) or (G) or (ii) written notice of any such non-compliance
shall have been given to the Borrowers by Agent, prepay an aggregate principal
amount of the Loans or any other Indebtedness in an amount sufficient to cause
(A) the Aggregate Credit Exposure not to exceed the Maximum Facility Amount on
such Business Day, (B) the Revolving Credit Exposure not to exceed the Revolving
Credit Facility Amount on such Business Day, (C) the Letter of Credit
Liabilities not to exceed the Letter of Credit Commitments as of such Business
Day, (D) the Term Loan Exposure not to exceed the Term Loan Facility Amount, (E)
the Consolidated Leverage Ratio not to exceed the applicable maximum
Consolidated Leverage Ratio set forth in §9.1 on such Business Day, (F) the
Unsecured Leverage Ratio not to exceed the applicable maximum Unsecured Leverage
Ratio set forth in §9.9 on such Business Day and (G) the Unencumbered Assets
Debt Service Coverage Ratio not to be less than the minimum Unencumbered Assets
Debt Service Coverage Ratio set forth in §9.10 on such Business Day.

 

 

(b)

Prepayments of the Facility made pursuant to §3.2(a) shall first be applied to
the

Revolving Credit Facility and then to the Term Loan Facility, in each case on a
pro rata basis based on the principal amount, as of the date of the applicable
prepayment, of outstanding Loans pertaining to the  applicable Facility (except
that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lenders); provided, however, that such prepayments shall, at the option of the
Borrowers, first be applied to

 



44

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

each Facility and the Letter of Credit Obligations to cure any non-compliance
relating thereto. Any  prepayment amounts remaining thereafter shall be
deposited into the LC Cash Collateral Account, in an amount up to the LC
Exposure as security for the Obligations. Upon the drawing of any Letter of
Credit for which funds are on deposit in the LC Cash Collateral Account, such
funds shall be applied to reimburse the applicable Issuing Lender or Lenders, as
applicable. All prepayments under this §3.2 shall be made together with accrued
interest to the date of such prepayment on the principal amount prepaid,
together with any additional amounts payable pursuant to §4.8.

 

 

(c)

To the  extent the funds  on deposit in the  LC Cash Collateral Account  shall
at   any

time exceed the total amount required to be deposited therein pursuant to the
terms of this Agreement, Agent shall, promptly upon request by Parent Borrower
and provided that no Default or Event of Default shall then have occurred or be
continuing or would result therefrom, return such excess amount to the
Borrowers.

 

§3.3Optional Prepayments.

 

 

(a)

The  Borrowers  shall  have  the  right,  at  their  election,  to  prepay  the
outstanding

amount of the Loans and Swing Loans, as a whole or in part, at any time without
penalty or premium;  provided, that if any prepayment of the outstanding amount
of any LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.8.

 

 

(b)

The Borrowers shall give Agent, no later than 1:00 p.m. (Eastern time) at least
three

(3)days’ prior written notice of any prepayment pursuant to this §3.3, in each
case specifying the proposed date of prepayment of the Loans and the principal
amount to be prepaid (provided that (i) any such notice may be revoked or
modified upon one (1) day’s prior notice to Agent) and/or (ii) any such notice
or repayment may be conditioned upon the consummation of a transaction.
Notwithstanding the foregoing, no prior notice shall be required for the
prepayment of any Swing Loan.

 

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $100,000.00, shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of payment. Each partial
payment under §3.2 and §3.3 shall be applied first to the principal of any
Outstanding Swing Loans (pro rata to each Swing Loan Lender based upon the ratio
of such Swing Loan Lender’s Swing Loan Commitment to the total Swing Loan
Commitments of all of the Swing Loan Lenders), and then, in the absence of
instruction by the Borrowers, first, to the principal of the Revolving Credit
Loans and second to the Term Loans (and with respect to each Type of Loan, first
to the principal of Base Rate Loans, and then to the principal of LIBOR Rate
Loans).

 

§3.5 Effect of Prepayments.  Amounts of the Revolving Credit Loans prepaid under
§3.2 and §3.3  prior to the Revolving Credit Maturity Date may be reborrowed as
provided in §2. Amounts of  the  Term Loans prepaid under §3.2 and §3.3 prior to
the Term Loan Maturity Date or Incremental Term Loan Maturity Date, as
applicable, may not be reborrowed. ).

 

§3.6Sharing of Payments, Etc..

 

 

(a)

Sharing Within Each Facility.   Subject to the provisions   of §12.5, if, in
connection

with any particular Facility, any Applicable Lender shall obtain at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise, other than as a result of an assignment pursuant to §18
(i) on account of Obligations due and payable to such Applicable Lender with
respect to such Facility under the Loan Documents at such time in excess of its
ratable share (according to the proportion of

(x) the amount of such Obligations due and payable to such Applicable Lender at
such time  to  (y) the aggregate amount of the Obligations due and payable to
all Applicable Lenders with respect to such Facility under the Loan Documents at
such time) of payments on account of the Obligations due and payable to
all  such Applicable Lenders under the Loan Documents at such time obtained by
all such Applicable Lenders at

 



45

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

such time or (ii) on account of Obligations owing (but not due and payable) to
such Applicable Lender under the Loan Documents at such time in excess of its
ratable share (according to the proportion of (x) the amount  of such
Obligations owing to such Applicable Lender at such time to (y) the aggregate
amount of the Obligations owing (but not due and payable) to all such Applicable
Lenders hereunder at such time) of payments on account of the Obligations owing
(but not due and payable) to all such Applicable Lenders under the Loan
Documents at such time obtained by all of such Applicable Lenders at such time,
such Applicable Lender shall forthwith purchase from such other Applicable
Lenders such interests or participating interests in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Applicable Lender to share the excess payment ratably with each
of them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Applicable Lender, such purchase from
each other Applicable Lender shall be rescinded and such other Applicable Lender
shall repay to the purchasing Applicable Lender the purchase price to the extent
of such Applicable Lender’s ratable share (according to the proportion of (x)
the purchase price paid to such Applicable Lender to (y) the aggregate purchase
price paid to all Applicable Lenders) of such recovery together with an amount
equal to such Applicable Lender’s ratable share (according to the proportion of
(x) the amount of such other Applicable Lender’s required repayment to (y) the
total amount so recovered from the purchasing Applicable Lender) of any interest
or other amount paid or payable by the purchasing Applicable Lender in respect
of the total  amount so recovered. The Borrowers agree that any Applicable
Lender so purchasing an interest or participating interest from another
Applicable Lender pursuant to this §3.6(a) may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set-off) with
respect to such interest or participating interest, as the case may be, as fully
as if such Applicable Lender were the direct creditor of  the Borrowers in the
amount of such interest or participating interest, as the case may be.

 

 

(b)

Pro Rata Sharing Following an Event of Default.  Notwithstanding §3.6(a),
following

the occurrence and during the continuance of any Event of Default, subject to
the provisions of §12.5, if any Lender shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise, other than as a result of an assignment pursuant to §18) (i) on
account of Obligations due and payable to such Lender under the Loan Documents
at such time in excess of its ratable share (according to the proportion of (x)
the amount of such Obligations due and payable to such Lender at such time to
(y) the aggregate amount of the Obligations due and payable to all Lenders under
the Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders under the Loan Documents at such time obtained by all
Lenders at such time or (ii) on account of Obligations owing (but not due and
payable) to such Lender under the Loan Documents at such time in excess of its
ratable share (according to the proportion of (x) the amount of such Obligations
owing to such Lender at such time to (y) the aggregate amount of the Obligations
owing (but not due and payable) to all Lenders under the Loan  Documents at such
time) of payments on account of the Obligations owing (but not due and payable)
to all Lenders under the Loan Documents at such time obtained by all of the
Lenders at such time, such Lender shall forthwith purchase from the other
Lenders such interests or participating interests in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (x) the purchase price paid to such Lender to
(y) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to
the  proportion  of (x) the amount  of  such  other  Lender’s  required
repayment   to

(y)the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Borrowers agree that any Lender so purchasing an
interest or participating interest from another Lender pursuant to this §3.6(b)
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest or participating
interest, as the case may be, as fully as if such Lender` were the direct
creditor of the Borrowers in the amount of such interest or participating
interest, as the case may be.

(y)



46

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§4CERTAIN GENERAL PROVISIONS.

 

§4.1Conversion Options.

 

 

(a)

The Borrowers may elect from time to time to convert any of the outstanding  
Loans

to a Loan of another Type and such Loans shall thereafter bear interest as a
Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base  Rate Loan, the
Borrowers shall give Agent at least one (1) Business Day’s prior written notice
of such election, and such conversion shall only be made on the last day of the
Interest Period with respect to such LIBOR Rate Loan unless the Borrowers pay
Breakage Costs as required under this Agreement; (ii) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrowers shall give
Agent at least three (3) LIBOR Business Days’ prior written notice of such
election and the Interest Period requested for such Loan,  the principal amount
of the Loan so converted shall be in a minimum aggregate amount of $100,000.00
and, after giving effect to the making of such Loan, there shall be no more than
seven (7) LIBOR Rate Loans outstanding at any one time; and (iii) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing. All or any part of the outstanding Loans of any Type
may be converted as provided herein, provided that no partial conversion shall
result in a Base Rate Loan in a principal amount of less than $100,000.00 or a
LIBOR Rate Loan in a principal amount of less than $100,000.00.  On  the date on
which such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrowers.

 

 

(b)

Any  LIBOR  Rate Loan  may be continued as  such Type  upon the expiration of an

Interest Period with respect thereto by compliance by the Borrowers with the
terms of this §4.1; provided that no LIBOR Rate Loan may be continued as such
when any Default or Event of Default has occurred and is continuing, but shall
be automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

 

 

(c)

In the event that the Borrowers do not notify Agent of their election
hereunder   with

respect to any LIBOR Rate Loan, such Loan shall be automatically continued at
the end of the applicable Interest Period as a LIBOR Rate Loan for an Interest
Period of one (1) month unless such Interest Period shall be greater than the
time remaining until the applicable Maturity Date, in which case such Loan shall
be automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.

 

§4.2 Fees. In addition to all fees specified herein, the Borrowers agree to pay
to KeyBank and Arrangers for their own account certain fees for services
rendered or to be rendered in connection with the Loans as provided pursuant to
a fee letter dated March 29, 2017 between Parent Borrower, KeyBank and Arrangers
(the “Agreement Regarding Fees”).

 

§4.3[Reserved].

 

§4.4Funds for Payments.

 

 

(a)

All payments of principal, interest, facility fees, closing fees and any other  
amounts

due hereunder or under any of the other Loan Documents shall be made to Agent,
for the respective accounts   of Lenders and Agent, as the case may be, at
Agent’s Head Office, not later than 3:00 p.m. (Eastern time) on the day when due
(or such later time as is acceptable to Agent in the event of a payment in full
of all Loans and a termination of Commitments hereunder), in each case in lawful
money of the United States in immediately available funds. Subject to the
foregoing, all payments made to Agent on behalf of Lenders, and actually
received by Agent, shall be deemed received by Lenders on the date actually
received by Agent.

 



47

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

 

(b)

All   payments  by  the  Borrowers  hereunder  and  under  any  of  
the  other     Loan

Documents shall be made without setoff or counterclaim and free and clear of and
without deduction or  withholding for any Taxes, excluding any income or gross
receipts Taxes, franchise or similar Taxes and any Taxes imposed by a
jurisdiction (i) as a result of Agent or Lender being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) as a result of any present or former connection
between Agent or a Lender and such jurisdiction other than any connection
arising solely from executing, delivering, becoming a party to, performing its
obligations under, receiving any payments under, engaging in any other
transaction pursuant to, or enforcing any Loan Document, or selling, pledging,
assigning or granting  a security interest in, any Loan Document (such Taxes,
other than those so excluded as specifically set forth in this sentence and
elsewhere in this §4.4(b), referred to as “Non-Excluded Taxes”), unless the
Borrowers are required by law to make such deduction or withholding. If any such
obligation is imposed upon the Borrowers with respect to any amount payable by
the Borrowers hereunder or under any of the other Loan Documents,   the
Borrowers will pay to Agent, for the account of Lenders (including the Swing
Loan Lenders) or (as the  case may be) Agent, on the date on which such amount
is due and payable hereunder or under such other Loan Document, such additional
amount in Dollars as shall be necessary to enable Lenders or Agent to receive,
after such deduction or withholding has been made, the same net amount which
Lenders or Agent would have received on such due date had no such obligation
been imposed upon the Borrowers; provided, however, that the Borrowers shall not
be required to increase any such amounts payable to any Lender with respect to
any Non-Excluded  Taxes  (i)  that  are attributable to such Lender’s  failure
to comply  with the requirements     of

§4.4(c); (ii) that are branch profits taxes imposed by the United States or any
similar taxes imposed by any other jurisdiction under the laws of which a Lender
is organized or in which its applicable lending office is located; (iii) in the
case of a Non-U.S. Lender and notwithstanding any consent given pursuant to
§18.1, that are imposed on amounts payable to such Lender pursuant to a law in
effect on the date on which such Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment) to receive  additional  amounts  from
the  Borrowers  with respect  to such Non-Excluded Taxes  pursuant  to this

§4.4(b); or (iv) that are U.S. federal withholding Taxes imposed under FATCA.
The Borrowers  shall indemnify each of Agent and Lenders, as applicable, within
10 days after demand therefor, for the full amount of any Non-Excluded Taxes
(including Non-Excluded Taxes imposed or asserted on or attributable to amounts
payable under this §4) payable or paid by Agent or Lenders or required to be
withheld or deducted from a payment to Agent or Lenders and any reasonable
expenses arising therefrom or with respect thereto, whether  or not such
Non-Excluded Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to Agent), or by
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. The Borrowers will deliver promptly to Agent certificates or
other valid vouchers for all Taxes or other charges deducted from or paid with
respect to payments made by the Borrowers hereunder or under  any other Loan
Document. In the event a Lender receives a refund or credit of any Non-Excluded
Taxes paid  by the Borrowers pursuant to this section, such Lender will pay to
the Borrowers the amount of such refund or credit (and any interest received
with respect thereto) promptly upon receipt thereof; provided that if at any
time thereafter such Lender is required to return such refund or credit, the
Borrowers shall promptly repay to such Lender the amount of such refund or
credit, net of any reasonable incremental additional costs.

 

 

(c)

If a  Lender is  entitled to an exemption from or  reduction of withholding
Tax   with

respect to payments made under any Loan Document, such Lender shall deliver to
the Borrowers, at the time  or times reasonably requested by the Borrowers, such
properly completed and executed documentation reasonably requested by the
Borrowers as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, if reasonably requested by the
Borrowers such Lender shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrowers as  will enable the
Borrowers to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding the
generality of the foregoing, each Lender that is not a  United States Person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. federal income
tax  purposes (a “Non-U.S. Lender”), to the extent such Lender is lawfully able
to do so, shall provide the

 



48

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

Borrowers on or prior to the Closing Date (in the case of each Lender listed on
the signature pages hereof on the Closing Date) or on or prior to the date of
the Assignment and Acceptance Agreement or Accession Agreement pursuant to which
it becomes a Lender (in the case of each other Lender), and at such other
times  as may be necessary in the determination of the Borrowers, with (x) two
(2) original copies of Internal  Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI
and/or W-8IMY (or, in each case, any successor forms), properly completed and
duly executed by such Lender, and any other such duly executed form(s) or
statement(s) (including whether such Lender has complied with the FATCA) which
may, from time to time, be prescribed by law and, which, pursuant to applicable
provisions of (i) an income tax treaty between the United States and the country
of residence of such Lender, (ii) the Code, or (iii) any applicable rules or
regulations in effect under (i) or (ii) above, establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Loan Documents, or (y) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Code, a Certificate
Regarding Non-Bank Status together with two (2) original copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Code and requested by the Borrowers to establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of interest payable under
any of the Loan Documents. Each Lender that is a United States Person (as such
term is defined in Section 7701(a)(30)  of the Code) for United States federal
income tax purposes (a “U.S. Lender”) shall provide the Borrowers on  or prior
to the Closing Date (or, if later, on or prior to the date on which such Lender
becomes a party to this Agreement) two (2) original copies of Internal Revenue
Service From W-9 (or any successor form), properly completed and duly executed
by such Lender, certifying that such U.S. Lender is entitled to an exemption
from United States backup withholding tax, or otherwise prove that it is
entitled to such an exemption. If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA  (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowers as may be necessary for the
Borrowers to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment (for purposes of
this sentence, “FATCA” shall include any amendments made to FATCA after the date
of this Agreement). Each Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to this section hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly provide the Borrowers two (2) new original
copies of Internal Revenue Service Form W-9, W-8BEN, W-8BEN-E, W-8ECI and/or
W-8IMY (or,  in each case, any successor form), a Certificate Regarding Non-Bank
Status and two (2) original copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor form), or any documentation required under applicable
reporting requirements of FATCA, as the case may be, properly completed and duly
executed by such Lender, and such other documentation required under the Code
and requested by the Borrowers to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Loan Documents, or notify the
Borrowers of its inability to deliver any such forms, certificates or other
evidence.

 

 

(d)

In the  event  it  is  reasonably necessary
to  determine  the  fair  market  value  of the

Commitments, Loans and/or other obligations under the Loan Documents for
purposes of Treasury Regulation Section 1.1273-2(f), Agent shall assist Parent
Borrower as reasonably requested in connection with making such determination
(including by using commercially reasonable efforts to obtain quotes and sales
prices for the Commitments, Loans and/or other obligations), and Agent shall
promptly make any such determination by Parent Borrower available to Lenders in
accordance with Treasury Regulation Section 1.1273-2(f)(9).

 



49

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

 

(e)

The  obligations  of  the  Borrowers  to  Lenders  under  this  Agreement  (and  of
the

Revolving Credit Lenders to make payments to the Issuing Lenders with respect to
Letters of Credit and to the Swing Loan Lenders with respect to Swing Loans)
shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances: (i) any lack of validity or  enforceability of this Agreement,
any Letter of Credit, or any of the other Loan Documents; (ii) any improper use
which may be made of any Letter of Credit or any improper acts or omissions of
any beneficiary or transferee of any Letter of Credit in connection therewith;
(iii) the existence of any claim, set-off, defense or any right which the
Borrowers or any of their Subsidiaries or Affiliates may have at any time
against any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
Lenders (other than the defense of payment to Lenders in accordance with the
terms of this Agreement) or any other Person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between the Borrowers or any of their Subsidiaries or Affiliates and any
beneficiary or transferee of any Letter of Credit; (vi) any irregularity in the
transaction with respect to which any Letter of Credit is issued, including any
fraud by the beneficiary or any transferee of such Letter of Credit; (vii)
payment by an Issuing Lender under any Letter of Credit against presentation of
a sight draft, demand, certificate or other document which does not comply with
the terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct on the part of such Issuing
Lender as determined by a court of competent jurisdiction after the exhaustion
of all applicable appeal periods;

(viii)any non-application or misapplication by the beneficiary of a Letter of
Credit of the proceeds of such Letter of Credit; (ix) the legality, validity,
form, regularity or enforceability of the Letter of Credit; (x) the failure of
any payment by an Issuing Lender to conform to the terms of a Letter of Credit
(if, in such Issuing Lender’s good faith judgment, such payment is determined to
be appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that nothing contained herein shall relieve any Issuing
Lender, Agent or any Lender for liability to the Borrowers arising as a result
of gross negligence or willful misconduct on the part of such Issuing Lender,
Agent, any Lender or any Swing Loan Lender, as applicable, as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods.

 

§4.5 Computations. All computations of interest on the Loans and of other fees
to the extent  applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans and Letter of Credit Liabilities as reflected on the records
of Agent from time to time shall be considered prima facie evidence of such
amount.

 

§4.6  Suspension of LIBOR Rate Loans.  In the event that,  prior to the
commencement  of any  Interest Period relating to any LIBOR Rate Loan, Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or Agent shall reasonably determine
that LIBOR will not accurately and fairly reflect the cost of Lenders making or
maintaining LIBOR Rate Loans for such Interest Period, Agent shall forthwith
give notice of such determination (which shall be conclusive and binding on the
Borrowers and Lenders absent manifest error) to the Borrowers and Lenders. In
such event (a) any  Loan Request with respect to a LIBOR Rate Loan shall be
automatically withdrawn and shall be deemed a request for a Base Rate Loan and
(b) each LIBOR Rate Loan will automatically, on the last day of the then current
Interest Period applicable thereto, become a Base Rate Loan, and the obligations
of Lenders to make LIBOR Rate Loans shall be suspended until Agent determines
that the circumstances giving rise to such suspension no longer exist, whereupon
Agent shall so notify the Borrowers and Lenders promptly after such
determination.

 



50

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§4.7 Illegality. Notwithstanding any other provisions herein, if any Change in
Law shall make it unlawful, or any central bank or other governmental authority
having or claiming jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to Agent and the
Borrowers and thereupon (a) the commitment of Lenders to make LIBOR Rate Loans
shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding shall
be converted automatically to Base Rate Loans on the last day of each Interest
Period applicable to such LIBOR Rate Loans or within such earlier period as may
be required by law. Notwithstanding the foregoing, before giving such notice,
the applicable Lender shall designate  a  different lending office if such
designation will void the need for giving such notice and will not, in the
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrowers hereunder.

 

§4.8     Additional Interest.  If any LIBOR Rate Loan or any portion thereof is
repaid or is converted  to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
there is any reallocation of Commitments pursuant to §2.11, the Borrowers will
pay to Agent upon demand for the account of the applicable Lenders in accordance
with their respective Commitment Percentages (or to the Swing Loan Lenders with
respect to a Swing Loan (pro rata based upon the ratio of each Swing  Loan
Lender’s Swing Loan Commitment to the total Swing Loan Commitments of all of the
Swing Loan Lenders)), in addition to any amounts of interest otherwise payable
hereunder, the Breakage Costs. The Borrowers understand, agree and acknowledge
the following: (i) no Lender has any obligation to purchase, sell and/or match
funds in connection with the use of LIBOR as a basis for calculating the rate of
interest on a LIBOR  Rate Loan; (ii) LIBOR is used merely as a reference in
determining such rate; and (iii) the Borrowers have accepted LIBOR as a
reasonable and fair basis for calculating such rate and any Breakage Costs. The
Borrowers further agree to pay the Breakage Costs, if any, whether or not a
Lender elects to purchase, sell and/or match funds.

 

§4.9  Additional  Costs,  Etc.   Notwithstanding anything herein to the
contrary,  if any Change in   Law shall:

 

 

(a)

impose,  modify or  deem applicable any reserve, special deposit, compulsory  
loan,

insurance charge or similar requirement against assets of, deposits with or for
the account of, or  credit  extended or participated in by, any Lender (except
any reserve requirement reflected in determining LIBOR)  or any Issuing Lender;

 

 

(b)

subject Agent, any Issuing Lender, or any Lender to any Tax (other than Taxes

addressed by §4.4(b)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

 

(c)

impose  on any Lender  or  any Issuing  Lender  or  the  London interbank market
any

other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

 

(d)

impose on any Lender or Agent any other conditions or requirements with
respect   to

this Agreement, the other Loan Documents, the Loans, such Lender’s Commitment, a
Letter of Credit or any class of loans or commitments of which any of the Loans
or such Lender’s Commitment forms a part; and the result of any of the foregoing
is:

 

(i)to increase the cost to any Lender or any Issuing Lender of making, funding,
issuing, renewing, extending or maintaining any of the Loans, the Letters of
Credit or such Lender’s Commitment, or

(i)



51

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

(ii)to reduce the amount of principal, interest or other amount payable to any
Lender, any Issuing Lender, or Agent hereunder on account of such Lender’s
Commitment or any of the Loans or the Letters of Credit, or

 

(iii)to require any Lender, any Issuing Lender, or Agent to make any payment or
to forego any interest or other sum payable hereunder, the amount of which
payment or foregone interest or other sum is calculated by reference to the
gross amount of any sum receivable or deemed received by such Lender, such
Issuing Lender, or Agent from the Borrowers hereunder,

 

then, and in each such case, the Borrowers will (and as to clauses (a) and (b)
above, subject to the provisions of

§4.4), within thirty (30) days of demand made by such Lender or (as the case may
be) Agent at any time and from time to time and as often as the occasion
therefor may arise, pay to such Lender or Agent such additional amounts as such
Lender, such Issuing Lender, or Agent shall reasonably determine in good faith
to be sufficient to compensate such Lender, such Issuing Lender, or Agent for
such additional cost, reduction, payment or foregone interest or other sum. For
the avoidance of doubt, the provisions of this §4.9 shall not apply with respect
to Taxes, which shall be governed by §4.4(b) and §4.4(c).

 

§4.10Capital Adequacy. If after the date hereof any Lender (or any Issuing
Lender) determines that

(a)as a result of a Change in Law, or (b) compliance by such Lender (or Issuing
Lender) or its parent bank holding company with any directive of any such entity
regarding liquidity or capital adequacy, has the effect of reducing the return
on such Lender’s (or Issuing Lender’s) or such holding company’s capital as
a  consequence of such Lender’s commitment to make Loans or participate in
Letters of Credit hereunder (or for such Issuing Lender to issue its Letters of
Credit), to a level below that which such Lender (or Issuing Lender) or holding
company could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s (or Issuing Lender’s) or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender (or
Issuing Lender) to be material, then such Lender (or Issuing Lender) may notify
the Borrowers thereof. The Borrowers agree to pay to such Lender (or Issuing
Lender) the amount of such reduction in the return on capital as and when such
reduction is reasonably determined, upon presentation by such Lender (or Issuing
Lender) of a statement of the amount setting forth such Lender’s (or Issuing
Lender’s) calculation thereof. In determining such amount, such Lender (or
Issuing Lender) may use any reasonable averaging and attribution methods
generally applied by such Lender (or Issuing Lender).

 

§4.11 Breakage Costs. The Borrowers shall pay all Breakage Costs required to be
paid by them pursuant to this Agreement and incurred from time to time by any
Lender within fifteen (15) days from receipt of written notice from Agent, or
such earlier date as may be required by this Agreement.

 

§4.12 Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not Agent or
Lenders shall have accelerated the maturity of the Loans, all Loans shall bear
interest payable on demand at a rate per annum equal to three percent (3.0%)
above the interest rate that would otherwise be in effect hereunder (the
“Default Rate”), until such amount shall be paid in full (after as well as
before judgment). In addition, the Borrowers shall pay a late charge equal to
three percent (3.0%) of any amount of interest and/or principal payable on the
Loans (other than amounts due on the applicable Maturity Date or as a result of
acceleration), which is not paid by the Borrowers within ten (10)  days of the
date when due.

 

§4.13Certificate.   A certificate setting  forth any amounts  payable pursuant
to §4.8,  §4.9,   §4.10,

§4.11 or §4.12 and a reasonably detailed explanation of such amounts which are
due, submitted by any Lender or Agent to the Borrowers, shall be conclusive in
the absence of manifest error. A Lender shall be entitled to reimbursement under
§4.9, or §4.10 from and after notice to the Borrowers that such amounts are due
given in accordance with §4.9 or §4.10 and for a period of nine (9) months prior
to receipt of such notice.

 



52

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrowers, Lenders and Agent, whether now existing or hereafter arising and
whether written or oral, are hereby limited so that in no contingency, whether
by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted  for, charged or received by Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to Lenders in
excess of the maximum  lawful amount, the interest payable to Lenders shall be
reduced to the maximum amount permitted under applicable law; and if from any
circumstance Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrowers.  All interest paid or agreed to be paid to Lenders
shall, to the extent permitted by applicable  law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among the Borrowers, Lenders and Agent.

 

§4.15 Certain Provisions Relating to Increased Costs and Non-Funding Lenders. If
a Lender gives notice of the existence of the circumstances set forth in §4.7 or
any Lender requests compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b), §4.9 or §4.10, then,
upon the request of the Borrowers, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by the Borrowers under the
foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrowers agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender (a) has given notice of the existence of the
circumstances set forth in §4.7 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to   any one or more of the provisions
of §4.4(b), §4.9 or §4.10 and following the request of the Borrowers has  been
unable to take the steps described above to mitigate such amounts (each, an
“Affected Lender”) or (b) has failed to make available to Agent its pro rata
share of any Loan or participation in a Letter of Credit or Swing Loan and such
failure has not been cured (a “Non-Funding Lender”), then, within ninety (90)
days after such notice or request for payment or compensation or failure to
fund, as applicable, the Borrowers shall have the right as to such Affected
Lender or Non-Funding Lender, as applicable, to be exercised by delivery of
written notice delivered to Agent and the Affected Lender or Non-Funding Lender,
within ninety (90) days of receipt of such notice or failure to fund, as
applicable, to elect to cause the Affected Lender or Non-Funding Lender,  as
applicable, to transfer its Commitment. Agent shall promptly  notify the
remaining Lenders that each of  such Lenders shall have the right, but not the
obligation, to acquire a portion of the Commitment, pro rata based upon their
relevant Commitment Percentages, of the Affected Lender or Non-Funding Lender,
as applicable (or if any of such Lenders does not elect to purchase its pro rata
share, then to such remaining Lenders in such proportion as approved by Agent).
In the event that Lenders do not elect to acquire all of the Affected Lender’s
or Non-Funding Lender’s Commitment, then Agent shall endeavor to obtain a new
Lender to acquire such remaining Commitment. Upon any such purchase of the
Commitment of the Affected Lender or Non-Funding Lender, as applicable, the
Affected Lender’s or Non-Funding Lender’s interest in the Obligations and its
rights hereunder and under the Loan Documents shall terminate at the date of
purchase, and the Affected Lender or Non-Funding Lender, as applicable, shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. If such Affected Lender or Non-Funding Lender does not execute
and deliver such documents to Agent within a period of time deemed reasonable by
Agent after the later of (i) the date on which the replacement Lender executes
and delivers such documents and (ii) the date on which the Affected Lender or
Non-Funding Lender receives all payments required to be paid to it by this

§4.15, then such Affected Lender or Non-Funding Lender, as applicable, shall be
deemed to have executed and delivered such documents as of such date and Parent
Borrower shall be entitled (but not obligated) to   execute

 



53

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

and deliver such documents on behalf of such Affected Lender or Non-Funding
Lender, as applicable. The purchase price for the Affected Lender’s or
Non-Funding Lender’s Commitment shall equal any and all amounts outstanding and
owed by the Borrowers to the Affected Lender or Non-Funding Lender,
as  applicable, including principal, prepayment premium or fee, and all accrued
and unpaid interest or fees.

 

§4.16Cash Collateral Account.

 

 

(a)

Grant of Security.   The Borrowers hereby grant to Agent, as collateral agent
for   the

ratable benefit of the Revolving Credit Lenders, a security interest in, the
Borrowers’ right, title and interest in and to the LC Cash Collateral Account
and all (i) funds and financial assets from time to time credited thereto
(including, without limitation, all Cash Equivalents), all interest, dividends,
distributions, cash, instruments  and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such funds and financial assets, and all certificates and instruments, if
any, from time to time representing or evidencing the LC Cash Collateral
Account, (ii) and all promissory notes, certificates of deposit, deposit
accounts, checks and other instruments from time to time delivered to or
otherwise possessed by Agent, as collateral agent for or on behalf of the
Revolving Credit Lenders, in substitution for or in addition to any or all of
the then existing LC Account Collateral and (iii) all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the then existing LC Account Collateral, in each  of
the  cases  set  forth  in  clauses (i), (ii) and (iii) above, whether now owned
or hereafter acquired by the Borrowers, wherever located, and whether now or
hereafter existing or arising (all of the foregoing, collectively, the “LC
Account Collateral”).

 

 

(b)

Maintaining the LC Account Collateral.  So long as any Loan or any other
Obligation

of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender shall have any Commitment:

 

(i)the Borrowers will maintain all LC Account Collateral only with Agent, as

collateral agent;

 

(ii)Agent shall have the sole right to direct the disposition of funds with
respect to the LC Cash Collateral Account subject to the provisions of this
Agreement, and it shall be a term and condition of such LC Cash Collateral
Account that, except as otherwise provided herein, notwithstanding any term or
condition to the contrary in any other agreement relating to the LC Cash
Collateral Account, as the  case may be, that no amount (including, without
limitation, interest on Cash Equivalents credited thereto) will be paid or
released to or for the account of, or withdrawn by or for the account of, the
Borrowers or any other Person from the LC Cash Collateral Account; provided,
however, that if no Event of Default is in effect, such funds shall, at the
Borrowers’ option, be released to pay the amounts then due to the beneficiaries
of the Letters of Credit after a proper draw thereunder; and

 

(iii)Agent may (with the consent of the Required Lenders and shall at  the
request of the Required Lenders), at any time and without notice to, or consent
from, the Borrowers, transfer,  or direct the transfer of, funds from the LC
Account Collateral to satisfy the Borrowers’ Obligations under the Loan
Documents if an Event of Default shall have occurred and be continuing.

 

 

(c)

Investing of Amounts in the LC Cash Collateral Account.   Agent will, from
time   to

time (i) invest (A) amounts received with respect to the LC Cash Collateral
Account in such Cash Equivalents credited to the LC Cash Collateral Account as
the Borrowers may select and Agent, as collateral agent, may approve in its
reasonable discretion, and (B) interest paid on the Cash Equivalents referred to
in clause (i)(A) above, and (ii) reinvest other proceeds of any such Cash
Equivalents that may mature or be sold, in each case  in such Cash Equivalents
credited in the same manner. Interest and proceeds that are  not  invested  or
reinvested in Cash Equivalents as provided above shall be deposited and held in
the LC Cash Collateral Account.       In addition, Agent shall have the right at
any time to exchange such Cash Equivalents for similar

 



54

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

Cash Equivalents of smaller or larger determinations, or for other Cash
Equivalents, credited to the LC Cash Collateral Account.

 

 

(d)

Release of Amounts.       So long as no Event  of Default shall have  occurred
and be

continuing or would result therefrom and except with respect to the amounts
required to be deposited in the LC Cash Collateral Account pursuant to §4.16(a)
above, if any, Agent will pay and release to the Borrowers or at their order or,
at the request of the Borrowers, to Agent to be applied to the Obligations of
the Borrowers under the Loan Documents such amount, if any, as is then on
deposit in the LC Cash Collateral Account.

 

 

(e)

Remedies.  Upon the occurrence and during the continuance of any Event of
Default,

in addition to the rights and remedies available pursuant to §12 hereof and
under the other Loan Documents, (i) Agent may exercise in respect of the LC
Account Collateral all the rights and remedies of a secured party upon default
under the Uniform Commercial Code (whether or not the Uniform Commercial Code
applies to the affected LC Account Collateral), and (ii) Agent may, without
notice to the Borrowers (except as required by law) and at any time or from time
to time, charge, set-off and otherwise apply all or any part of the Obligations
of the Borrowers under the Loan Documents against any funds held with respect to
the LC Account Collateral or in any other deposit account.

 

§5         UNENCUMBERED ASSETS.

 

§5.1Initial Unencumbered Assets.  The initial Unencumbered Assets are listed on
Schedule 5.1.

 

§5.2 Addition of Unencumbered Assets. If Parent Borrower elects, in its sole
discretion, to add an additional Multifamily Property as an Unencumbered Asset,
Parent Borrower shall deliver (A) a certificate signed on behalf of Parent
Borrower by an Authorized Officer to Agent, designating such additional
Multifamily Property as an Unencumbered Asset and dated as of the date of such
designation, stating that (1) on a Pro Forma Basis after giving effect to such
designation, the Loan Parties shall be in compliance with the covenants
contained in §9, together with supporting information in form reasonably
satisfactory to Agent showing the computations used in determining compliance
with such covenants, (2) such Multifamily Property meets all Unencumbered Asset
Conditions (except as may have otherwise been waived in writing by the Required
Lenders), (3) after giving effect to the inclusion of such Multifamily Property
as an Unencumbered Asset, each of the representations and warranties made by or
on behalf of the Borrowers or any of their respective Subsidiaries contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true and
correct in all material respects as of the time of the addition of such
Unencumbered Asset (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date) and (4) after giving effect
to the inclusion of such Multifamily Property as an Unencumbered Asset, no
Default or Event of Default shall have occurred and be continuing and (B) an
updated Schedule 5.1 listing each Unencumbered Asset as of the date such
Multifamily Property is added as an Unencumbered Asset hereunder; provided,
however, that no Multifamily Property shall be included as an Unencumbered Asset
unless such Multifamily Property satisfies all Unencumbered Asset Conditions or
the Required Lenders have consented in writing to such inclusion.

 

§5.3   Failure of Unencumbered Asset  Conditions.   Notwithstanding anything
contained herein to   the contrary, to the extent any Multifamily Property
previously qualifying as an Unencumbered Asset ceases to meet any of the
Unencumbered Asset Conditions (except as may have otherwise been waived in
writing by the Required Lenders), such Multifamily Property shall be immediately
removed from the calculations contained herein relating to the Unencumbered
Asset Financial Covenants and such Multifamily Property shall immediately cease
to be an “Unencumbered Asset” hereunder and Parent Borrower shall deliver (A) a
certificate signed on behalf of Parent Borrower by an Authorized Officer to
Agent designating such Multifamily Property as a non-Unencumbered Asset and
dated as of the date of such designation, stating that

(1)on a Pro Forma Basis after giving effect to such removal, the Loan Parties
shall be in compliance with the covenants  contained  in  §9,  together  with
supporting  information  in  form reasonably satisfactory to Agent

(1)



55

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

showing the computations used in determining compliance with such covenants, (2)
after giving effect to such removal, each of the representations and warranties
made by or on behalf of the Borrowers or any of their respective Subsidiaries
contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall be
true and correct in all material respects as of the time of such removal (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date) and (3) after giving effect to such removal, no
Default or Event of Default shall have occurred and be continuing and (B) an
updated Schedule 5.1 listing each Unencumbered Asset as of the date such
Unencumbered Asset has been removed as an Unencumbered Asset hereunder.

 

§5.4 Borrower Election to Remove Unencumbered Assets. Parent
Borrower  may  voluntarily designate any Unencumbered Asset as a
non-Unencumbered Asset, by delivering to Agent a certificate signed on behalf of
Parent Borrower by an Authorized Officer designating such Unencumbered Asset as
a non- Unencumbered Asset (such designation to be effective upon receipt by
Agent of such certificate), (i) stating that (1) on a Pro Forma Basis after
giving effect to such removal, the Loan Parties shall be in compliance with the
covenants contained in §9, together with supporting information in form
reasonably satisfactory to Agent showing the computations used in determining
compliance with such covenants, (2) after giving effect to the removal of such
Unencumbered Asset, each of the representations and warranties made by or on
behalf of the Borrowers or any of their respective Subsidiaries contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this  Agreement shall be true and
correct in all material respects as of the time of the removal of such
Unencumbered Asset (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date) and (3) after giving effect
to the removal of such Unencumbered Asset, no Default or Event of Default shall
have occurred and be continuing and (ii) an updated Schedule 5.1 listing each
Unencumbered Asset as of the date such Unencumbered Asset has been removed as an
Unencumbered Asset hereunder; provided, however, that without the consent of the
Required Lenders, Parent Borrower may not designate any Unencumbered Asset as a
non-Unencumbered Asset if following such designation the Loan Parties would not
be in compliance with §9.8.

 

§5.5 Release of Subsidiary Borrowers. In the event that all Unencumbered Assets
owned by a Subsidiary Borrower shall have been removed as Unencumbered Assets in
accordance with the terms of this Agreement, then, upon the request of Parent
Borrower, such Subsidiary Borrower shall be released by Agent from liability
under this Agreement pursuant to a Subsidiary Borrower Release substantially in
the form of Exhibit J hereto.

 

§5.6 Additional Subsidiary Borrowers. As a condition precedent to the addition
of a Multifamily Property as an Unencumbered Asset hereunder, (x) concurrently
with the delivery of a certificate adding an Unencumbered Asset pursuant to §5.2
above directly owned or leased by a Subsidiary of Parent Borrower that is not
already a Borrower, or, (y) within ten days after the formation or acquisition
of any new direct  or indirect Subsidiary of Parent Borrower that is intended to
directly own or lease an Unencumbered Asset,  Parent Borrower shall cause each
such Subsidiary to (A) duly execute and deliver to Agent a Joinder Agreement,
and such Subsidiary shall become a Subsidiary Borrower hereunder, (B) provide
all “know your customer” and other materials reasonably requested by Agent or
any Lender to ensure that each such Person is in compliance with §6.1(e), (C)
deliver to Agent such organizational agreements, resolutions, consents, opinions
and other documents and instruments as Agent may reasonably require and (D)
deliver to Agent supplements to the Schedules to this Agreement (or the factual
information needed to update such Schedules) solely to the extent necessary due
to any changes in factual matters specifically related to the addition of such
Subsidiary or Subsidiaries as a Subsidiary Borrower or the addition of such
Unencumbered Asset (so long as such changes in factual matters shall in no event
comprise a Default or an Event of Default).

 

§5.7 Costs and Expenses of Additions and Removals. The Borrowers shall pay all
reasonable and documented costs and expenses of Agent in connection with the
addition or removal of an Unencumbered

 



56

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

Asset pursuant to §5.2 through §5.6, including without limitation, reasonable
and documented attorney’s fees of one legal counsel to Agent.

 

§6REPRESENTATIONS AND WARRANTIES.

 

The Borrowers represent and warrant to Agent and Lenders as follows, each as of
the Closing Date hereof, and as of the date of the funding of any Loan
hereunder:

 

§6.1Corporate Authority, Etc.

 

 

(a)

Incorporation; Good Standing.   Parent Borrower  is a  Delaware limited
partnership

duly organized pursuant to its certificate of limited partnership filed with the
Delaware Secretary of State, and is validly existing and in good standing under
the laws of the State of Delaware. Parent Guarantor is a Maryland corporation
duly incorporated pursuant to its articles of incorporation filed with the
Maryland Secretary of State, and is validly existing and in good standing under
the laws of the State of Maryland. Each  of Parent Borrower and each Guarantor
(i) has all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, except where the failure to be so
qualified would not be reasonably likely to have a Material Adverse Effect and
(ii) is in good standing in its jurisdiction of organization or formation and in
each other jurisdiction where a failure to be so qualified in such
other  jurisdiction would be reasonably likely to have a Material Adverse
Effect.

 

 

(b)

Subsidiaries.Each  of  the  Subsidiary  Borrowers  (i)  is  a  corporation,    
limited

partnership, general partnership, limited liability company or trust duly
organized under the laws of its State of organization and is validly existing
and in good standing under the laws thereof, (ii) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated except where the failure to be so qualified would not be reasonably
likely to have a Material Adverse Effect and (iii) is in good standing and is
duly authorized to do business in its jurisdiction of organization or formation
and in each jurisdiction where an Unencumbered Asset owned or leased by it is
located to the extent required to do so under applicable law and in each other
jurisdiction where a failure to be  so qualified would be reasonably likely to
have a Material Adverse Effect.

 

 

(c)

Authorization.   The execution, delivery and performance of this Agreement and
the

other Loan Documents to which any of the Loan Parties is a party and the
transactions contemplated hereby  and thereby (i) are within the corporate or
other organizational authority of the Loan Parties, (ii) have been  duly
authorized by all necessary actions on the part of the Loan Parties, (iii) do
not and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which any Loan  Party is
subject or any judgment, order, writ, injunction, license or permit applicable
to any Loan Party, in each case except as would not be reasonably likely to have
a Material Adverse Effect, (iv) do not and will not conflict with or constitute
a default (whether with the passage of time or the giving of notice, or both)
under  any provision of the partnership agreement, limited liability company
agreement, articles of incorporation or other charter documents or bylaws of any
Loan Party, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of any Loan
Party other than Permitted Liens, and (vi) do not require the approval or
consent of any Governmental Authority to be obtained by any Loan Party or any
Affiliate thereof other than those already obtained and delivered to Agent or
except  as would not reasonably be likely to have a Material Adverse Effect.

 

 

(d)

Enforceability.   The execution and delivery of this  Agreement and the  
other  Loan

Documents to which any of the Loan Parties is a party are valid and legally
binding obligations of the Loan Parties enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
general principles of equity.

 



57

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

 

(e)

Foreign  Assets  Control.   To the  knowledge  of each Loan Party,  none  of the
Loan

Parties or any Subsidiaries of the Loan Parties: (i) is a Sanctioned Person,
(ii) has any of its assets in Sanctioned Entities, or (iii) derives any of its
operating income from investments in, or transactions with, Sanctioned Persons
or Sanctioned Entities. To the knowledge of each Loan Party, each Loan Party and
its respective officers, employees, directors and agents, are in compliance, in
all material respects, with Anti- Corruption Laws and applicable Sanctions. No
use of the proceeds of any Loan or Letter of Credit will violate Anti-Corruption
Laws or applicable Sanctions. Neither the making of the Loans nor the use of the
proceeds thereof will violate the Patriot Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)  or
any enabling legislation or executive order relating thereto or successor
statute thereto.  Each Loan Party   and its Subsidiaries are in compliance, in
all material respects, with the Patriot Act.

 

§6.2   Governmental Approvals.   The execution,  delivery and performance of
this Agreement and   the other Loan Documents to which any Loan Party is a party
and the transactions contemplated hereby and thereby do not require the approval
or consent of, or filing or registration with, or the giving of any notice to,
any court, department, board, governmental agency or authority other than those
already obtained, in each  case, except as would not be reasonably likely to
result in a Material Adverse Effect.

 

§6.3  Title to Unencumbered Assets.  Except as indicated on Schedule 6.3  hereto
and except  for  other adjustments that are not material in amount, Subsidiary
Borrowers own in fee simple or lease the Unencumbered Assets pursuant to a
Ground Lease, in each case free and clear of Liens except for Permitted Liens.

 

§6.4  Financial Statements.  Parent Guarantor  has furnished to Agent on
or  prior to the Closing   Date: (a) the consolidated balance sheet of Parent
Guarantor and its Consolidated Subsidiaries as of  the Balance Sheet Date and
the related consolidated statement of income and cash flow for the most recent
period then ended (and available) certified by an Authorized Officer or the
chief financial or accounting officer on behalf of Parent Guarantor, (b) as of
the Closing Date, an unaudited statement of Consolidated Asset NOI for each of
the Unencumbered Assets for the most recent period then ended (and available)
certified by the chief financial or accounting officer of Parent Borrower as
fairly presenting in all material respects the Consolidated Asset NOI for such
parcels for such periods, and (c) certain other financial information relating
to the Borrowers and the Real Estate (including, without limitation, the
Unencumbered Assets). Such balance sheet and statement have been prepared in
accordance with generally accepted accounting principles (subject to the absence
of footnotes and subject to normal year-end adjustments in the case of interim
statements) and fairly present in all material respects the consolidated
financial condition of Parent Guarantor and its Consolidated Subsidiaries as of
such dates and the consolidated results of the operations of Parent Guarantor
and its Consolidated Subsidiaries for such periods.

 

§6.5 No Material Changes. Since the later of the Balance Sheet Date or the date
of the most recent financial statements delivered pursuant to §7.4(a), as
applicable, except as otherwise disclosed in writing to Agent, there has
occurred no materially adverse change in the financial condition, or business of
the Loan Parties, and their respective Subsidiaries taken as a whole as shown on
or reflected in the consolidated balance sheet of Parent Guarantor as of the
Balance Sheet Date (or as of the last day of the fiscal year of Parent Guarantor
most recently ended, as applicable), or its consolidated statement of income or
cash flows for the fiscal year then ended, other than changes that have not and
would not be reasonably likely to have a Material Adverse Effect. As of the date
hereof, except as set forth on Schedule 6.5 hereto, there has occurred
no  material adverse change in the financial condition, operations or business
activities of any of the Unencumbered Assets from the condition shown on the
statements of income delivered to Agent pursuant to

§6.4 other than changes in the ordinary course of business that have not had a
Material Adverse Effect.

 

§6.6[Reserved].

 



58

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§6.7  Litigation.  Except as stated on Schedule  6.7, as of the  Closing Date,
there are  no actions,  suits, proceedings or investigations of any kind pending
or to the knowledge of the Borrowers threatened against any Borrower before any
court, tribunal, arbitrator, mediator or administrative agency or board which
question the validity of this Agreement or any of the other Loan Documents, any
action taken or to be taken pursuant hereto or thereto or any lien, security
title or security interest created or intended to be  created pursuant hereto or
thereto, in each case which would be reasonably likely to have a Material
Adverse Effect. Except as set forth on Schedule 6.7 as of the Closing Date,
there are no judgments, final orders or awards outstanding against or affecting
any Borrower or any Unencumbered Asset individually or in the aggregate in
excess of $5,000,000.00.

 

§6.8 No Material Adverse Contracts, Etc. To the knowledge of the Borrowers, none
of the Loan Parties is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation that has or
would be reasonably likely to have a Material Adverse Effect. To the knowledge
of the Borrowers, none of the Loan Parties is a party to any contract,
agreement, or instrument that has or would be reasonably likely to have a
Material Adverse Effect.  To the knowledge of the Borrowers, no event of
default  or unmatured event of default under any of the Borrowers’ or
Guarantor’s financial obligations exists at the time of, or after giving effect
to the making of, the Loans under the Facility that has or would be reasonably
likely to have a Material Adverse Effect.

 

§6.9  Compliance with Other Instruments, Laws, Etc.  To the knowledge of the
Borrowers, none of  the Loan Parties is in violation of any provision of its
charter or other organizational documents, bylaws, or  any agreement or
instrument to which it is subject or by which it or any of its properties is
bound or  any  decree, order, judgment, statute, license, rule or regulation, in
any of the foregoing cases in a manner that has had or would be reasonably
likely to have a Material Adverse Effect.

 

§6.10   Tax Status.  Except as would not reasonably be likely to have a Material
Adverse Effect, each of the Borrowers (a) has made or filed all federal and
state income and all other material Tax returns, reports and declarations
required by any jurisdiction to which it is subject or has obtained an extension
for filing, (b) has paid prior to delinquency all Taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings or for which any of the Borrowers or their respective Subsidiaries,
as applicable has  set aside on its books provisions reasonably adequate for the
payment of such Taxes, and (c) has made provisions reasonably adequate for the
payment of all accrued Taxes not yet due and payable. In each case, except as
would not reasonably be likely to have a Material Adverse Effect, there are no
unpaid Taxes claimed by the taxing authority of any jurisdiction to be due by
the Borrowers or their respective Subsidiaries, the officers or partners of such
Person know of no basis for any such claim, and there are no audits pending or
to the knowledge of the Borrowers threatened with respect to any Tax returns
filed by the Borrowers or their respective Subsidiaries.

 

§6.11No Event of Default.  No Default or Event of Default has occurred and is
continuing.

 

§6.12  Investment Company Act.  None of the Loan Parties or any of their
respective Subsidiaries is  an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment  company”, as such terms are
defined in the Investment Company Act of 1940.

 

§6.13 Absence of UCC Financing Statements, Etc. Except with respect to Permitted
Liens or as disclosed on the lien search reports delivered to and approved by
Agent, to the knowledge of the Borrowers, there is no financing statement (but
excluding any financing statements that may be filed against any Borrower
without the consent or agreement of such Persons), security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
applicable filing records, registry, or other public office, that purports to
create a lien on, or security interest or security title in, any Unencumbered
Asset, except those filed in connection with the Existing Credit Agreement which
are being terminated promptly after the Closing Date.

 



59

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§6.14 EEA Financial Institutions. Neither any Loan Party nor
any  of  its  Subsidiaries nor  any  general partner or managing member of any
Loan Party, as applicable, is an EEA Financial Institution.

 

§6.15 Unencumbered Asset Conditions. Each
Unencumbered  Asset  satisfies  all  Unencumbered Asset Conditions (except as
may have been waived in writing by the Required Lenders).

 

§6.16 Employee Benefit Plans. Except as would not
reasonably  be  likely  to  have  a  Material Adverse Effect, each Borrower and
each ERISA Affiliate that is subject to ERISA has fulfilled its obligation, if
any, under the minimum funding standards of ERISA and the Code with respect to
each Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Plan. Except as
would not reasonably be likely to result in a Material Adverse Effect, neither
any Borrower nor any ERISA Affiliate has (a) sought a waiver of the minimum
funding standard under  Section 412 of the Code in respect of any Multiemployer
Plan or Plan or (b) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA. Neither any
Borrower nor any ERISA Affiliate has failed to make any contribution or payment
to any Multiemployer Plan or Plan, or made any amendment to any Plan, which has
resulted or would reasonably be likely to result in the imposition of a
Lien.  None of the Unencumbered Assets constitutes a “plan asset” of any Plan
that is subject  to ERISA.

 

§6.17 Disclosure. All information, taken as a whole, contained in this
Agreement, the other Loan Documents or otherwise furnished to or made available
to Agent or Lenders by any Borrower or any Guarantor (other than projections,
estimates, budgets, and other forward-looking information), is and will be, to
the best of the Borrowers’ or Guarantors’ knowledge, true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not materially misleading when taken as a whole.

 

§6.18    Place of Business.  The principal place of business of the Borrowers,
as of the Closing Date,   is Two Liberty Place, 50 S. 16th Street, Suite 3575,
Philadelphia, Pennsylvania 19102.

 

§6.19   Regulations T, U and X.  No portion of any Loan is to be used for the
purpose of purchasing   or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. No Borrower is
engaged, nor will it engage, principally or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations T,
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
220, 221 and 224.

 

§6.20 Environmental Compliance. The members of the Consolidated Group have
conducted in the ordinary course of business a review of the effect of the
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of the Environmental Laws on their respective
businesses, operations and properties, and as a result thereof have reasonably
concluded that, except as specifically disclosed on Schedule 6.20, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

§6.21   Subsidiaries; Organizational Structure.  Schedule 6.21(a) sets forth, as
of the Closing Date, all of the Subsidiary Borrowers, the form and jurisdiction
of organization of such Subsidiary Borrowers, and the owners of the direct
ownership interests therein. On the Closing Date, no Person owns any legal,
equitable or beneficial interest in any of the Subsidiary Borrowers except as
set forth on such Schedule. As of the Closing Date, Parent Guarantor owns in
excess of 94% of the Equity Interests in Parent Borrower.

 

§6.22 Leases. An accurate and complete Rent Roll in all
material  respects  as  of  the  date  of inclusion of each Multifamily Property
as an Unencumbered Asset with respect to all Leases of any portion of such
Unencumbered Asset has been provided to Agent.

 



60

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§6.23 Property. Except as set forth in Schedule 6.23, to the knowledge of the
Borrowers all of the Unencumbered Assets, and all major building systems located
thereon, are structurally sound, in good condition and working order and free
from material defects, subject to ordinary wear and tear  and  damage from
casualty or condemnation, except for such portion of such Real Estate which is
not occupied by any tenant and which may not be in final working order pending
final build-out of such space, and except where such defects have not had and
would not reasonably be likely to have a Material Adverse Effect. To the
knowledge of the Borrowers, there are no material unpaid or outstanding real
estate or other taxes or assessments on or against any of the Unencumbered
Assets which are payable by any Borrower (except only real estate or other taxes
or assessments, that are not yet delinquent or are being protested as permitted
by this Agreement). Except as otherwise disclosed to Agent in writing, to the
knowledge of the Borrowers there are  no pending, or threatened or contemplated,
eminent domain proceedings against any of the Unencumbered Assets. Except as
otherwise disclosed to Agent in writing, to the knowledge of the Borrowers, none
of the Unencumbered Assets is now damaged as a result of any fire, explosion,
accident, flood or other casualty, except in cases that would not reasonably be
likely to have a Material Adverse Effect. To the knowledge of  the Borrowers, no
Person has any right or option to acquire any Unencumbered Asset or any Building
thereon or any portion thereof or interest therein, except as set forth in
Schedule 6.23.

 

§6.24 Brokers. None of the Borrowers or any of their respective
Subsidiaries  has  engaged  or otherwise dealt with any broker, finder or
similar entity in connection with this Agreement or the Loans contemplated
hereunder.

 

§6.25   Other Debt.  Without limiting the provisions of §8.1 or §8.2, none of
the Borrowers is a party to or bound by any agreement, instrument or indenture
that requires the subordination in right or time or payment of any of the
Obligations to any other Indebtedness of any Borrower.

 

§6.26 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by  this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and, including, without
limitation the provisions of §37 hereof, the Loan Parties, taken as a whole, are
Solvent.

 

§6.27 No Bankruptcy Filing. As of the Closing Date,  no Loan Party
is  contemplating either  the  filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of its assets or
property, and the Loan Parties have no knowledge of any Person contemplating the
filing of any such petition against it.

 

§6.28  No Fraudulent Intent.  Neither the execution and delivery of
this  Agreement or  any of the  other Loan Documents nor the performance of any
actions required hereunder or thereunder is being undertaken by any Loan Party
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.

 

§6.29  Transaction in Best Interests of Loan Parties; Consideration.   The
transaction evidenced by   this Agreement and the other Loan Documents is in the
best interests of each Loan Party. The direct and indirect benefits to inure to
the Loan Parties pursuant to this Agreement and the other Loan Documents
constitute at least “reasonably equivalent value” (as such term is used in §548
of the Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration,” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Loan Parties
pursuant to this Agreement and the other Loan Documents, and but for the
willingness of each Subsidiary Borrower to be a co- borrower of the Loan and of
each Guarantor to guarantee the Loan, the Borrowers would be unable to obtain
the financing contemplated hereunder which financing will enable the Borrowers
to have available financing to conduct and expand their business. The Loan
Parties further acknowledge and agree that the Loan Parties constitute a single
integrated and common enterprise and that each receives a benefit from the
availability of credit under this Agreement.

 



61

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§6.30  OFAC.  None of the Borrowers is (or will be) a person with whom any
Lender is restricted  from doing business under OFAC (including, those Persons
named on OFAC’s Specially Designated and Blocked Persons list) or under any
statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism. In addition, the Borrowers hereby agree to
provide to Lenders any additional information that a Lender reasonably deems
necessary from time to time in order to ensure compliance with all applicable
laws concerning money laundering and similar activities.

 

§6.31 REIT Status. Parent Guarantor is qualified to elect or has elected status
as a real estate investment trust under Section 856 of the Code and currently is
in compliance in all material respects with all provisions of the Code
applicable to the qualification of Parent Guarantor as a real estate investment
trust.

 

§7         AFFIRMATIVE COVENANTS.

 

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

 

§7.1 Punctual Payment. The Borrowers will duly and punctually
pay  or  use  commercially  reasonable efforts to cause to be paid (but without
limiting the provisions of §4.12, §12.1(a), and/or §12.1(b)) the principal and
interest on the Loans and all interest and fees provided for in this Agreement,
all in accordance with the terms of this Agreement and the Notes, as well as all
other sums owing pursuant to the Loan Documents in accordance with the terms
hereof.

 

§7.2    Maintenance of Office.  The Loan Parties will maintain their respective
chief executive office  at Two Liberty Place, 50 S. 16th Street, Suite 3375,
Philadelphia, PA 19102, or  at such  other  place in the United States of
America as the Loan Parties shall designate upon prompt written notice to Agent,
where notices, presentations and demands to or upon the Loan Parties in respect
of the Loan Documents may be

given or made.

 

§7.3 Records and Accounts. The Loan Parties will (a) keep, and cause each of
their respective Subsidiaries to keep true and accurate records and books of
account in which full, true and correct entries will be made in accordance with
GAAP (in each case, in all material respects) and (b) maintain, in all material
respects in accordance with GAAP, adequate accounts and reserves for the payment
of all Taxes (including income taxes) , depreciation and amortization of its
properties and the properties of their respective Subsidiaries, contingencies
and other reserves. Neither any Borrower nor any of their respective
Subsidiaries shall, without the prior written consent of Agent which consent
shall not be unreasonably withheld or   delayed

(x)make any material change to the accounting policies/principles used by such
Person in preparing the financial statements and other information described in
§6.4 or §7.4 (unless required or permitted by GAAP or other applicable
accounting standards), or (y) change its fiscal year.

 

§7.4 Financial Statements, Certificates and Information. The Borrowers will
deliver or cause to be delivered to Agent which Agent shall promptly deliver to
each Lender:

 

 

(a)

not later than one hundred twenty (120) days after the end of each fiscal year,
the

audited Consolidated balance sheet of Parent Guarantor and its Subsidiaries at
the end of such fiscal year, and the related audited Consolidated statements of
income, and cash flows for such year, setting forth in comparative form the
figures for the previous fiscal year and all such statements to be in reasonable
detail, prepared in accordance with GAAP, and accompanied by an auditor’s report
and opinion prepared without qualification as to the scope of the audit by KPMG
or another nationally recognized accounting firm, and any other information
Agent may reasonably request to complete a financial analysis of Parent Borrower
and its Subsidiaries;

 



62

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

 

(b)

not later than sixty (60) days after the end of each fiscal quarter (or ninety
(90)   days

in the case of fiscal year end) of each fiscal year, copies of the unaudited
Consolidated balance sheet of Parent Guarantor and its Subsidiaries as at the
end of such fiscal quarter, and the related unaudited Consolidated statements of
income and cash flows for the portion of Parent Guarantor’s fiscal year then
elapsed, all in reasonable detail and prepared in all material respects in
accordance with GAAP, together with a certification on behalf of Parent Borrower
by an Authorized Officer that the information contained in such financial
statements fairly presents in all material respects the financial position of
Parent Guarantor and its Subsidiaries on the date thereof (subject to year-end
adjustments and the absence of footnotes);

 

 

(c)

simultaneously with the delivery of the financial statements referred to in
subsections

(a)and (b) above a statement (a “Compliance Certificate”) certified on behalf of
Parent Guarantor by an Authorized Officer of Parent Guarantor in the form of
Exhibit G hereto (or in such other form as Agent may reasonably approve from
time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in §9. All income, expense, debt and value associated with Real Estate or other
Investments acquired or disposed of during any fiscal quarter will be added or
eliminated from calculations, on a Pro Forma Basis, where applicable. The
Compliance Certificate shall be accompanied by copies of the statements of
Consolidated Asset NOI for such fiscal quarter for each of the Unencumbered
Assets, prepared on a basis materially consistent with the statements furnished
to Agent prior to the date hereof and otherwise in form reasonably satisfactory
to Agent, together with a certification on behalf of Parent Guarantor by an
Authorized Officer that the information contained in such statement fairly
presents in all material respects Consolidated Asset NOI of the Unencumbered
Assets for such periods;

 

 

(d)

At any time that Parent Guarantor has an Investment Grade Rating, promptly upon

Parent Borrower becoming aware of a downward change in such Investment Grade
Rating (including the  initial issuance of any Investment Grade Rating) or any
other credit rating given by S&P, Moody’s or another nationally recognized
rating agency to Parent Guarantor’s Debt Rating or any announcement that any
such rating is “under review” or that such rating has been placed on a watch
list or that any similar action has been taken by S&P, Moody’s or another
nationally recognized rating agency, notice of such change, announcement or
action;

 

 

(e)

simultaneously with the delivery of the financial statements referred to in
subsections

(a) and (b) above, (i) a Rent Roll for each of the Unencumbered Assets and a
summary thereof in form reasonably satisfactory to Agent as of the end of each
fiscal quarter (including the fourth calendar quarter in each year), and (ii) an
operating statement for each of the Unencumbered Assets for each such fiscal
quarter and year to date and a consolidated operating statement for the
Unencumbered Assets for each such calendar quarter and year to date (such
statements and reports to be in form reasonably satisfactory to Agent),
including (if requested by Agent) a receivables aging report, it being agreed
that the forms of the Rent Rolls and the operating statements being provided
under the Existing Credit Agreement are satisfactory;

 

(f)simultaneously with the delivery of the financial statements referred to in
subsections

(a)and (b) above, upon reasonable request by Agent, a statement (i) listing the
Unencumbered Assets owned by the Borrowers including the property name,
location, number of units, Total Consolidated Operating Property Value
(including the applicable methodology for calculating value), Unencumbered Asset
Adjusted NOI and any applicable indebtedness secured thereby;

 

 

(g)

[Reserved];

 

 

(h)

from time to time such other financial data and information in the   possession
of the

Borrowers (including without limitation finalized auditors’ management letters,
status of material litigation or material investigations against the Borrowers
and any settlement discussions relating thereto (unless the Borrowers in good
faith believe that such disclosure could result in a waiver or loss of attorney
work product, attorney-client or any other applicable privilege), property
inspection and environmental reports with respect to

 



63

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

the Unencumbered Assets and information as to zoning and other legal and
regulatory changes affecting the Unencumbered Assets) as Agent or any of the
Lenders may reasonably request.

 

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent or made available to Agent pursuant to an
accessible website and Lenders provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and Lenders upon Agent’s receipt thereof or access to the
website containing such material. Upon the request of Agent, the Borrowers shall
deliver paper copies thereof to Agent and Lenders. The Borrowers authorize Agent
and Arrangers to disseminate any such materials through the use of Intralinks,
SyndTrak or any other  electronic information dissemination system, and the
Borrowers release Agent and Lenders from any liability in connection therewith
(other than the liability based on Agent’s gross negligence or willful
misconduct). Delivery of a copy of the annual or quarterly, as applicable,
financial statements of Parent Guarantor filed with the Securities and Exchange
Commission shall satisfy the requirements of §7.4(a) or §7.4(b), as applicable.

 

§7.5Notices.

 

 

(a)

Defaults.  The Borrowers will promptly upon becoming aware of same notify Agent

in writing of the occurrence of any Default or Event of Default, which notice
shall describe such occurrence with reasonable specificity and shall state that
such notice is a “notice of default”. If any Person shall give any written
notice or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which any Borrower is a party or obligor, whether as principal or surety, and
such default would permit the holder of such note or obligation or other
evidence of indebtedness to accelerate the maturity thereof, which acceleration
would be reasonably likely to have a Material Adverse Effect, the Borrowers
shall forthwith give written notice thereof to Agent and each Lender, describing
the notice or action and the nature of the claimed default.

 

 

(b)

Environmental Events.           The Borrowers will give notice to Agent within
five (5)

Business Days of becoming aware of (i) any potential or known Release, or threat
of Release, of  any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that any Borrower
reports in writing or is reportable by such Person in writing (or for which any
written report supplemental to any oral report is made) to any federal, state or
local environmental agency or (iii) any inquiry, proceeding, investigation, or
other action including a notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
the case of either clauses (i) – (iii) above involves any Unencumbered Asset and
would reasonably be expected to have a Material Adverse Effect.

 

 

(c)

Notification  of  Claims  Against  Unencumbered  Assets.   The  Borrowers  will
give

notice to Agent in writing within five (5) Business Days of becoming aware of
any material setoff, claims (including, with respect to the Unencumbered Assets,
environmental claims), withholdings or other defenses to which any of the
Unencumbered Assets are subject, in each case which would be reasonably likely
to have a Material Adverse Effect.

 

 

(d)

Notice  of  Litigation and Judgments.   The  Borrowers  will  give  notice
to  Agent in

writing within five (5) Business Days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting any Loan Party or to which any Loan Party is a party involving an
uninsured claim against any Borrower that could reasonably be likely to have a
Material Adverse Effect and stating the nature and status of such litigation or
proceedings. The Borrowers will give notice to Agent, in writing, in form and
detail reasonably satisfactory to Agent within ten (10) days of any single
judgment not covered by insurance, whether final or otherwise, against any
Borrower or any of their respective Subsidiaries in an amount in excess of
$5,000,000.00.

 



64

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

 

(e)

ERISA.  The Borrowers will give notice to Agent within ten (10) Business Days
after

the Borrowers or any ERISA Affiliate (i) gives or is required to give notice to
the PBGC of any ERISA Reportable Event with respect to any Plan, or knows that
the plan administrator of any such Plan has given or  is required to give notice
of any such reportable event; (ii) gives a copy of any notice (including any
received from the trustee of a Multiemployer Plan) of complete or partial
withdrawal liability under Title IV of ERISA; or (iii) receives any notice from
the PBGC under Title IV or ERISA of an intent to terminate or appoint a trustee
to administer any such plan, in each case if such event or occurrence would
reasonably be likely to have a Material Adverse Effect.

 

 

(f)

Notice of Takings and Casualty.  The Borrowers will give notice to Agent in
writing

within five (5) Business Days of becoming aware of any casualty or Taking
affecting any Unencumbered  Asset that is reasonably likely to have a Material
Adverse Effect, stating the nature and status of such casualty or Taking.

 

 

(g)

Notification of Lenders.   Within five (5)  Business Days  after  receiving any
notice

under this §7.5, Agent will forward a copy thereof to each Lender, together with
copies of any certificates or other written information that accompanied such
notice.

 

§7.6Existence; Maintenance of Properties.

 

 

(a)

The Loan Parties will preserve and keep in full force and effect their legal  
existence

in the jurisdiction of its incorporation or formation except where failure to do
so would not be reasonably  likely to have a Material Adverse Effect. The
Borrowers will preserve and keep in full force and effect all of their rights
(charter and statutory) and franchises necessary or desirable in the normal
conduct of their respective businesses, except where failure to do so would not
be reasonably likely to have a Material Adverse Effect (it being understood that
the foregoing shall not prohibit, or be violated as a result of, any addition
or  removal of an Unencumbered Asset permitted under §5 hereof or any
transactions by or involving any Loan Party otherwise permitted under §8
hereof).

 

 

(b)

Each Borrower (i) will operate the Unencumbered Assets in a good and workmanlike

manner and in all material respects in accordance with all Legal Requirements in
accordance with such Borrower’s or Subsidiary’s prudent business judgment, (ii)
will cause all of the Unencumbered Assets to be maintained and kept in good
condition, repair and working order (ordinary wear and tear and  casualty
excepted) and supplied with all necessary equipment, and (iii) will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
of such Unencumbered Asset, in each case under (i), (ii), or (iii) above in
which the failure to do so would have a Material Adverse Effect.

 

§7.7Insurance.

 

 

(a)

The Borrowers will, at their expense, procure and maintain insurance policies
issued

by such insurance companies, in such amounts, in such form and substance, and
with such coverages, endorsements, deductibles and expiration dates as are
reasonably acceptable to Agent, taking into  consideration the property size,
use, and location that a commercially prudent lender would require, providing
the following types of insurance covering each Unencumbered Asset:

 

(i)All Risks” or “Special Form” property insurance, coverage from loss or damage
arising from flood, earthquake, and acts of terrorism (with such coverage
satisfactory to Agent), and comprehensive boiler and machinery or “breakdown”
coverages) on each Building owned by the Borrowers in an amount not less than
the full insurable replacement cost of each Building. As approved by Agent in
its reasonable discretion, flood, earthquake and boiler and machinery/breakdown
coverages may be subject to sublimits less than the Building’s insurable
replacement cost. Losses shall be valued on a replacement cost basis, and
coinsurance (if any) shall be waived. The deductibles shall not exceed
$250,000.00 for physical damage, a 24-hour  waiting  period for
business  interruption and five percent (5%) of  the insured  value     per

(i)



65

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

location for earthquake or named windstorm. Full insurable replacement cost as
used herein means the cost of replacing the Building (exclusive of the cost of
excavations, foundations and footings below the lowest basement floor) without
deduction for physical depreciation thereof;

 

(ii)If not covered by or under the terms or provisions of the policies required
in clause (i) above, during the course of construction or repair of any Building
or of any renovations or repairs that are not covered by the Borrowers’ property
insurance, the insurance required by clause (i) above shall be written on a
builder’s risk, completed value, non-reporting form, with recovery not affected
by interim reports of value submitted for premium accounting purposes, meeting
all of the terms required by clause (i) above, covering the total value of work
performed, materials, equipment, machinery and supplies furnished, existing
structures, and temporary structures being erected on or near the Unencumbered
Assets, including coverage against collapse and damage during transit or while
being stored off-site, and containing a soft costs (including loss of rents)
coverage endorsement and a permission to occupy endorsement;

 

(iii)If not insured by the flood insurance required under clause (i) above,
flood insurance if at any time any Building is located in any federally
designated “special hazard area” (including  any area having special flood,
mudslide and/or flood-related erosion hazards, and shown on a Flood Hazard
Boundary Map or a Flood Insurance Rate Map published by the Federal Emergency
Management Agency as Zone A, AO, Al-30, AE, A99, AH, VO, V1-30, VE, V, M or E),
in an amount equal to the full replacement cost or the maximum amount then
available under the National Flood Insurance Program;

 

(iv)Rent loss insurance in an amount sufficient to recover at least the total
estimated gross receipts from all sources of income, including without
limitation, rental income, for the Unencumbered Assets for a twelve (12) month
period, including a provision for an extended period of indemnity of not less
than one year;

 

(v)Commercial general liability insurance against claims for bodily injury and
property damage liability, on an occurrence basis, (including personal injury
and advertising injury liability, contractual liability coverage, and completed
operations coverage with a general aggregate limit of not less than
$2,000,000.00, a completed operations aggregate limit of not less than
$2,000,000.00, a combined single limit of not less than $1,000,000.00 per
occurrence for bodily injury, and property damage liability, and a limit of not
less than $1,000,000.00 for personal injury and advertising injury;

 

(vi)Umbrella liability insurance with limits of not less than $10,000,000.00 to
be in excess of the limits of the insurance required by clause (v) above, with
coverage at least as broad as the primary coverages, with any excess liability
insurance to be at least as broad as the coverages of the lead umbrella policy.
All such policies shall include language to provide defense coverage
obligations; and

 

(vii)Such other insurance in such form and in such amounts as may from time to
time be reasonably required by Agent against other insurable hazards and
casualties which at the time are commonly insured against in the case of
properties of similar character and location to the Unencumbered Assets.

 

The Borrowers shall pay all premiums on insurance policies.

 

 

(b)

[Reserved].

 

 

(c)

The insurance required by this Agreement may be effected through a blanket  
policy

or policies covering additional locations and property of the Borrowers and
other Persons not included in the Unencumbered Assets, provided that such
blanket policy or policies comply with all of the terms and provisions of this
§7.7 and contain endorsements or clauses assuring that any claim recovery will
not be less than that which a separate policy would provide.

 



66

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

 

(d)

All policies  of insurance required by this  Agreement shall be issued by  
companies

authorized to do business in the State where the policy is issued and also in
the States where the  Unencumbered Asset is located and having a rating in
Best’s Key Rating Guide of at least “A” and a financial size category of at
least “X.”

 

 

(e)

No  Borrower   shall  carry  separate  insurance,   concurrent  in  kind   or  
form     or

contributing in the event of loss, with any insurance required under this
Agreement unless such insurance complies with the terms and provisions of this
§7.7.

 

§7.8 Taxes; Liens. The Subsidiary Borrowers will duly pay and discharge, or
cause to be paid and discharged, before the same shall become delinquent, all
material Taxes, material assessments and other material governmental charges
imposed upon them or upon the Unencumbered Assets, as well as all material
claims for labor, materials or supplies, that if unpaid might by law become a
lien or charge upon any of the Unencumbered Assets or other material property of
a Subsidiary Borrower; provided that any such Tax, assessment, charge or claim
need not be paid if the validity or amount thereof shall currently be contested
in good faith by appropriate proceedings which shall suspend the collection
thereof with respect to such property (such that in the reasonable determination
of Agent neither such property nor any portion thereof or interest therein would
be in any danger of sale, forfeiture or loss by reason of such proceeding) and
such Subsidiary Borrower or Parent Borrower shall have set aside on its books
adequate reserves for such Tax, assessment, charge or claim in accordance with
GAAP; and provided, further, that forthwith upon the commencement of proceedings
to foreclose any lien that may have attached as security therefor, such Borrower
either (i) will provide a bond issued by a surety reasonably acceptable to Agent
and sufficient to stay all such proceedings or

(ii)if no such bond is provided, will pay each such Tax, assessment, charge or
claim. With respect to all other material Real Estate of the Consolidated Group,
Parent Borrower shall pay and discharge (or shall cause to be paid and
discharged) as the same shall become due and payable all material Taxes,
material assessments and other material governmental charges or claims upon it
or its properties or assets, unless (a) the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Consolidated Group or (b) the
failure to do so would not have a Material Adverse Effect.

 

§7.9 Inspection of Unencumbered Assets and Books.
The  Borrowers  will  permit  Agent  and Lenders, at the Borrowers’ expense
(subject to the limitation set forth below) and upon reasonable prior notice, to
visit and inspect any of the Unencumbered Assets during normal business hours,
to examine the books of account of the Borrowers (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrowers with, and to be advised as to the same by, their respective officers,
partners or members, all at such reasonable times and intervals as Agent may
reasonably request, provided that so long as no Event of Default shall have
occurred and be continuing, the Borrowers shall not be required to pay for such
visits and inspections more often than once in any twelve (12) month period.
Agent shall use  good faith efforts to coordinate such visits and inspections so
as to minimize the interference with and disruption to the normal business
operations of the Borrowers.

 

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrowers will
comply in all material respects with (i) all applicable laws (including without
limitation Anti-Corruption Laws and  applicable Sanctions) and regulations now
or hereafter in effect wherever its business is conducted, (ii) the provisions
of its corporate charter, partnership agreement, limited liability company
agreement or declaration of trust, as the case may be, and other charter
documents and bylaws, (iii) all agreements and instruments to which it is a
party or by which it or any of its properties may be bound, (iv) all applicable
decrees, orders, and judgments, and (v) all licenses and permits required by
applicable laws and regulations for the conduct of its business or the
ownership, use or operation of its properties, except where a failure to so
comply with any of clauses (i) through (v) would not reasonably be likely to
have a Material Adverse Effect. If any authorization, consent, approval, permit
or license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Borrowers or their respective
Subsidiaries may fulfill any of its obligations hereunder, the Borrowers or such
Subsidiary will immediately take or cause to be taken all steps

 



67

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

necessary to obtain such authorization, consent, approval, permit or license and
furnish Agent and Lenders  with evidence thereof, except to the extent any
failure by the Borrowers to do so would not be reasonably likely to have a
Material Adverse Effect. The Borrowers shall develop and implement such
programs, policies and procedures as are necessary to comply, in all material
respects, with the Patriot Act and Anti-Corruption Laws.

 

§7.11 Further Assurances. The Borrowers will cooperate with Agent and Lenders
and execute such further instruments and documents as Agent may reasonably
request to carry out to its reasonable satisfaction the transactions
contemplated by this Agreement and the other Loan Documents.

 

§7.12[Reserved].

 

§7.13[Reserved].

 

§7.14 Business Operations. The Consolidated Group will not engage to any
material extent in any business if, as a result, the general nature of the
business in which the Consolidated Group, taken as a whole, would then be
engaged would be substantially changed from the general nature of the business
in which the Consolidated Group, taken as a whole, are engaged on the date of
this Agreement.

 

§7.15[Reserved].

 

§7.16 Ownership of Real Estate.  Without the prior written consent of Agent, the
Unencumbered  Asset of any Subsidiary Borrower shall be owned or leased directly
by such Subsidiary Borrower.

 

§7.17[Reserved].

 

§7.18 Plan Assets. The Borrowers shall use commercially reasonable efforts to
do, or cause to be done, all things necessary to ensure that none of the
Unencumbered Assets will be deemed to be Plan Assets at any time.

 

§7.19 Parent Guarantor Covenants. The Borrowers shall use  commercially
reasonable  efforts to  cause Parent Guarantor to comply with the following
covenants (and by its execution and delivery of the Guaranty, Parent Guarantor
covenants and agrees that):

 

 

(a)

Parent Guarantor will  not  make  or  permit to be  made,  by voluntary or
involuntary

means, any transfer or encumbrance of its interest in Parent Borrower which
would result in a Change of Control;

 

 

(b)

Parent  Guarantor  shall  not  dissolve,  liquidate  or  otherwise  wind-up  its
business,

affairs or assets, except to the extent permitted by §8.4;

 

 

(c)

Parent Guarantor shall maintain at least one class of common shares   having
trading

privileges on the New York Stock Exchange or the NYSE MKT LLC or which is the
subject of price quotations in the over-the-counter market as reported by the
National Association of Securities Dealers Automated Quotation System; and

 

 

(d)

Parent Guarantor will at all times comply with all applicable provisions of
the   Code

necessary to allow Parent Guarantor to qualify for status as a real estate
investment trust.

 

§7.20 Transactions With Affiliates. Each Loan Party will conduct
all  transactions  otherwise  permitted under the Loan Documents with any of
their Affiliates (other than transactions exclusively among or between the Loan
Parties) on terms that are fair and reasonable and no less favorable, when taken
as a   whole,

 



68

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

to such Loan Party than it would obtain in a comparable arm’s-length transaction
with a Person not an Affiliate.

 

§7.21 Keepwell. Each Loan Party that is  a  Qualified ECP  Loan Party
at  the  time  any Specified Loan Party either becomes jointly and severally
liable for any Hedge Obligations pursuant to the terms of this Agreement, hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
such Hedge Obligation as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under the Loan Documents in respect of such
Hedge Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP Loan
Party’s obligations and undertakings hereunder voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP Loan
Party under  this paragraph shall remain in full force and effect until all
Obligations have been paid in full, in cash. Each Borrower intends this
paragraph to constitute, and this paragraph shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act and applicable CFTC
Regulations.

 

§8NEGATIVE COVENANTS.

 

The Borrowers covenant and agree that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

 

§8.1Restrictions on Indebtedness.

 

The Loan Parties will not create, incur, assume, guarantee or be or remain
liable, contingently or  otherwise, with respect to any Indebtedness other than:

 

(i)(x) Indebtedness to Lenders arising under any of the Loan Documents, (y)
Hedge Obligations to a Lender Hedge Provider, and (z) Indebtedness to any
counterparty other than a Lender Hedge Provider with respect to any Derivative
Contracts made in the ordinary course of business (and not for speculative
purposes);

 

(ii)current liabilities incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

 

(iii)Indebtedness in respect of taxes, assessments, governmental charges
or  levies and claims for labor, materials and supplies to the extent that
payment therefor shall not at the time be required to be made in accordance with
the provisions of §7.8;

 

(iv)Indebtedness in respect of judgments only to the extent, for the period
and  for an amount not resulting in an Event of Default;

 

(v)endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

 

(vi)Indebtedness incurred to any other landowners, government or quasi-
government or entity or similar entity in the ordinary course of business in
connection with the construction or development of any Real Estate, including,
without limitation, subdivision improvement agreements, development agreements,
reimbursement agreements, infrastructure development agreements, agreements to
construct or pay for on-site or off-site improvements and similar agreements
incurred in the ordinary course of business in connection with the development
of Real Estate or construction of infrastructure in connection therewith; and

(i)



69

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

(vii)(a) Secured Recourse Indebtedness of Parent Borrower, Parent Guarantor, or
IR OpCo as and to the extent not prohibited (and subject to the limitations set
forth) in §9.6 and (b) Unsecured Recourse Indebtedness of the Loan Parties as
and to the extent not prohibited (and subject to the limitations set forth) in
§9.9;

 

(viii)(a) the Indebtedness set forth on Schedule 8.1 hereto, and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness, (b) Indebtedness
(including Capitalized Leases) financing the acquisition or replacement of
equipment and, limited as to each of the    Subsidiary Borrowers, to

$25,000.00 per fiscal year, and (c) intercompany Indebtedness of the Loan
Parties outstanding from time to time; provided that all such intercompany
Indebtedness of any Loan Party owed to any Subsidiary of Parent Guarantor that
is not a Loan Party shall be subordinated to the Obligations pursuant to an
Intercompany Note;

 

(ix)Non-Recourse Indebtedness entered into in the ordinary course of business of
the Loan Parties (other than a Subsidiary Borrower) (including, without
limitation, any  Indebtedness referred to in the proviso to the definition of
Secured Recourse Indebtedness);

 

 

(x)

[Reserved];

 

(xi)Recourse Indebtedness consisting of the Non-Recourse Exclusions in respect
of Non-Recourse Indebtedness permitted to be incurred pursuant to §8.2(ix);

 

(xii)subject to the provisions of §9.6, Indebtedness of the Loan Parties  (other
than a Subsidiary Borrower) in an amount not to exceed $100,000.00 in the
aggregate assumed in connection with an Investment not prohibited by this
Agreement and any Permitted Refinancing Indebtedness incurred, issued or
otherwise obtained to Refinance (in whole or in part) such Indebtedness;
provided that, (A) immediately after giving effect to such Indebtedness, no
Event of Default exists or is continuing or would result therefrom, and (B) such
Indebtedness is and remains solely the obligation of the Person and/or such
Person’s subsidiaries that are acquired and such Indebtedness was not incurred
in anticipation of such Investment;

 

(xiii)(a) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letters of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business  (including in respect of workers’ compensation
claims, health, disability or other employee benefits or  property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement- type obligations regarding workers’ compensation claims) and (b)
Indebtedness represented by letters of credit, to the extent such letters of
credit support Indebtedness otherwise permitted under this §8.1(xiii);

 

(xiv)Indebtedness arising from agreements providing for deferred compensation,
indemnification, adjustments of purchase price (including “earnouts”) or similar
obligations, in each case entered into in connection with any Investments not
prohibited by this Agreement;

 

(xv)Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course  of business and not in connection with the
borrowing of money;

 

(xvi)Indebtedness consisting of obligations to pay insurance premiums arising in
the ordinary course of business and not in connection with the borrowing of
money;

 

(xvii)Indebtedness representing deferred compensation to employees, consultants
or independent contractors of, Parent Guarantor and its Subsidiaries incurred in
the ordinary course of business or in connection with any Investments not
prohibited by this Agreement;

(i)



70

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

(xviii)obligations, under cash management agreements, cash management services
and other Indebtedness in respect of netting services, automatic clearing
house  arrangements,  employees’ credit or purchase cards, overdraft protections
and similar arrangements in each case incurred in the ordinary course of
business;

 

(xix)Indebtedness comprising take or pay obligations contained in supply
agreements entered into the ordinary course of business; and

 

(xx)all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of §8.1(i) through §8.1(xix) above.

 

§8.2  Restrictions on Liens, Etc.   The Loan Parties, respectively and as
applicable,  will  not (a)   create or incur or suffer to be created or incurred
or to exist any lien, security title, encumbrance, mortgage, pledge, Negative
Pledge, charge, restriction, or other security interest of any kind upon (i) any
direct or indirect Equity Interests in (A) any Subsidiary Borrower held by
Parent Borrower or IR OpCo, or (B) in Parent Borrower held by Parent Guarantor,
or (ii) any Subsidiary Borrower’s material respective property or assets of any
character whether now owned or hereafter acquired, or upon such Subsidiary
Borrowers’ interest in the income or profits therefrom; (b) transfer any of
their material property or assets or the income or profits therefrom for the
purpose of subjecting the same to the payment of Indebtedness or performance of
any other material obligation in priority to payment of its general creditors;
(c) acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever as to the
Unencumbered Assets over any of their general creditors; (e) sell, assign,
pledge or otherwise transfer any accounts, contract rights, general intangibles,
chattel paper or instruments, with or without recourse; or (f) incur or maintain
any obligation to any holder of Indebtedness of any of such Persons which
prohibits the creation or maintenance of any lien securing the Obligations
(collectively, “Liens”); provided that notwithstanding anything to the contrary
contained herein, the Loan Parties, respectively as applicable, may create or
incur or suffer to be created or incurred or to exist:

 

(i)Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA)
or claims for labor, material or supplies incurred in the ordinary course of
business, in each case to the extent not yet due or not overdue by more than
sixty (60) days or are being contested in good faith and by appropriate
proceedings diligently conducted with adequate reserves being maintained by the
Loan Parties in accordance with GAAP or not otherwise required to be paid or
discharged under the terms of this Agreement or any of the other Loan Documents;

 

(ii)deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

 

(iii)Liens incurred or deposits made to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

 

 

(iv)

judgment liens and judgments that do not constitute an Event of Default;

 

(v)Liens consisting of pledges and/or security interests (x) in the Equity
Interests of any Subsidiary of Parent Guarantor which is not a Borrower, IR OpCo
or the holder of any direct  or indirect interests in any Subsidiary Borrower or
(y) in the assets or properties of any Person which is the

(i)



71

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

direct or indirect holder of Equity Interests in any Subsidiary of Parent
Guarantor which is not a Borrower or IR OpCo, in each case securing Indebtedness
which is not prohibited by §8.1;

 

(vi)encumbrances on an Unencumbered Asset consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title  thereto, landlord’s or lessor’s liens under
leases to which a Borrower is a party, purchase money security interests and
other liens or encumbrances, which do not individually or in the aggregate have
a Material Adverse Effect;

 

(vii)Liens to secure the obligations in respect of Derivatives Contracts
permitted to be entered into pursuant to §8.1(i)(z) hereof, but in no event
secured by a Lien on any Unencumbered Asset;

 

 

(viii)

[Reserved];

 

(ix)Liens securing or entered into in connection with any
Indebtedness  permitted under §8.1(vii), §8.1(viii), §8.1(ix), §8.1(xi), and
§8.1(xii), and in each case any Refinancing thereof as Permitted Refinancing
Indebtedness, in each case to the extent applicable (and subject to any
applicable limitations set forth in §9), but in no event secured by any Lien on
any Unencumbered Asset;

 

(x)Liens not securing Indebtedness in respect of property or assets imposed by
law that were incurred in the ordinary course of business, including, but not
limited to carriers’, suppliers’, warehousemen’s, materialmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business which
do not individually or in the aggregate have a Material Adverse Effect;

 

(xi)Liens or deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements;

 

(xii)leases or subleases granted in the ordinary course of business to others,
and, any interest or title of a lessor under any lease not in violation of this
Agreement;

 

(xiii)Liens arising from the rights of lessors under leases (including financing
statements regarding property subject to lease) not in violation of the
requirements of this Agreement, provided that such Liens are only in respect of
the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);

 

(xiv)Liens in favor of customs and revenue authorities arising as a matter of
law  to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(xv)Liens (a) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code (or Section 4-208 of the Uniform Commercial Code) or any
comparable or successor provision on items in the course of collection, and (b)
in favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

 

(xvi)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to pooled deposit or sweep
accounts to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business;

 

(xvii)Liens solely on any cash earnest money deposits made by a Borrower in
connection with any letter of intent or purchase agreement permitted under this
Agreement;

(i)



72

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

(xviii)security given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

 

(xix)operating leases of vehicles or equipment which are entered into in the
ordinary course of the business or otherwise permitted under this Agreement;

 

(xx)statutory Liens incurred or pledges or deposits made, in each case in the
ordinary course of business, in favor of a Governmental Authority to secure the
performance of obligations of the Borrowers under Environmental Laws to which
any such Person is subject; and

 

(xxi)(A) other than with respect to any Subsidiary Borrower: to the extent
constituting Negative Pledges, Liens consisting of (1) contractual obligations
that exist on the date hereof and any agreement evidencing any permitted
renewal, extension or refinancing of such contractual obligations so long as
such renewal, extension or refinancing does not expand the scope of such
agreement or obligation, (2) contractual obligations relating to any Permitted
Lien or any asset sale or other disposition not prohibited by this Agreement and
relate solely to assets or Persons subject to such Permitted Lien, asset sale
or   disposition,

(3)contractual obligations in respect of customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures and
applicable solely to such joint venture entered into in the ordinary course of
business, (4) contractual obligations that include Negative Pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
§8.1 above, but solely to the extent any Negative Pledge relates to the property
financed by or the subject of such Indebtedness and the proceeds thereof, (5)
contractual obligations that include customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (6) contractual
obligations relating to secured Indebtedness permitted pursuant to §8.1 above,
to the extent that such restrictions apply only to the property or assets
securing such Indebtedness or in the case of Indebtedness incurred in connection
with an Investment not prohibited by this Agreement, only to the Person
incurring or guaranteeing such Indebtedness, (7) contractual obligations that
include customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrowers, (8) contractual obligations
that include customary provisions restricting assignment of any agreement
entered into in the ordinary course of business, and (9) contractual obligations
that include customary restrictions that arise in connection with cash or other
deposits permitted under this §8.2 and limited to such cash deposit; and (B) in
respect of any Subsidiary Borrower, to the extent constituting Negative Pledges,
Liens consisting of (1) contractual obligations that include Negative Pledges
and restrictions on Liens in favor of any holder of Indebtedness permitted under
§8.1 above (to the extent permitted to be incurred by a Subsidiary Borrower),
but solely to the extent any Negative Pledge relates to the property financed by
or the subject of such Indebtedness and the proceeds thereof (but not with
respect to any Distributions to be made, directly or indirectly, to a Loan
Party), (2) contractual obligations that include customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate to the assets subject thereto, (3)
contractual obligations relating to secured Indebtedness permitted pursuant to
§8.1 above (to the extent permitted to be incurred by a Subsidiary Borrower), to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness (but not with respect to any Distributions to be made,
directly or indirectly, to a Loan Party), (4) contractual obligations that
include customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of such Subsidiary Borrower, (5) contractual
obligations that include customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, and (6) contractual
obligations that include customary restrictions that arise in connection with
cash or other deposits permitted under this §8.2 and limited to such cash
deposit.

 

§8.3[Reserved].

 

§8.4    Merger, Consolidation.  No Loan Party will dissolve, liquidate, dispose
of all or substantially  all of its assets or business, merge, reorganize,
consolidate or consummate any other business combination, in each case without
the prior written consent of the Required Lenders, except (i) for the merger or
consolidation

 



73

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

of one or more of the Subsidiaries of Parent Borrower (other than any Subsidiary
that is a  Subsidiary Borrower) with and into Parent Borrower (it being
understood and agreed that in any such event Parent Borrower will be the
surviving Person), (ii) for the merger or consolidation of two or more
Subsidiaries of Parent Borrower, (iii) for the merger or consolidation of two or
more Subsidiary Borrowers, (iv) in connection with the removal  of
all  Unencumbered Assets  owned by a Subsidiary Borrower in accordance with
§5.3   or

§5.4 or (v) the merger or consolidation of Parent Borrower or Parent Guarantor
to the extent it does not result  in a Change of Control.

 

§8.5[Reserved].

 

§8.6 Compliance with Environmental Laws. None of the Subsidiary Borrowers will
do any of the following: (a) use any of the Unencumbered Assets or any portion
thereof as a facility for the handling, processing, storage or disposal of
Hazardous Substances, except for quantities of Hazardous Substances used  in the
ordinary course of such Borrower’s or its tenants’ business and in material
compliance with  all applicable Environmental Laws, (b) cause or permit to be
located on any of the Unencumbered Assets any underground tank or other
underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Unencumbered Assets except in material compliance with Environmental
Laws, (d) conduct any activity at any Unencumbered Assets or use any
Unencumbered Assets in any manner that would reasonably be likely to cause a
Release of Hazardous Substances on, upon or into the Unencumbered Assets or any
surrounding properties which would reasonably be likely to give rise to material
liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in compliance with all material Environmental Laws) in connection with
any Unencumbered Assets, except, any such use, generation, conduct or other
activity described in clauses (a) to (e) of this §8.6 would not reasonably be
likely to have a Material Adverse Effect.

 

The Subsidiary Borrowers shall:

 

(i)in the event of any change in applicable Environmental Laws governing the
assessment, release or removal of Hazardous Substances with respect to any
Unencumbered Asset, take all reasonable action as required by such Laws, and

 

(ii)if any Release or disposal of Hazardous Substances which Subsidiary
Borrowers are legally obligated to contain, correct or otherwise remediate shall
occur or shall have occurred on any Unencumbered Asset (including without
limitation any such Release or disposal occurring prior to the acquisition or
leasing of such Unencumbered Asset by the Borrowers), the relevant Borrower
shall, after obtaining knowledge thereof, cause the performance of actions
required by applicable Environmental Laws at the Unencumbered Asset in material
compliance with all applicable Environmental Laws; provided, that each of the
Borrowers shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause

(ii)so long as it or a responsible third party with sufficient financial
resources is taking reasonable action to remediate or manage such event to the
reasonable satisfaction of Agent or has taken and is diligently pursuing   a
challenge to any such alleged legal obligation through appropriate
administrative or judicial proceedings. Agent may engage its own environmental
consultant to review the environmental assessments and the compliance with the
covenants contained herein.

 

§8.7[Reserved].

 

§8.8 Asset Sales. The Subsidiary Borrowers will not sell, transfer or otherwise
dispose of  any  material asset unless (a) immediately after giving effect to
such transaction, the Loan Parties’ will be in compliance with the covenants
contained in §9 and (b) in the case of the sale, transfer or other disposal of
an Unencumbered Asset, such sale, transfer or disposal is made in compliance
with §5.4.

 



74

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§8.9[Reserved].

 

§8.10 Restriction on Prepayment of Indebtedness. No Subsidiary Borrower
will  (a)  voluntarily prepay, redeem, defease, purchase or otherwise retire the
principal amount, in whole or in part, of any Indebtedness that is junior in
right of payment to the Obligations, except in accordance with the subordination
provisions applicable thereto; provided, that the foregoing shall not prohibit
(x) any Permitted Refinancing Indebtedness, (y) the prepayment, redemption,
defeasance or other retirement of Indebtedness which is financed solely from the
proceeds of a new loan or external equity which would otherwise be permitted by
the terms of §8.1; and (z) the prepayment, redemption, defeasance or other
retirement of the principal of Indebtedness secured by Real Estate which is
satisfied solely from the proceeds of a sale of the Real Estate securing such
Indebtedness or external equity; and (b) modify any document evidencing any
Indebtedness that is junior in right of payment to the Obligations to accelerate
the maturity date of such Indebtedness after the occurrence and during the
continuance of an Event of Default.

 

§8.11[Reserved].

 

§8.12   Derivatives Contracts.  No Subsidiary Borrower shall contract, create,
incur, assume or suffer to exist any Derivatives Contracts except for Derivative
Contracts made in the ordinary course of business and not prohibited pursuant to
§8.1 which are not secured by any Lien on any Unencumbered Asset or on the
direct or indirect Equity Interests of any Subsidiary Borrower. All Derivative
Contracts (including, without  limitation, any and all guarantees provided in
connection therewith) shall at all times be in compliance, in all material
respects, with the Commodity Exchange Act and all CFTC Regulations.

 

§8.13[Reserved].

 

§8.14[Reserved].

 

§9FINANCIAL COVENANTS.

 

The Borrowers covenant and agree that, so long as any Loan, Letter of Credit, or
Note is outstanding or any Lender has any obligation to make any Loans (or
participate in the issuance of any Letter of Credit), the Loan Parties shall
comply with the following covenants, with such compliance being tested
quarterly, as of the close of each fiscal quarter.

 

§9.1 Maximum Consolidated Leverage Ratio.  The Consolidated Leverage Ratio shall
not exceed  sixty percent (60%); provided, however, that for up to two
consecutive fiscal quarters following a Material Acquisition, the Consolidated
Leverage Ratio may increase to, but may not exceed, sixty-five percent (65%).

 

§9.2 Minimum Consolidated Fixed Charge Coverage Ratio.  The Consolidated Fixed
Charge Ratio shall not be less than 1.50 to 1.00, determined based on
information for the most recent fiscal quarter annualized.

 

§9.3    Minimum Consolidated Tangible Net Worth.  The Consolidated Tangible Net
Worth shall not be less than the sum of (x) $573,210,000.00 plus (y)
seventy-five percent (75%) of the aggregate proceeds received by Parent
Guarantor or any Borrower (net of reasonable and customary related fees and
expenses and net of any intercompany contributions among Parent Guarantor and
its Subsidiaries) in connection with any offering of stock or other Equity
Interests of such Person (but excluding any such offering to Parent Guarantor or
any of its Subsidiaries), on a cumulative basis, from and after March 31, 2017.

 

§9.4 Maximum Distributions. Parent Guarantor shall not make any Distributions in
excess of the greater of (a) the amount which, after giving effect to the making
of any such Distribution, would exceed (x) one hundred ten percent (110%), for
the period from and after the Closing Date through and including May 1, 2019,
and (y) one hundred percent (100%), at any time after May 1, 2019, of Funds from
Operations of the

 



75

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

Consolidated Group for the four (4) fiscal quarter period then most recently
ended and (b) the amount of Distributions required for Parent Guarantor to
comply with all applicable provisions of the Code necessary or required to allow
Parent Guarantor to maintain its status as a real estate investment trust and to
avoid imposition of income or excise taxes under the Code.

 

§9.5 Maximum Secured Leverage Ratio. The Secured Leverage Ratio shall not
exceed: (x) fifty percent (50%), from and after the Closing Date through and
including May 1, 2018, (y) forty-five percent (45%), after May 1, 2018 and
through and including May 1, 2019; provided, however, that during the period
referenced in this clause (y), for up to two consecutive fiscal quarters
following a Material Acquisition, the Secured Leverage Ratio may increase to,
but may not exceed, fifty percent (50%) and (z) after May 1, 2019, forty percent
(40%); provided, however, that after May 1, 2019 for up to two consecutive
fiscal quarters following a Material Acquisition, the Secured Leverage Ratio may
increase to, but may not exceed, forty-five percent (45%).

 

§9.6 Maximum Secured Recourse Indebtedness. The aggregate amount of Secured
Recourse Indebtedness of Parent Guarantor, Parent Borrower, and IR OpCo shall
not exceed ten percent (10%) of Gross Asset Value; provided, however, that any
Secured Recourse Indebtedness shall not exceed seventy-five percent (75%) of the
Collateral Value of the collateral securing such Secured Recourse Indebtedness
as of the applicable date of determination.

 

§9.7 Maximum Unhedged Variable Rate Indebtedness.
The  aggregate  amount  of  Unhedged Variable Rate Indebtedness of the
Consolidated Group shall not exceed thirty percent (30%) of Gross Asset Value.

 

§9.8Unencumbered Assets.

 

 

(a)

There shall  be at  all  times  at  least  five (5)  Unencumbered  Assets  and
the   Total

Unencumbered Asset Value shall be at least One Hundred Million Dollars
($100,000,000.00).

 

 

(b)

The weighted (on a per unit basis) occupancy of the Unencumbered Assets as a

whole, shall not be less than eighty five percent (85%).

 

§9.9 Maximum Unsecured Leverage Ratio. The Unsecured Leverage Ratio shall not
exceed sixty percent (60%); provided, however, that for up to two consecutive
fiscal quarters following a Material Acquisition, the Unsecured Leverage Ratio
may increase to, but may not exceed, sixty-five percent (65%).

 

§9.10 Minimum Unencumbered Assets Debt Service Coverage Ratio. The Unencumbered
Assets  Debt Service Coverage Ratio shall not be less than 1.30:1.00.

 

§10CLOSING CONDITIONS.

 

The obligation of Lenders to make Loans on the Closing Date shall be subject to
the satisfaction (or waiver) of the following conditions precedent:

 

§10.1  Loan Documents.  Each of the Loan Documents shall have been duly executed
and delivered  by the respective parties thereto and shall be in full force and
effect. Agent shall have received a  fully executed counterpart of each such
document.

 

§10.2 Certified Copies of Organizational Documents.  Agent shall have received
from each Loan  Party (and for such constituent entities as is necessary to
confirm each Loan Party’s authority to enter into the Loan Documents) a copy,
certified as of a recent date by the appropriate officer of each State in which
such Person is organized and in which the Unencumbered Assets are located and a
duly authorized officer, partner or  member  of  such
Person,  as  applicable,  to be true  and complete,  of the  partnership
agreement, corporate

 



76

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

charter or operating agreement and/or other organizational agreements of such
Loan Party, as applicable, and its qualification to do business, as applicable,
as in effect on such date of certification.

 

§10.3 Resolutions. All action on the part of each Borrower and each Guarantor,
as applicable, necessary for the valid execution, delivery and performance by
such Person of this Agreement and the other Loan Documents to which such Person
is or is to become a party shall have been duly and effectively taken, and
evidence thereof reasonably satisfactory to Agent shall have been provided to
Agent.

 

§10.4   Incumbency Certificate; Authorized Signers.  Agent shall have received
from each Borrower  an incumbency certificate, dated as of the Closing Date,
signed by a duly authorized officer of such Person and giving the name and
bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party.  Agent shall have also received from
each Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of the Borrowers and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make Loan
Requests  and Conversion/Continuation Requests and to give notices and to take
other action on behalf of the Borrowers under the Loan Documents.

 

§10.5  Opinion of Counsel.  Agent shall have received an opinion addressed to
Lenders and Agent  and dated as of the Closing Date from counsel to the Loan
Parties in form and substance reasonably  satisfactory to Agent.

 

§10.6 Payment of Fees. The Borrowers shall have paid to Agent and Arrangers the
fees payable pursuant to §4.2.

 

§10.7 Opinion of Agent’s Special Counsel. Agent
shall  have  received  an  opinion  of  Agent’s Special Counsel, in form and
substance reasonably satisfactory to Agent.

 

§10.8 Performance; No Default. The  Loan Parties  shall  have performed and
complied  with all  terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date,  and on the Closing Date
there shall exist no Default or Event of Default and Parent Borrower shall have
delivered to Agent a certificate signed on behalf of Parent Borrower by an
Authorized Officer confirming the same.

 

§10.9 Representations and Warranties. The
representations  and  warranties  made  by  the  Loan Parties in the Loan
Documents or otherwise made by or on behalf of the Borrowers and their
respective Subsidiaries in connection therewith or after the date thereof shall
have been true and correct in all material respects when made and shall also be
true and correct in all material respects on the Closing Date and Parent
Borrower shall have delivered to Agent a certificate signed on behalf of Parent
Borrower by an Authorized Officer confirming the same.

 

§10.10 Proceedings and Documents. All proceedings in connection
with  the  transactions contemplated by this Agreement and the other Loan
Documents shall be reasonably satisfactory to Agent and Agent’s counsel in form
and substance, and Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as Agent
and Agent’s counsel may reasonably require and are customarily required in
connection with similar transactions.

 

§10.11 [Reserved].

 

§10.12 Compliance Certificate. Agent shall have received a Compliance
Certificate and Availability Certificate dated as of the date of the Closing
Date demonstrating compliance with each of the covenants calculated therein.
Further, such Compliance Certificate shall include within the calculation of
Consolidated Asset NOI for any Unencumbered Assets which have been owned for
less than a calendar quarter, and shall be

 



77

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

based upon financial data and information with respect to Unencumbered Assets as
of the end of the most recent calendar month as to which data and information is
available. Notwithstanding the foregoing, the financial ratios and tests set
forth in §9 (the “Specified Financial Covenants”), shall be calculated on a Pro
Forma Basis in determining compliance of such Specified Financial Covenants as
of the Closing Date; provided, however, (1) in making any determination on a Pro
Forma Basis, the calculations shall be made in good faith by an Authorized
Officer of Parent Borrower; (2) determination of compliance with the Specified
Financial Covenants on a Pro Forma Basis, as and when expressly provided above,
shall not relate to any other or further date or period of determination with
respect to compliance with such Specified Financial Covenants; and (3) the
foregoing shall not be deemed or construed to modify, amend, limit, waive, or
suspect any of the Specified Financial Covenants, as further provided in §9 or
otherwise provided herein.

 

§10.13 [Reserved].

 

§10.14 Consents. Agent shall have received evidence reasonably satisfactory to
Agent that all necessary stockholder, partner, member or other consents required
in connection with the consummation of the transactions contemplated by this
Agreement and the other Loan Documents have been obtained.

 

§10.15 Refinancing. Agent shall be satisfied that all Indebtedness under the
Existing Credit Agreement has been paid in full, all commitments thereunder have
been terminated and all Liens securing the Existing Credit Agreement have been
released, at or prior to the Closing Date.

 

§10.16 Other. Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as Agent or Agent’s
Special Counsel may reasonably have requested.

 

§11        CONDITIONS TO ALL BORROWINGS.

 

The obligations of Lenders to make any Loan, whether on or after the Closing
Date, shall also be subject to the satisfaction (or waiver) of the following
conditions precedent:

 

§11.1  Prior Conditions Satisfied.  All conditions set forth in §10 shall
continue to be satisfied as of  the date upon which any Loan is to be made,
provided that this §11.1 shall not require any Borrower to comply with the
conditions set forth in §10.2, §10.3, §10.4, and §10.5 with respect to any Real
Estate which has previously been included in the Unencumbered Assets.

 

§11.2 Representations True; No Default. The representations
and  warranties  made  by  the  Borrowers and Guarantors, respectively, in the
Loan Documents shall be true and correct in all material respects on the date
the Loan is made, both immediately before and after the Loan is made (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date) and no Default or Event of Default shall have occurred and
be continuing.

 

§11.3 Borrowing Documents. Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.7, or a fully
completed Letter of Credit Request required by §2.10 in the form of Exhibit E
hereto fully completed, as applicable.

 

§11.4[Reserved].

 

§12        EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1 Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

 



78

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

 

(a)

the  Borrowers  shall  fail  to  pay any principal  of  the  Loans  when
the  same shall

become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

 

(b)

the Borrowers shall fail to pay any interest on the Loans within five (5)
Business

Days of the date that the same shall become due and payable, any reimbursement
obligations with respect to the Letters of Credit or any fees or other sums due
hereunder (other than any voluntary prepayment) or under any of the other Loan
Documents within five (5) Business Days after notice from Agent, whether at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment;

 

 

(c)

[Reserved];

 

 

(d)

any of the Borrowers shall  fail to perform any other  term,  
covenant  or  agreement

contained in §9.1, §9.2, §9.3, §9.4, §9.5, §9.6, §9.7, §9.9 or §9.10 which they
are required to perform;

 

 

(e)

any of the Loan Parties shall fail to perform any other term, covenant or
agreement

contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subclauses of this §12
(including, without limitation, §12.2 below) or in the other Loan Documents),
and such failure shall continue for thirty (30) days after such Borrower
receives from Agent written notice thereof, and in the case of a default that
cannot be cured within such thirty (30)-day period despite such Borrower’s
diligent efforts but is susceptible of being cured within ninety (90) days of
such Borrower’s receipt of Agent’s original notice, then such Borrower shall
have such additional time as is reasonably necessary to effect such cure, but in
no event in excess of ninety (90) days from such Borrower’s receipt of Agent’s
original notice; provided that the foregoing cure provisions shall not pertain
to any default consisting of a failure to comply with §8.4, or to any Default
excluded from any provision of cure of defaults contained in any other of the
Loan Documents and with respect to any defaults under §8.1, §8.2 or §8.8, the
thirty (30) day cure period described above shall be reduced to a period of ten
(10) Business Days and no additional cure period shall be provided with respect
to such defaults;

 

 

(f)

any material representation or warranty made by or on behalf of the Borrowers or

any of their respective Subsidiaries in this Agreement or any other Loan
Document, or any report, certificate, financial statement, request for a Loan,
or in any other document or instrument delivered pursuant to or in connection
with this Agreement, any advance of a Loan, or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made;

 

 

(g)

Any Borrower or Guarantor (or Subsidiary thereof) defaults under   (i) any
Recourse

Indebtedness in an aggregate amount equal to or greater than $5,000,000.00 with
respect to all uncured  defaults at any time, or (ii) any Non-Recourse
Indebtedness in an aggregate amount equal to or greater than

$50,000,000.00 with respect to all uncured defaults at any time;

 

 

(h)

any of the Borrowers or Guarantors, (i) shall make an assignment for the benefit
of

creditors, or admit in writing its general inability to pay or generally fail to
pay its debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver for it or
any substantial part of its assets, (ii) shall commence any case or other
proceeding relating to it under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or (iii) shall take any action to
authorize any of the foregoing;

 

 

(i)

a  petition  or  application  shall  be  filed  for  the  appointment  of
a  trustee  or  other

custodian, liquidator or receiver of any of the Borrowers or Guarantors or any
substantial part of the assets of any thereof, or a case or other proceeding
shall be commenced against any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and any such Person
shall indicate its approval thereof, consent thereto

 



79

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

or acquiescence therein or such petition, application, case or proceeding shall
not have been dismissed within sixty (60) days following the filing or
commencement thereof;

 

 

(j)

a decree or order is entered appointing a trustee, custodian, liquidator or
receiver   for

any of the Borrowers or Guarantors or adjudicating any such Person, bankrupt or
insolvent, or approving a petition in any such case or other proceeding, or a
decree or order for relief is entered in respect of any such Person in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;

 

 

(k)

there shall remain in  force,  undischarged,  unsatisfied and
unstayed,  for  more than

sixty (60) days, whether or not consecutive, one or more uninsured or unbonded
final judgments against any Guarantor   or   Borrower   (or  
Subsidiary  thereof)   that,   either   individually  or   in  the  aggregate,
exceed

$5,000,000.00;

 

 

(l)

any of the Loan Documents shall be canceled, terminated, revoked or rescinded by

any Borrower or any Guarantor otherwise than in accordance with the terms
thereof or the express prior  written agreement, consent or approval of the
Required Lenders, or any action at law, suit in equity or other  legal
proceeding to cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of any of the Borrowers, or any court or any other
governmental or regulatory authority or agency  of competent jurisdiction shall
make a determination, or issue a judgment, order, decree or ruling, to the
effect that any one or more of the material Loan Documents is illegal, invalid
or unenforceable in accordance with  the terms thereof, and in each case of the
foregoing the Borrowers fail to enter into an amendment or modification to the
existing Loan Documents or enter into new documentation, each in form and
substance reasonably satisfactory to Agent and Required Lenders, which have the
effect of rendering the cancellation, termination, revocation, rescission,
illegality, invalidity or unenforceability immaterial;

 

 

(m)

any dissolution, termination, partial or complete liquidation, merger or
consolidation

of any of the Loan Parties shall occur or any sale, transfer or other
disposition of the assets of any of the Loan Parties shall occur other, in each
case, than as permitted under the terms of this Agreement or the other Loan
Documents;

 

 

(n)

with respect to any Plan, an ERISA Reportable Event shall have occurred and such

event reasonably would be likely to result in liability of any of the Borrowers
to pay money to the PBGC or such Plan in an aggregate amount exceeding
$5,000,000.00 and one of the following shall apply with respect  to such event:
(x) such event in the circumstances occurring reasonably would be likely to
result in the termination of such Plan by the PBGC or for the appointment by the
appropriate United States District Court  of a trustee to administer such Plan;
or (y) a trustee shall have been appointed by the United States District Court
to administer such Plan; or (z) the PBGC shall have instituted proceedings to
terminate such Plan;

 

 

(o)

the occurrence of any Change of Control; or

 

 

(p)

an Event of Default under any of the other Loan Documents shall occur (subject,
in

any case, to any applicable cure provision set forth in §12.1(e);

 

then, and upon any such Event of Default, Agent may, and upon the request of the
Required Lenders shall, by notice in writing to the Borrowers declare all
amounts owing with respect to this Agreement, the Notes, and  the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the Borrowers; provided that in the event
of any Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such
amounts shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
Lender or Agent.

 

§12.2Certain Cure Periods.  In the event that there shall occur any Default or
Event of Default that
relates  only  to  certain  Unencumbered  Asset(s)  or  the  owner(s)  thereof  (if  such  owner  is  a  
Subsidiary

 



80

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

Borrower), then the Borrowers may elect to cure such Default or Event of Default
(so long as no other Default or Event of Default would arise as a result of such
Default or Event of Default) by electing to remove such Unencumbered Asset(s)
and the applicable Subsidiary Borrower(s) pursuant to §5.4 and remove such
Unencumbered Asset(s) from the calculation of the covenants in §9 (and the
Borrowers’ compliance with §3.2 as a result thereof), in which event such
removal and reduction shall be completed within thirty (30) days after receipt
of notice of such Default or Event of Default from Agent or the Required
Lenders.

 

§12.3Termination of Commitments and Actions in Respect of Letters of Credit.

 

 

(a)

If any one or more Events of Default specified in §12.1(h), §12.1(i) or
§12.1(j)   shall

occur, then immediately and without any action on the part of Agent or any
Lender the Commitments shall terminate and Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrowers. If any
other Event of Default shall have occurred, Agent may, and upon the election of
the Required Lenders shall, by notice to the Borrowers terminate the obligation
to make Loans and issue Letters of Credit to the Borrowers. No termination under
this §12.3 shall relieve the Borrowers of their obligations to Lenders arising
under this Agreement or the other Loan Documents.

 

 

(b)

If any Event of Default shall have occurred and be continuing, Agent may, or
shall at

the request of the Required Lenders, irrespective of whether it is taking any of
the actions described in §12.4 or

§4.16(e) or otherwise, make demand upon the Borrowers to, and forthwith upon
such demand the Borrowers will, pay to Agent on behalf of Lenders in same day
funds at Agent’s office designated in such demand, for deposit in the LC Cash
Collateral Account, an amount equal to the LC Exposure at such time. If at any
time Agent or an Issuing Lender determines that any funds held in the LC Cash
Collateral Account are subject to any right or claim of any Person other than
Agent and Lenders with respect to the Obligations of the Loan Parties under the
Loan Documents, or that the total amount of such funds is less than the LC
Exposure, the Borrowers will, forthwith upon demand by Agent, pay to Agent, as
additional funds to be deposited and held  in the LC Cash Collateral Account, an
amount equal to the excess of (a) the LC Exposure over (b) the total amount of
funds, if any, then held in the LC Cash Collateral Account that Agent determines
to be free and  clear of any such right and claim. Upon the drawing of any
Letter of Credit for which funds are on deposit in the LC Cash Collateral
Account, such funds shall be applied to reimburse the applicable Issuing Lender
or Lenders, as applicable, to the extent permitted by applicable law.

 

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing,  and whether or not Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, Agent on behalf of Lenders may, and
upon the direction of the Required Lenders shall, proceed to protect and enforce
their rights and remedies under this Agreement, the Notes and/or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon Agent or
the holder of any Note is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of Lenders, Lenders acknowledge and agree that only Agent may exercise any
remedies arising by reason of a Default or Event of Default. If any Borrower
fails to perform any agreement or covenant contained in this Agreement or any of
the other Loan Documents beyond any applicable period for notice and cure, Agent
may itself perform, or cause to be performed, any agreement or covenant of such
Person contained in this Agreement or any of the other Loan Documents which such
Person shall fail to perform, and the out-of-pocket costs of such performance,
together with any reasonable expenses, including reasonable attorneys’ fees
actually incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by the Borrowers upon demand and shall
constitute a part of the Obligations and shall if not paid within five (5)
Business Days after demand bear interest at the rate for overdue amounts as set
forth in this Agreement.     In the event that all or any portion of

 



81

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

the Obligations is collected by or through an attorney-at-law, the Borrowers
shall pay all costs of collection including, but not limited to, reasonable and
documented attorneys’ fees.

 

§12.5 Distribution of Loan Proceeds. In the event that, following the occurrence
and during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, such monies shall
be distributed for application as follows:

 

 

(a)

First, to the payment of, or (as the case may be) the reimbursement of Agent for
or in

respect of, all reasonable out-of-pocket costs, expenses, disbursements and
losses which shall have been paid, incurred or sustained by Agent in accordance
with the terms of the Loan Documents or in connection with the collection of
such monies by Agent, for the exercise, protection or enforcement by Agent of
all or any of the rights, remedies, powers and privileges of Agent or Lenders
under this Agreement or any of the other Loan Documents or in support of any
provision of adequate indemnity to Agent against any taxes or liens which by law
shall have, or may have, priority over the rights of Agent or Lenders to such
monies;

 

 

(b)

Second, to all other Obligations (including any Letter of Credit Liabilities,
interest,

expenses or other obligations incurred after the commencement of a bankruptcy
and to deposit into the  LC Cash Collateral Account any contingent reimbursement
obligations in respect of outstanding Letters of Credit to the extent required
by §12.3, but excluding Hedge Obligations) in such order or preference as the
Required Lenders shall determine; provided, that (i) Swing Loans shall be repaid
first, (ii)  distributions in respect of  such other Obligations shall include,
on a pari passu basis, any Agent’s fee payable pursuant to §4.2; (iii) in the
event that any Lender shall have wrongfully failed or refused to make an advance
under §2.5(d), §2.7, or

§2.10(f) and such failure or refusal shall be continuing, advances made by other
Lenders during the pendency of such failure or refusal shall be entitled to be
repaid as to principal and accrued interest in priority to the  other
Obligations described in this subsection (b); and (iv) Obligations owing to
Lenders with respect to each type of Obligation such as interest, principal,
fees and expenses shall be made among Lenders, pro rata, and among Lender Hedge
Providers pro rata; and provided, further that the Required Lenders may in their
discretion make proper allowance to take into account any Obligations and Hedge
Obligations not then due  and payable;

 

 

(c) Providers pro rata; and



Third,  to  all  Hedge  Obligations,  on  a  pari  passu  basis  among  Lender    
Hedge

 

 

(d)Fourth, the excess, if any, shall be returned to the Borrowers or to such
other Persons

as are legally entitled thereto.

 

§13SETOFF.

 

During the continuance of any Event of Default, any deposits (general or
specific, time or demand, provisional or final, regardless of currency,
maturity, or the branch where such deposits are held) or other sums credited by
or due from any Lender or any Affiliate thereof to the Borrowers and any
securities or other property of the Borrowers in the possession of such Lender
or any Affiliate may, without notice to any Borrower (any such notice being
expressly waived by the Borrowers) but with the prior written approval of Agent,
be applied to or set off against the payment of Obligations and any and all
other liabilities, direct, or  indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, of the Borrowers to such Lender.
Each Lender agrees with each other Lender that if such Lender shall receive from
a Borrower, whether by voluntary payment, exercise of the right of setoff, or
otherwise, and shall retain and apply to the payment of the Note or Notes held
by such Lender (but excluding the Swing Loan Note) any amount in excess of its
ratable portion of the payments received by all Lenders with respect to the
Notes held by all Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender,

 



82

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

such disposition and arrangements shall be rescinded and the amount restored to
the extent of such recovery, but without interest.

 

§14       AGENT.

 

§14.1 Authorization. Agent is authorized to take such action on
behalf  of  each  Lender  and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to
Agent and all other powers not specifically reserved to Lenders, together with
such powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by Agent. The obligations of Agent hereunder are primarily
administrative in nature, and nothing contained in this Agreement or any of the
other Loan Documents shall be construed to constitute Agent as a trustee for any
Lender or to create an agency or  fiduciary relationship. Agent shall act as the
contractual representative of Lenders hereunder, and notwithstanding the use of
the term “Agent”, it is understood and agreed that Agent shall not have any
fiduciary duties or responsibilities to any Lender by reason of this Agreement
or any other Loan Document and is acting as an independent contractor, the
duties and responsibilities of which are limited to those expressly set forth in
this Agreement and the other Loan Documents. The Borrowers and any other Person
shall be entitled  to conclusively rely on a statement from Agent that it has
the authority to act for and bind Lenders pursuant to this Agreement and the
other Loan Documents.

 

§14.2 Employees and Agents. Agent may exercise its powers and execute its duties
by or through employees or agents and shall be entitled to take, and to rely on,
advice of counsel concerning all matters pertaining to its rights and duties
under this Agreement and the other Loan Documents. Agent may utilize the
services of such Persons as Agent may reasonably determine, and all reasonable
and documented fees and expenses of any such Persons shall be paid by the
Borrowers.

 

§14.3  No Liability.  Neither Agent nor any of its shareholders, directors,
officers or employees nor  any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable to Lenders  for (a) any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that Agent or such other
Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or

(b)any action taken or not taken by Agent with the consent or at the request of
the Required Lenders or such greater number of Lenders as may be required
hereunder. Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to Agent for
the account of Lenders, unless Agent has received notice from a Lender or the
Borrowers referring to the Loan Documents and describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”.

 

§14.4 No Representations. Agent shall not be responsible for the execution or
validity or  enforceability of this Agreement, the Notes, any of the other Loan
Documents or any instrument at any time constituting, or intended to constitute,
collateral security for the Notes, or for the value of any such collateral
security or for the validity, enforceability or collectability of any such
amounts owing with respect  to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrowers or any of their respective Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any of the other Loan
Documents. Agent shall not be bound  to ascertain whether any notice, consent,
waiver or request delivered to it by the Borrowers or any holder of  any of the
Notes shall have been duly authorized or is true, accurate and complete. Agent
has not made nor  does it now make any representations or warranties, express or
implied, nor does it assume any liability to Lenders, with respect to the
creditworthiness or financial condition of the Borrowers or any of their
respective

 



83

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

Subsidiaries, or the value of any assets of the Borrowers or any of their
respective Subsidiaries. Each Lender acknowledges that it has, independently and
without reliance upon Agent or any other Lender, and based upon such information
and documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon Agent or any other Lender, based
upon such information and documents as it deems appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under this Agreement and the other Loan Documents. Agent’s Special
Counsel has only represented Agent  and  Arrangers in connection with the Loan
Documents and the only attorney client relationship or duty of care is between
Agent’s Special Counsel and Agent or Arrangers. Each Lender has been
independently represented  by separate counsel on all matters regarding the Loan
Documents.

 

§14.5Payments.

 

 

(a)

A payment by the Borrowers to Agent hereunder  or  under  any of  the  other    
Loan

Documents for the account of any Lender shall constitute a payment to such
Lender. Agent agrees to distribute to each Lender not later than one Business
Day after Agent’s receipt of good funds, determined in accordance with Agent’s
customary practices, such Lender’s pro rata share of payments received by Agent
for the account of Lenders except as otherwise expressly provided herein or in
any of the other Loan Documents. In the event that Agent fails to distribute
such amounts within one Business Day as provided above, Agent shall  pay
interest on such amount at a rate per annum equal to the Federal Funds Effective
Rate from time to time in effect.

 

 

(b)

If in the reasonable opinion of Agent the distribution of any amount received by
it in

such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by Agent is
to be repaid, each Person to whom any such distribution shall  have been made
shall either repay to Agent its proportionate share of the amount so adjudged to
be repaid or shall pay over the same in such manner and to such Persons as shall
be determined by such court.

 

§14.6  Holders of Notes.  Subject to the terms of §18, Agent may deem and treat
the payee of any  Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

 

§14.7 Indemnity. Lenders ratably agree hereby to indemnify and hold harmless
Agent  from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages,  costs, expenses (including any
expenses for which Agent has not been reimbursed by the Borrowers as required by

§15), and liabilities of every nature and character arising out of or related to
this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

 

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also Agent.

 

§14.9 Resignation. Agent may resign at any time by giving thirty (30) calendar
days’ prior written notice thereof to Lenders and the Borrowers. The Required
Lenders may remove Agent from its capacity as Agent in the event of Agent’s
gross negligence or willful misconduct or, to the extent permitted by Legal
Requirements, if the Person serving as Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof.       Any such resignation
or  removal  may at  Agent’s option also constitute Agent’s resignation as an

 



84

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

Issuing Lender and a Swing Loan Lender. Upon any such resignation, or removal,
the Required Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, (i) any Lender or (ii) any bank whose senior debt obligations are rated
not less than “A” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00;
provided that in no event shall any such successor Agent be a Defaulting Lender.
Unless a Default or Event of Default shall have occurred and be continuing, such
successor Agent  and, if applicable, each Issuing Lender and each Swing Loan
Lender, shall be reasonably acceptable to the Borrowers. If no successor Agent
shall have been appointed and shall have accepted such appointment within thirty
(30) days after the retiring Agent’s giving of notice of resignation or the
Required Lender’s removal of Agent, then the retiring or removed Agent may, on
behalf of Lenders, appoint a successor Agent, which shall  be (ii) any Lender or
(ii) any financial institution whose senior debt obligations are rated not less
than “A2” or its equivalent by Moody’s or not less than “A” or its equivalent by
S&P and which has a net worth of not less than $500,000,000.00. Upon the
acceptance of any appointment as Agent and, if applicable, as an Issuing Lender
and/or as a Swing Loan Lender, hereunder by a successor Agent and, if
applicable, Issuing Lender and/or Swing Loan Lender, such successor Agent and,
if applicable, Issuing Lender and/or Swing  Loan Lender, shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring or removed Agent and, if applicable, Issuing Lender and/or Swing Loan
Lender, and the retiring or  removed Agent and, if applicable, Issuing Lender
and/or Swing Loan Lender, shall be discharged from its duties and obligations
hereunder as Agent and, if applicable, Issuing Lender and/or Swing Loan Lender.
After any retiring Agent’s resignation or removal, the provisions of this
Agreement and the other Loan Documents shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as Agent, Issuing Lender and Swing Loan Lender.  If the resigning or removed
Agent shall also resign  as an Issuing Lender, such successor Agent shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
such resigning or removed Agent outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Issuing Lender, in
either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit. Upon any change in Agent under this
Agreement, the resigning or removed Agent shall execute such assignments of and
amendments to the Loan Documents as may be necessary to substitute the successor
Agent for the resigning or removed Agent.

 

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, Agent may and, if

(a)so requested by the Required Lenders and (b) Lenders have provided to Agent
such additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until
Agent shall have received such directions, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem to be in the best interests of
Lenders. Each Lender shall, within thirty (30) days of request therefor, pay to
Agent its Commitment Percentage of the reasonable costs incurred by Agent in
taking any such actions hereunder to the extent that such costs shall not be
promptly reimbursed to Agent by the Borrowers within such period. The Required
Lenders may direct Agent in writing as to the method and the extent of any such
exercise, Lenders hereby agreeing to indemnify and hold Agent harmless in
accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, except to the extent that any of the same shall be directly caused
by Agent’s willful misconduct or gross negligence as finally determined by a
court of competent jurisdiction after the expiration of all applicable appeal
periods, provided that Agent need not comply with any such direction to the
extent that Agent reasonably believes Agent’s compliance with such direction to
be unlawful in any applicable jurisdiction.

 

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against any Loan Party with respect to the Obligations, Agent
shall have the sole and exclusive right to file and pursue a joint proof claim
on behalf of all Lenders. Any votes with respect to such claims or otherwise
with respect to such proceedings shall be subject to the vote of the Required
Lenders or all Lenders as required by this Agreement.       Each Lender
irrevocably waives its right to file or  pursue a separate proof of claim in any

 



85

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

such proceedings unless Agent fails to file such claim within thirty (30) days
after receipt of written notice from Lenders requesting that Agent file such
proof of claim.

 

§14.12 [Reserved].

 

§14.13 Reliance by Agent. Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to   be genuine and to have been signed, sent or otherwise authenticated by
an Authorized Officer. Agent also may rely upon any statement made to it orally
or by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, Agent may presume that such condition
is satisfactory to such Lender unless Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

§14.14 Approvals. If consent is required for some action under this
Agreement,  or  except  as otherwise provided herein an approval of Lenders or
the Required Lenders is required or permitted under this Agreement, each Lender
agrees to give Agent, within ten (10) days of receipt of the request for action
together with all reasonably requested information related thereto (or such
lesser period of time required by the terms of the Loan Documents), notice in
writing of approval or  disapproval (collectively “Directions”) in respect
of  any action requested or proposed in writing pursuant to the terms hereof. To
the extent that any Lender does not approve any recommendation of Agent, such
Lender shall in such notice to Agent describe the actions that would be
acceptable to such Lender. If consent is required for the requested action, any
Lender’s failure to respond to a request for Directions within the required time
period shall be deemed to constitute a Direction to take such requested action.
In the event that any recommendation is not approved by the requisite number of
Lenders and a subsequent approval on the same subject matter is requested by
Agent, then for the purposes of this paragraph each Lender shall be required to
respond to a request for Directions within five (5) Business Days of receipt of
such request. Agent and each Lender shall be entitled to assume that any officer
of the other Lenders delivering any notice, consent, certificate or other
writing is authorized to give such notice, consent, certificate or other writing
unless Agent and such other Lenders have otherwise been notified in writing.

 

§14.15  Borrowers Not Beneficiaries.  Except for the provisions of §14.9
relating to the appointment  of a successor Agent, the provisions of this §14
are solely for the benefit of Agent and Lenders, may not be enforced by the
Borrowers, and except for the provisions of §14.9, may be modified or waived
without the approval or consent of the Borrowers.

 

§14.16   Defaulting Lenders.

 

 

(a)

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender

becomes a Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Legal Requirements:

 

(i)That Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
§27.

 

(ii)Any payment of principal, interest, fees or other amounts received by Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, or otherwise, and including any amounts made available to Agent by
that Defaulting Lender pursuant to §13), shall be applied at such time or times
as may be determined by Agent as follows: first, to the payment of any amounts
owing by that Defaulting Lender to Agent hereunder; second, to the payment on a
pro rata basis of any amounts   owing

(i)



86

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

by that Defaulting Lender to the Issuing Lenders or Swing Loan Lenders
hereunder; third, if so determined by Agent or requested by any Issuing Lender
or any Swing Loan Lender, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Loan or
Letter of Credit; fourth, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Agent; fifth, if so determined by Agent and the
Borrowers, to be held in a non- interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to Lenders, the Issuing
Lenders or Swing Loan Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Lender or any Swing
Loan Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists or non-defaulting Lenders have been paid in
full all amounts then due, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Letter of Credit Liabilities in respect of which that Defaulting Lender has not
fully funded its appropriate share and (y) such Loans or Letter of Credit
Liabilities were made at a time when the conditions set forth in §11 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Liabilities owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Liabilities owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this §14.16(a)(ii) shall be deemed paid to and redirected by  that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)That Defaulting Lender which is a Revolving Credit Lender (x) shall not be
entitled to receive any Unused Fee or Facility Fee pursuant to §2.3 for any
period during which that Revolving Credit Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in §2.10(e).

 

(iv)During any period in which there is Revolving Credit Lender which is a
Defaulting Lender, for purposes of computing the amount of the obligation of
each non-Defaulting Revolving Credit Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Loans pursuant to §2.5 and/or
§2.10, the “Revolving Credit Commitment Percentage” of each non-Defaulting
Revolving  Credit Lender shall be computed without giving effect to the
Revolving Credit Commitment of that Defaulting Revolving Credit Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Revolving Credit Lender becomes a Defaulting Lender, no
Default or Event of Default exists; and

(ii) the aggregate obligation of each non-Defaulting Revolving Credit Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Loans
shall not exceed the positive difference, if any, of (1) the Revolving Credit
Commitment of that non-Defaulting Revolving Credit Lender minus (2) the
aggregate Outstanding amount of the Revolving Credit Loans and Letter of Credit
Liabilities held by that Revolving Credit Lender.

 

(v)      During any period that a Lender is a Defaulting Lender, the Borrowers
may,  by giving written notice thereof to Agent, such Defaulting Lender, and the
other Lenders, demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of §18.1. No
party hereto shall have any obligation whatsoever to initiate any such
replacement or  to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender  may,  but  shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Commitment via an assignment subject to and in accordance
with the provisions of §18.1. No such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Agent in an aggregate
amount sufficient with

 



87

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

any applicable amounts held pursuant to the immediately preceding subsection
(ii), upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of Parent Borrower and
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Agent, the Issuing Lenders or
any Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) such Defaulting Lender’s full pro rata share of all Loans and
participations in Letters of Credit and Swing Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under any Legal Requirement
without compliance with the provisions of this paragraph, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

 

(b)

Defaulting  Lender  Cure.   If the Borrowers,  Agent,  Swing Loan Lenders
and     the

Issuing Lenders agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held on a pro rata basis by Lenders in accordance with their
Applicable Percentages (without giving effect to §14.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

§14.17   Reliance on Hedge Provider.  For purposes of applying payments received
in accordance with

§12.5, Agent shall be entitled to rely upon the trustee, paying agent or other
similar representative (each, a “Representative”) or, in the absence of such a
Representative, upon the holder of the Hedge Obligations for a determination
(which each holder of the Hedge Obligations agrees (or shall agree) to provide
upon request of Agent) of the outstanding Hedge Obligations owed to the holder
thereof. Unless it has actual knowledge (including by way of written notice from
such holder) to the contrary, Agent, in acting hereunder, shall be entitled to
assume that no Hedge Obligations are outstanding.

 

§15       EXPENSES.

 

The Borrowers agree to pay (a) the reasonable and documented costs incurred by
Agent of producing and reproducing this Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (b) the reasonable and
documented fees, expenses and disbursements of one outside counsel to Agent
incurred in connection with the preparation, administration, or interpretation
of the Loan Documents and other instruments mentioned herein, and amendments,
modifications, approvals, consents  or  waivers hereto or hereunder, (c) all
other reasonable and documented out of pocket fees, expenses and disbursements
(other than Taxes unless such payment is otherwise required pursuant to the
terms of this Agreement) of Agent incurred by Agent and Arrangers in connection
with the preparation or interpretation of the Loan Documents and other
instruments mentioned herein, the addition or substitution of additional
Unencumbered Assets (in connection with each Loan and/or otherwise), the review
of leases, the making of each Loan hereunder, the issuance of Letters of Credit,
and the third party out-of-pocket costs and expenses incurred in connection with
the syndication of the Commitments pursuant to §18 hereof, and (d) without
duplication, all reasonable and documented out-of-pocket expenses (including
reasonable and documented attorneys’ fees and costs, and the fees and costs of
appraisers, engineers, investment bankers or other experts retained by Agent)
incurred by Lenders or Agent in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents against the Borrowers or
the administration thereof after the occurrence of a Default or Event of

 



88

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

Default and (ii) any litigation, proceeding or dispute whether arising hereunder
or otherwise, in any way  related to Agent’s or any Lender’s relationship with
the Borrowers (provided that any attorneys’ fees and costs pursuant to this
clause (d) shall be limited to those incurred by Agent and one other counsel
with respect to Lenders as a group), (e) all reasonable and documented fees,
expenses and disbursements of Agent incurred in connection with UCC searches,
(f) all reasonable and documented out-of-pocket fees, expenses and disbursements
(including reasonable and documented attorneys’ fees and costs of one counsel)
which may be incurred by Agent in connection with the execution and delivery of
this Agreement and the other Loan Documents (without duplication of any of the
items listed above), and (g) all expenses relating to the use of Intralinks,
SyndTrak or any other similar system for the dissemination and sharing of
documents and information in connection with the Loans. The covenants of this
§15 shall survive the repayment of the Loans and the termination of the
obligations of Lenders hereunder.

 

§16       INDEMNIFICATION.

 

The Borrowers, jointly and severally, agree to indemnify and hold harmless
Agent, Lenders and Arrangers and each director, officer, employee, agent,
advisor and Affiliate thereof and Person who controls Agent or any Lender or any
Arranger (each, an “Indemnified Person”) against any and all claims, actions and
suits, whether groundless or otherwise, and from and against any and all
liabilities, losses, damages and expenses of every nature and character arising
out of or relating to any claim, action, suit or litigation arising out of this
Agreement or any of the other Loan Documents or the transactions  contemplated
hereby and  thereby including, without limitation, (a) any and all claims for
brokerage, leasing, finders or similar fees  which may be made relating to the
Loans by parties claiming by or through Borrower, (b) any condition of the
Unencumbered Assets or any other Real Estate, (c) any actual or proposed use by
the Borrowers of the proceeds of any of the Loans or Letters of Credit, (d) any
actual or alleged infringement of any patent, copyright, trademark, service mark
or similar right of the Borrowers, (e) the Borrowers entering into or performing
this Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Unencumbered Assets or any other Real
Estate, (g) with respect to the Borrowers and their respective properties and
assets, the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) to the extent used by any
Borrower, any use of Intralinks, SyndTrak or any other system for the
dissemination and sharing of documents and information, in each case including,
without limitation, the reasonable and documented fees and disbursements of one
counsel incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that the Borrowers shall not be obligated  under
this §16 or otherwise to indemnify any Person for liabilities to the extent (a)
found in a final judgment  by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily from such Indemnified Person’s or any
of its Related Persons’ actual bad faith material breach of the Loan Documents,
gross negligence or willful misconduct or (b) being the result from any action,
suit, proceeding or investigation solely among Indemnified Persons and not
arising out of or in connection with any act or omission of the Loan Parties or
any of their respective Subsidiaries (other than a dispute involving a claim
against Agent or any Arranger solely in such capacity). For purposes hereof, a
“Related Person” of any Indemnified Person means  its Affiliates, directors,
officers, employees and agents, in each case that are controlled by such
Indemnified Person. In litigation, or the preparation therefor, Lenders and
Agent shall be entitled to select a single law firm as their own counsel, taken
as a whole, and, in addition to the foregoing indemnity, the Borrowers agree to
pay promptly the reasonable and documented fees and expenses of such counsel.
If, and to the extent that the obligations of the Borrowers under this §16 are
unenforceable for any reason, the Borrowers hereby agree to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law. The provisions of this §16 shall survive the
repayment of the Loans and the termination of the obligations of Lenders
hereunder. This §16 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 



89

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§17        SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Loan Parties or   any of their respective
Subsidiaries pursuant hereto or thereto shall be deemed to have been relied upon
by Lenders and Agent, notwithstanding any investigation heretofore or hereafter
made by any of them, and shall survive the making by Lenders of any of the
Loans, as herein contemplated, and shall continue in full force and effect so
long as any amount due under this Agreement or the Notes or any of the other
Loan Documents remains outstanding or any Letters of Credit remain outstanding
or any Lender has any obligation to make any Loans or issue any Letters of
Credit. The indemnification obligations of the Loan Parties provided herein and
in the other Loan Documents shall survive the full repayment of amounts due and
the termination of the obligations of Lenders hereunder and thereunder to the
extent provided herein. All statements contained in any certificate delivered to
any Lender or Agent at any time by or on behalf of the Loan Parties or any of
their respective Subsidiaries pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by such Person hereunder.

 

§18        ASSIGNMENT AND PARTICIPATION.

 

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignee all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage, Commitment and, in the case of an Issuing
Lender,  its Letter of Credit Commitment, and the same portion of the Loans at
the time owing to it and the Notes held by it); provided that (a) Agent and each
Issuing Lender shall have each given its prior written consent to such
assignment, which consent shall not be unreasonably withheld or delayed (b) each
such assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Revolving Credit Commitment (and the Letter of Credit Commitment, in the
case of an Issuing Lender) in the event an interest in the Revolving Credit
Loans is assigned, or with respect to the Term Loan Commitment in the event an
interest in the Term Loans is assigned; (c) the parties to such assignment shall
execute and deliver to Agent, for recording in the Register (as hereinafter
defined) an Assignment and Acceptance Agreement in the form of Exhibit H hereto,
together with any Notes subject to such assignment, (d) in no event shall any
assignment be to any Person controlling, controlled by or under common control
with, or which is not otherwise free from influence or control by, any Borrower
or Guarantor,

 

(e)

such assignee shall acquire an interest in the Loans of not less than
$5,000,000.00 and integral multiples of

$1,000,000.00 in excess thereof (or if less, the remaining Loans of the
assignor), unless waived by Agent, and so long as no Event of Default exists
hereunder, Parent Borrower and (f) in no event shall any assignment be to any
Defaulting Lender or any of its subsidiaries, or any Person who, upon becoming a
Lender  hereunder, would constitute a Defaulting Lender. Upon execution,
delivery, acceptance and recording of  such  Assignment and Acceptance
Agreement, (i) the assignee thereunder shall be a party hereto and all other
Loan Documents executed by Lenders and, to the extent provided in such
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
(and, if applicable, an Issuing Lender) hereunder, (ii) the assigning Lender
shall, upon payment to Agent of the registration fee referred to in §18.2, be
released from its obligations under this Agreement arising after the effective
date of such assignment with respect to the  assigned portion of its interests,
rights and obligations under this Agreement, and (iii) Agent may unilaterally
amend Schedule 1.1 to reflect such assignment. In connection with each
assignment, the assignee shall represent and warrant to Agent, the assignor and
each other Lender as to whether such assignee is controlling, controlled by,
under common control with or is not otherwise free from influence or control by,
the Borrowers and Guarantors.

 

§18.2 Register. Agent shall maintain on behalf of the Borrowers
a  copy  of  each  assignment delivered to it and a register or similar list
(the “Register”) for the recordation of the names and addresses of Lenders and
the Commitment Percentages of and principal amount of and interest on the Loans
owing to Lenders from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error,  and the Borrowers, Agent and
Lenders may treat each Person whose name is recorded in the Register as a

 



90

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

Lender hereunder for all purposes, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and Lenders at any
reasonable time and from time to time upon reasonable prior notice. Upon each
such recordation, the assigning Lender agrees to pay to Agent a registration fee
in the sum  of $3,500.00.

 

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrowers, at their own expense, shall execute and
deliver to Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes. The surrendered Notes shall be canceled and returned to the
Borrowers.

 

§18.4   Participations.   Each Lender may sell participations to one or more
Lenders or other entities   in all or a portion of such Lender’s rights and
obligations under this Agreement and the other  Loan  Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to Lenders under §4.8,
§4.9 and §4.10, (c) such participation shall not entitle the participant to the
right to approve waivers, amendments or modifications, (d) such participant
shall have no direct rights against the Borrowers, (e) such participant shall be
entitled to the benefits of §4.4(b) (subject to the requirements of §4.4(c); it
being understood that the documentation required under §4.4(c) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to §18.1, provided that
such Participant (i) agrees to be subject to the provisions of §4.15 as if it
were an assignee under §18.1; and (ii) shall not be entitled to receive any
greater payment under §4.4(b) than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
(f) such sale is effected in accordance with all applicable laws, and (g) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by any of
the Borrowers; provided, however, such Lender may agree with the participant
that it will not, without the consent of the participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender (other than pursuant to an extension of the Revolving Credit
Maturity Date pursuant to §2.12), (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or (v)
release any Borrower (except as otherwise permitted   under

§5.5). Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided
that, except as set forth below, no Lender shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person, except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or except, upon request of Borrower, Lender shall provide to
Borrower the identity of such participant and the amount of its participation.
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 



91

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or any other central banking authority   or
to such other Person as Agent may approve to secure obligations of such lenders.
No such pledge or the enforcement thereof shall release the pledgor Lender from
its obligations hereunder or under any of the other Loan Documents.

 

§18.6 No Assignment by Loan Parties. The  Loan Parties shall not assign
or  transfer any of their  rights or obligations under this Agreement without
the prior written consent of each Lender.

 

§18.7 Disclosure. The Borrowers agree to promptly and reasonably cooperate with
any Lender in connection with any proposed assignment or participation of all or
any portion of its Commitment. The Borrowers agree that in addition to
disclosures made in accordance with standard banking practices any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder.
Each Lender agrees for itself that it shall use reasonable efforts  in
accordance with its customary procedures to hold confidential all non-public
information obtained from the Borrowers that has been identified in writing as
confidential by any of them, and shall use reasonable efforts in accordance with
its customary procedures to not disclose such information to any other Person,
it being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this

§18.7), (c) disclosures customarily provided or reasonably required by any
potential or actual bona fide assignee, transferee or participant or their
respective directors, officers, employees, Affiliates, accountants, appraisers,
legal counsel and other professional advisors in connection with a potential or
actual assignment or transfer by such Lender of any Loans or any participations
therein (provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, (e) disclosures required or requested by any
other governmental authority or  representative thereof or pursuant to legal
process, or (f) disclosure of the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to Agent and Lenders in connection with
the administration of this Agreement, the other Loan Documents and the
Commitments; provided that, unless specifically prohibited by applicable law  or
court order, each Lender shall notify the Borrowers of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information. In addition, each Lender may make disclosure of
such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7). Non-public information shall not include any information which is
or subsequently becomes publicly available other than as a result of a
disclosure of such information by a Lender, or prior to the delivery to such
Lender is within the possession of such Lender if such information is not known
by such Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrowers, or is disclosed with the prior approval
of the Borrowers. Nothing herein shall prohibit the disclosure of non-public
information to the extent necessary to enforce the Loan Documents.

 

§18.8 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, that each
Title Agent may have as a Lender.

 

§18.9 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrowers shall, upon the request of Agent, enter into such documents as may
be reasonably required by Agent to modify the Loan Documents to reflect such
assignment or participation.

 



92

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§19NOTICES.

 

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”)
must be in writing and shall be deemed to have  been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, and addressed to the parties at the address set forth on Schedule 19.

 

Each Notice shall be effective upon being personally delivered or upon being
sent by overnight  courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15)  days’ prior Notice thereof, the Borrowers, a Lender or Agent
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

 

§20RELATIONSHIP.

 

Neither Agent nor any Lender has any fiduciary relationship with or fiduciary
duty to the Loan Parties or their respective Subsidiaries arising out of or in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereunder and thereunder, and the relationship between each Lender
and Agent, and the Loan Parties is solely that of a lender and borrower, and
nothing contained herein or in any of the other Loan Documents shall in any
manner be construed as making the parties hereto partners, joint venturers or
any other relationship other than lender and borrower.

 

§21GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401.
THE BORROWERS, AGENT AND LENDERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF
NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWERS, AGENT AND
LENDERS FURTHER ACCEPT, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND IRREVOCABLY (i)
AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS
AGREEMENT AND (ii) WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM. NOTWITHSTANDING THE FOREGOING, IN ADDITION TO THE COURTS OF THE STATE OF
NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, AGENT OR ANY LENDER MAY BRING
ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY ASSETS OF THE
BORROWERS EXIST AND THE BORROWERS CONSENT TO THE NONEXCLUSIVE JURISDICTION OF
SUCH COURTS. THE BORROWERS EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE FOREGOING
CHOICE OF NEW YORK LAW WAS A MATERIAL INDUCEMENT TO AGENT AND LENDERS IN
ENTERING INTO THIS AGREEMENT AND IN MAKING THE LOANS HEREUNDER.

 



93

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§22HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and  by  each party on a separate counterpart, each of which when so executed
and delivered shall be an original, and all of which together shall constitute
one instrument. In proving this Agreement it shall not be necessary to produce
or account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents are intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

EACH OF THE LOAN PARTIES, AGENT AND LENDERS HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS AND AGREES THAT SUCH PARTY WILL NOT SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN
ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE
EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25. EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO
REVIEW THIS

§25 WITH LEGAL COUNSEL AND THAT EACH PARTY AGREES TO THE FOREGOING AS ITS FREE,
KNOWING AND VOLUNTARY ACT.

 

§26DEALINGS WITH THE LOAN PARTIES.

 

Agent, Lenders and their affiliates may accept deposits from, extend credit to,
invest in, act as trustee under indentures of, serve as financial advisor of,
and generally engage in any kind of banking, trust or other business with the
Loan Parties and their respective Subsidiaries or any of their Affiliates
regardless of the capacity of Agent or any Lender hereunder.  Lenders
acknowledge that, pursuant to such activities, KeyBank  or its Affiliates may
receive information regarding such Persons (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that Agent shall be under no obligation to provide such information to them.

 



94

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§27CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement (including, without
limitation, §2.13), any consent or approval required or permitted by this
Agreement may be given, and any term of this Agreement or of any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrowers of any terms of this Agreement or
such other instrument or the continuance of  any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Required
Lenders and, with respect to any amendment of any term of this Agreement or of
any other instrument related hereto  or mentioned herein, the Borrowers or the
Guarantors, as the case may be. Notwithstanding the foregoing, none  of the
following may occur without the written consent of each Lender adversely
affected thereby: (a) a reduction in the rate of interest on the Notes (other
than a reduction or waiver of default interest); (b) any increase or reduction
in the amount of the Commitment of a Lender (except as provided in §2.4 and
§18.1); (c) a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon or fee payable under the Loan Documents; (d) a
change in the amount of any fee payable to a Lender hereunder; (e) the
postponement of any date fixed for any payment of principal of or interest on
the Loan or any fees payable under the Loan Documents (except as provided in
§2.12 with respect to extension of the Revolving Credit Maturity Date); (f) an
extension of the Maturity Date (except as provided in §2.12 with respect to
extension of the Revolving Credit Maturity Date); (g) a change in the manner of
distribution of any payments to Lenders or Agent; (h) the release of any
Borrower or any Guarantor or any reduction of any Guarantor’s liability under
the Guaranty except as otherwise provided in §5.5; (i) an amendment of the
definition of Required Lenders, Required Revolving Credit Lenders, Required Term
Loan Lenders, or of any requirement for consent by all Lenders; (j) any
modification to require a Revolving Credit Lender to fund a pro rata share of a
request for an advance of the Revolving Credit Loan made by the Borrowers other
than based on its Revolving Credit Commitment Percentage; (k) an amendment to
this §27; or (l) an amendment of any provision of this Agreement or the Loan
Documents which requires the approval of all Lenders, the Required Lenders, the
Required Revolving Credit Lenders, or the Required Term Loan Lenders to require
a lesser number of Lenders to approve such action. The provisions of §14 may not
be amended without the written consent of Agent.  There shall be no amendment,
modification or waiver of any provision in the Loan Documents with respect to
Swing Loans without the consent of the Swing Loan Lenders, nor any amendment,
modification or waiver of any provision in the Loan Documents with respect to
Letters of Credit without the consent of the Issuing Lenders. Notwithstanding
anything to the contrary herein, (i) any term of this Agreement or of any other
Loan Document relating to the rights or obligations of the Revolving Credit
Lenders, and not any other  Lenders, may be amended, and the performance or
observance by the Borrowers of any such terms may be waived (either generally or
in a particular instance and either retroactively or prospectively) with, and
only with, the written consent of the Required Revolving Credit Lenders or all
Revolving Credit Lenders directly and adversely affected thereby, as applicable
(and for the avoidance of doubt, consent of any Term Loan Lender shall not be
required); and (ii) any term of this Agreement or of any other Loan Document
relating to the rights or obligations of the Term Loan Lenders, and not any
other Lenders, may be amended, and the performance or observance by the
Borrowers of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Required Term Loan Lenders or all Term Loan Lenders
directly or adversely affected thereby, as applicable (and for the avoidance of
doubt, consent of any Revolving Credit Lender shall not be required). No waiver
shall extend to or affect  any obligation not expressly waived or impair any
right consequent thereon. No course of dealing or delay or omission on the part
of Agent or any Lender in exercising any right shall operate as a waiver thereof
or  otherwise be prejudicial thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

 



95

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

In the event that any Lender (a “Non-Consenting Lender”) shall fail to consent
to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by Agent and the Required Lenders, then the Borrowers shall have the right,
upon written demand to such Non-Consenting Lender and Agent given within 30 days
after a Lender fails to consent, refuses to consent or is deemed to have refused
to consent to such request (a “Consent Request  Date”), to cause such
Non-Consenting Lender to assign its rights and obligations under this Agreement
(including, without limitation, its Commitment or Commitments, the Loans owing
to it and the Note or Notes, if any, held by it) to an existing Lender or a new
Lender, provided that (i) as of such Consent Request Date   and as of the date
of the Borrowers’ written demand to replace such Non-Consenting Lender, no
Default or Event of Default shall have occurred and be continuing other than a
Default or Event of Default that resulted solely from the subject matter of the
waiver or amendment for which such consent was being solicited from the Lenders
by Agent and (ii) the replacement of any Non-Consenting Lender shall be
consummated in accordance with and subject to the provisions of §4.15. The
existing or new Lender that is purchasing the interests of the Non-Consenting
Lender shall purchase such interests and shall assume the rights and obligations
of the Non-Consenting Lender under this Agreement upon execution by such
existing or new Lender of an Assignment and Acceptance Agreement delivered
pursuant to §18.

 

§28SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

§29TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrowers under this Agreement and the other Loan Documents.

 

§30NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

§31REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to the Borrowers of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrowers or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrowers will execute
and deliver, in lieu thereof,  a  replacement Note, identical in form and
substance to the applicable Note and dated as of the date of the applicable Note
and upon such execution and delivery all references in the Loan Documents to
such Note shall be deemed to refer to such replacement Note.

 

§32NO THIRD PARTIES BENEFITED.

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrowers, Lenders, Agent, Lender Hedge
Providers, and their permitted successors and assigns, and no other  Person
shall be a  direct or  indirect legal beneficiary of,  or  have any direct  
or  indirect

 



96

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

cause of action or claim in connection with, this Agreement or any of the other
Loan Documents. All conditions to the performance of the obligations of Agent
and Lenders under this Agreement, including the obligation to make Loans and
issue Letters of Credit, are imposed solely and exclusively for the benefit of
Agent and Lenders, and their permitted successors and assigns, and no other
Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Agent and Lenders will
refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by Agent and Lenders at any time
if in their sole discretion they deem it desirable to do so. In particular,
Agent and Lenders make no representations and assume no obligations as to third
parties concerning the quality of the construction by the Borrowers or any of
their Subsidiaries of any development or the absence therefrom of defects.

 

§33        PATRIOT ACT.

 

Each Lender and Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes names and addresses and other information
that will allow such Lender or Agent, as applicable, to identify the Borrowers
in accordance with the Patriot Act.

 

§34       RESERVED.

 

§35        JOINT AND SEVERAL LIABILITY.

 

Each of the Borrowers covenants and agrees that each and every covenant and
obligation of any Borrower hereunder and under the other Loan Documents shall be
the joint and several obligations of each Borrower.

 

§36       ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF THE BORROWERS.

 

§36.1 Attorney-in-Fact. For the purpose of implementing the joint borrower
provisions of the Loan Documents, the Borrowers hereby irrevocably appoint
Parent Borrower as their agent and attorney-in-fact for all purposes of the Loan
Documents, including the giving and receiving of notices and other
communications.

 

§36.2 Accommodation. It is understood and agreed that the handling of this
credit facility on a joint borrowing basis as set forth in this Agreement is
solely as an accommodation to the Borrowers and at their request. Accordingly,
Agent and Lenders are entitled to rely, and shall be exonerated from any
liability for relying upon, any Loan Request or any other request or
communication made by a purported officer of any Borrower without the need for
any consent or other authorization of any other Borrower and upon any
information or certificate provided on behalf of any Borrower by a purported
officer of such Borrower, and  any such request or other action shall be fully
binding on each Borrower as if made by it.

 

§36.3 Waiver of Automatic or Supplemental Stay. Each of the Borrowers agrees
with Lenders and Agent that in the event of the filing of any voluntary or
involuntary petition in bankruptcy by or against any other of the Loan Parties
at any time following the execution and delivery of this Agreement, none of the
other Loan Parties shall seek a supplemental stay or any other relief, whether
injunctive or otherwise, pursuant to Section 105 of the Bankruptcy Code or any
other provision of the Bankruptcy Code, to stay,  interdict, condition, reduce
or inhibit the ability of Lenders or Agent to enforce any rights it has by
virtue of this Agreement, the Loan Documents, or at law or in equity, or any
other rights Lenders or Agent have, whether now or hereafter acquired, against
such other Loan Parties or against any property owned by such other Loan
Parties.

 

§36.4 Waiver of Defenses. To the extent permitted by applicable law, each of the
Borrowers hereby waives and agrees not to assert or take advantage of any
defense based upon:

 



97

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

 

(a)

Any right to require Agent or Lenders to proceed against the other Borrowers
or   any

other Person or to proceed against or exhaust any security held by Agent or
Lenders at any time or to pursue any other remedy in Agent’s or any Lender’s
power or under any other agreement before proceeding against a Borrower
hereunder or under any other Loan Document;

 

 

(b)

The defense of the statute of limitations in any action hereunder or the payment
or

performance of any of the Obligations;

 

 

(c)

Any defense that may arise by reason of the incapacity,  lack of  
authority,  death or

disability of any other Person or Persons or the failure of Agent or any Lender
to file or enforce a claim against the estate (in administration, bankruptcy or
any other proceeding) of any other Person or Persons;

 

 

(d)

Any failure on the part of Agent   or any Lender to ascertain the liability of
any party

liable under the Loan Documents or the obligations evidenced or secured thereby;

 

 

(e)

Demand, presentment for payment, notice of nonpayment, protest, notice of  
protest

and all other notices of any kind (except for such notices as are specifically
required to be provided to the Borrowers pursuant to the Loan Documents), or the
lack of any thereof, including, without limiting the generality of the
foregoing, notice of the existence, creation or incurring of any new or
additional indebtedness or obligation or of any action or non-action on the part
of any Borrower, Agent, any Lender, any endorser or creditor of the Borrowers or
on the part of any other Person whomsoever under this or any other instrument in
connection with any obligation or evidence of indebtedness held by Agent or any
Lender;

 

 

(f)

Any defense based upon an election of remedies by Agent or any Lender,  
including

any election to proceed by judicial or nonjudicial foreclosure of any security,
whether real property or personal property security, or by deed in lieu thereof,
and whether or not every aspect of any foreclosure sale is commercially
reasonable, or any election of remedies, including remedies relating to real
property or personal property security, which destroys or otherwise impairs the
subrogation rights of a Borrower or the rights of a Borrower to proceed against
the other Borrowers for reimbursement, or both;

 

 

(g)

Any right or claim of right to cause a marshaling of the assets of the
Borrowers;

 

 

(h)

Any principle or  provision of law, statutory or  otherwise, which
is  or  might  be   in

conflict with the terms and provisions of this Agreement;

 

 

(i)

Any duty on the part of Agent or any Lender to disclose to the Borrowers any
facts

Agent or any Lender may now or hereafter know about Loan Parties, regardless of
whether Agent or any Lender has reason to believe that any such facts materially
increase the risk beyond that which each Borrower intends to assume or has
reason to believe that such facts are unknown to the Borrowers or has a
reasonable opportunity to communicate such facts to the Borrowers, it being
understood and agreed that each Borrower is fully responsible for being and
keeping informed of the financial condition of the other Loan Parties and of any
and all circumstances bearing on the risk that liability may be incurred by the
Borrowers hereunder and under the other Loan Documents;

 

 

(j)

Any  inaccuracy  of  any  representation  made  by  or  on  behalf  of  any  Loan
Party

contained in any Loan Document;

 

 

(k)

Subject to compliance with the provisions of this Agreement, any sale or
assignment

of the Loan Documents, or any interest therein;

 

 

(l)

[Reserved];

 

(a)





98

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

 

(m)

Any invalidity,  irregularity  or  unenforceability,  in whole or  in part, of
any one   or

more of the Loan Documents;

 

 

(n)

Any  deficiency  in  the  ability  of  Agent  or  any  Lender  to  collect  or  to    
obtain

performance from any Persons now or hereafter liable for the payment and
performance of any obligation guaranteed under the Loan Documents;

 

 

(o)

An assertion  or  claim that the automatic stay  provided  by 11  U.S.C.  §362
(arising

upon the voluntary or involuntary bankruptcy proceeding of the other Borrowers)
or any other stay provided under any other debtor relief law (whether statutory,
common law, case law or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Agent or any Lender to enforce any of its rights, whether now or hereafter
required, which Agent or any Lender may have against a Loan Party;

 

 

(p)

Any  modifications  of  the  Loan Documents  or  any  obligation  of the  Loan
Parties

relating to the Loan by operation of law or by action of any court, whether
pursuant to the Bankruptcy Code, or any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, or otherwise;

 

 

(q)

Any release of a Loan Party or of any other Person from performance or  
observance

of any of the agreements, covenants, terms or conditions contained in any of the
Loan Documents by operation of law, Agent’s or Lenders’ voluntary act or
otherwise;

 

 

(r)

Any action, occurrence, event or matter consented to by the Loan Parties   under
any

provision hereof, or otherwise;

 

 

(s)

The dissolution or termination of existence of any Loan Party;

 

 

(t)

Subject to compliance with the provisions of this Agreement, any renewal,
extension,

modification, amendment or another changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;

 

 

(u)

Any  defense  of the  Loan Parties, other  than that  of  prior  performance,
including

without limitation, the invalidity, illegality or unenforceability of any of the
Obligations; or

 

 

(v)

To the fullest extent permitted by law, any other legal, equitable or surety
defenses

whatsoever to which the Loan Parties might otherwise be entitled, it being the
intention that the obligations of Loan Parties hereunder and under the other
Loan Documents are absolute, unconditional and irrevocable.

 

§36.5 Waiver. Each of the Borrowers waives, to the fullest extent that each may
lawfully so do, the benefit of all appraisement, valuation, stay, extension,
homestead, exemption and redemption laws which such Person may claim or seek to
take advantage of in order to prevent or hinder the enforcement of any of the
Loan Documents or the exercise by Lenders or Agent of any of their respective
remedies under the  Loan  Documents. Each of the Borrowers further agrees that
Lenders and Agent shall be entitled to exercise their respective rights and
remedies under the Loan Documents or at law or in equity in such order as they
may  elect. Without limiting the foregoing, each of the Borrowers further agrees
that upon the occurrence of an Event of Default, Lenders and Agent may exercise
any of such rights and remedies without notice to either of the Loan Parties
except as required by law or the Loan Documents and agrees that neither Lenders
nor Agent shall be required to proceed against the other of the Loan Parties or
any other Person or to proceed against or to exhaust any other security held by
Lenders or Agent at any time or to pursue any other remedy in Lenders’ or
Agent’s power or under any of the Loan Documents before proceeding against a
Borrower or its assets under the Loan Documents.

 



99

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

§36.6 Subordination. So long as the Loans are outstanding, each of the Borrowers
hereby expressly defers and agrees (a) not to assert any right of contribution
from or indemnity against the other, whether at law or in equity, arising from
any payments made by such Person pursuant to the terms of this Agreement or the
Loan Documents, and (b) not to proceed against the other for reimbursement of
any such payments. In connection with the foregoing, each of the Borrowers
expressly defers and agrees not to assert or take advantage of (i) any rights of
subrogation to Lenders or Agent against the other Borrowers, (ii) any rights to
enforce any remedy which Lenders or Agent may have against the other Borrowers
and any rights to  participate in any assets of the other Borrowers. In addition
to and without in any way limiting the foregoing, each of the Borrowers hereby
subordinates any and all indebtedness it may now or hereafter owe to such other
Borrowers to all indebtedness of the Borrowers to Lenders and Agent, and agrees
with Lenders and Agent that none of the Borrowers shall claim any offset or
other reduction of such Borrower’s obligations hereunder because of any such
indebtedness and shall not take any action to obtain any assets of the other
Borrowers so long as the Loans are outstanding.

 

§37ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.

 

 

(a)

Without    limiting   any    other    provision   of   §36,    each  
Subsidiary   Borrower

acknowledges that it has received, or will receive, significant financial and
other benefits, either directly or indirectly, from the proceeds of the Loans
made by Lenders to the Borrowers pursuant to this Agreement; that the benefits
received by such Subsidiary Borrower are reasonably equivalent consideration for
such Subsidiary Borrower’s execution of this Agreement and the other Loan
Documents to which it is a party; and that such benefits include, without
limitation, the access to capital afforded to the Borrowers pursuant to this
Agreement from which the activities of such Subsidiary Borrower will be
supported, the refinancing of certain existing indebtedness of such Subsidiary
Borrower secured by certain of such Subsidiary Borrower’s assets from the
proceeds of the Loans, and the ability to refinance that indebtedness at a lower
interest rate and otherwise on more favorable terms than would be available to
it if it were being financed on a stand-alone basis. Each Subsidiary Borrower is
executing this Agreement and the other Loan Documents in consideration of those
benefits received by it and each Subsidiary Borrower desires to enter into an
allocation and contribution agreement with each other Subsidiary Borrower as set
forth in this §37 and agrees to subordinate and subrogate any rights or claims
it may have against other Subsidiary Borrowers as and to the extent set forth in
§36.

 

 

(b)

In the event any one or more Subsidiary Borrowers (any such Subsidiary Borrower,
a

“Funding Borrower”) is deemed to have paid an amount in excess of the principal
amount attributable to it (such principal amount, the “Allocable Principal
Balance”) (any deemed payment in excess of the applicable Allocable Principal
Balance, a “Contribution”) as a result of such Funding Borrower’s payment of
and/or performance on the Obligations, then after payment in full of the Loans
and the satisfaction of all of Subsidiary Borrowers’ other obligations under the
Loan Documents, such Funding Borrower shall be entitled to contribution from
each benefited Subsidiary Borrower for the amount of the Contribution so
benefited (any such contribution, a “Reimbursement Contribution”), up to such
benefited Subsidiary Borrower’s then current Allocable Principal Balance. Any
Reimbursement Contributions required to be made hereunder shall, subject to §36,
be made within ten (10) days after demand therefor.

 

 

(c)

If a  Subsidiary Borrower  (a “Defaulting  Borrower”)  shall  have  failed
to  make   a

Reimbursement Contribution as hereinabove provided, after the later to occur of
(a) payment of the Loan in  full and the satisfaction of all of Subsidiary
Borrowers’ other obligations to Lenders or (b) the date which is

366 days after the payment in full of the Loans, the Funding Borrower to whom
such Reimbursement Contribution is owed shall be subrogated to the rights of
Lenders against such Defaulting Borrower; provided, however, if Agent returns
any payments in connection with a bankruptcy of a Subsidiary Borrower, all other
Subsidiary Borrowers shall jointly and severally pay to Agent and Lenders all
such amounts returned, together with interest at the Default Rate accruing from
and after the date on which such amounts were returned.

 

 

(d)

In  the  event  that at any
time  there  exists  more  than  one  Funding  Borrower with

respect to any Contribution (in any such case, the “Applicable Contribution”),
then Reimbursement Contributions  from Defaulting  Borrowers  pursuant  hereto
shall  be  equitably allocated among such Funding

 



100

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

Borrowers. In the event that at any time any Subsidiary Borrower pays an amount
hereunder in excess of the amount calculated pursuant to this paragraph, that
Subsidiary Borrower shall be deemed to be a Funding Borrower to the extent of
such excess and shall be entitled to a Reimbursement Contribution from the other
Borrowers in accordance with the provisions of this §37.

 

 

(e)

It  is  the  intent  of  
each  Subsidiary  Borrower,  Agent  and  Lenders  that  in     any

proceeding under the Bankruptcy Code or any similar debtor relief laws, such
Subsidiary Borrower’s  maximum obligation hereunder shall equal, but not exceed,
the maximum amount which would not otherwise cause the obligations of such
Subsidiary Borrower hereunder (or any other obligations of such Subsidiary
Borrower to Agent and Lenders under the Loan Documents) to be avoidable or
unenforceable against such Subsidiary Borrower in such proceeding as a result of
applicable Laws, including, without limitation, (i) Section 548 of the
Bankruptcy Code and (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or  otherwise.  The Legal Requirements under which the
possible avoidance or unenforceability of the obligations of such Subsidiary
Borrower hereunder (or any other obligations of such Subsidiary Borrower to
Agent and Lenders under the Loan Documents) shall be determined in any such
proceeding are referred to herein as “Avoidance Provisions”. Accordingly, to the
extent that the obligations of a Subsidiary Borrower hereunder would otherwise
be subject to avoidance under the Avoidance Provisions, the maximum Obligations
for which such Subsidiary Borrower shall be liable hereunder shall be reduced to
the greater of (A) the amount which, as of the time any of the Obligations are
deemed to have been incurred by such Subsidiary Borrower under the Avoidance
Provisions, would not cause the obligations of such Subsidiary Borrower
hereunder (or any other obligations of such Subsidiary Borrower to Agent and
Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions or (B) the amount which, as of the time demand is made
hereunder upon such Subsidiary Borrower for payment on account of the
Obligations, would not cause the obligations of such Subsidiary Borrower
hereunder (or any other obligations of such Subsidiary Borrower to Agent and
Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions. The provisions of this §37(e) are intended solely to
preserve the rights of Agent and Lenders hereunder to the maximum extent that
would not cause the obligations of any Subsidiary Borrower hereunder to be
subject to avoidance under the Avoidance Provisions, and no Subsidiary Borrower
or any other Person shall have any right or claim under this Section as against
Agent and Lenders that would not otherwise be available to such Person under the
Avoidance Provisions.

 

§38        RECOURSE PROVISIONS.

 

 

(a)

Borrowers Fully Liable.  The Borrowers shall be fully liable for the Loan, the
Letters

of Credit, and the Obligations of the Borrowers to each of the Lenders.

 

 

(b)

Additional Matters.  To the extent permitted under applicable law, nothing
contained

in these provisions or elsewhere shall limit the right of Agent or any Lender to
obtain injunctive relief or to pursue equitable remedies under any of the Loan
Documents, or to pursue common law remedies for matters constituting fraud, or
misappropriation of rents, or insurance or condemnation proceeds, against any
party.

 

§39       ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

 

(a)

the  application of any Write-Down and Conversion Powers by an EEA   Resolution

Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 



101

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

 

(b)

the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Remainder of page intentionally left blank.]

 



102

 

NYDOCS03/1056463.7

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

THE BORROWERS:

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP,

LP, a Delaware limited partnership

 

By:Independence Realty Trust, Inc.,

a Maryland Corporation, its general partner

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

BAYVIEW CLUB APARTMENTS INDIANA, LLC,

a Delaware limited liability company

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 

 

BSF-ARBORS RIVER OAKS, LLC, a Florida limited liability company

 

By:TS Manager, LLC, its manager

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 

 

 

BSF LAKESHORE, LLC, a Florida limited liability company

 

By:TS Manager, LLC, its manager

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

BSF TRAILS, LLC, a Florida limited liability company By:TS Manager, LLC, its
manager

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 

 

FOX PARTNERS, LLC, a Texas limited liability company

 

By:TS Manager, LLC, its manager

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

MERCE PARTNERS, LLC, a Texas limited liability company

 

By:TS Manager, LLC, its manager

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 

 

IRT OKC PORTFOLIO OWNER, LLC, a Delaware

limited liability company

 

 

By:

IRT OKC Portfolio Member, LLC, its sole member and manager

 

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

POINTE AT CANYON RIDGE, LLC, a Georgia

limited liability company

 

By:JLC/BUSF Associates, LLC, its sole member By:TS Manager, LLC, its manager

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 

 

TS GOOSE CREEK, LLC, a Delaware limited liability company

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

TS MILLER CREEK, LLC, a Delaware limited liability company

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 

 

TS VINTAGE, LLC, a Delaware limited liability company

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 

 

TS WESTMONT, LLC, a Delaware limited liability company

 

By:IR TS Op Co, LLC, its sole member

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

LAKES OF NORTHDALE APARTMENTS, LLC, a

Delaware limited liability company

 

 

By:

Independence Realty Operating Partnership, LP, its sole member

 

 

 

By:

Independence Realty Trust, Inc., its general partner

 

 

 

By:/s/ James J. Sebra

Name:  James J. Sebra

Title: Chief Executive Officer and Treasurer

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

AGENT AND LENDER:

 

KEYBANK NATIONAL ASSOCIATION, as Lender, Issuing Lender, Swing Loan Lender, and
as Agent

 

By:  /s/ Christopher T. Neil

Name: Christopher T. Neil Title: Vice President

 

KeyBank National Association 225 Franklin Street

Boston, Massachusetts 02110 Attention:Christopher T. Neil Telephone:617-385-6202

Facsimile:617-385-6293

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

LENDER:

 

CITIBANK, N.A., a national banking association, as Lender, Issuing Lender and
Swing Loan Lender

 

 

By:  /s/ John S. Rowland

Name: John C. Rowland Title: Vice President

 

Citibank, N.A.

388 Greenwich Street, 6th Floor New York, NY 10013 Attention: John C. Rowland
Telephone:  (212) 816-4947

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK

 

 

 

By: /s/ Michael Mito

Name: Michael Mito Title: S.V.P.

 

The Huntington National Bank

200 Public Square, 7th Floor (CM-17) Cleveland, OH 44114

Attention: Scott Childs Telephone: (216) 515-6529

Facsimile: (888) 987-9315

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

REGIONS BANK

 

 

 

By: /s/ T. Barett Vawter

Name: T. Barret Vawter Title: Vice President

 

 

Regions Bank

1717 McKinney Avenue

Suite 1200

Attention: T. Barrett Vawter Telephone: 469-608-2787

Facsimile: 469-608-2842

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

 

 

 

By: /s/ Jonathan Salzinger

Name: Jonathan Salzinger Title: Vice President

 

 

Bank of America N.A.

1 Bryant Park, 35th  Floor New York, NY 10036 Attention: Jonathan Salzinger
Telephone: 1-646-855-3541

Facsimile: 1-312-453-6052

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

By: /s/ Frederick H. Denecke

Name: Jonathan Salzinger Title: Senior Vice President

 

 

Capital One, National Association 1680 Capital One Drive

McLean, VA 22102

Attention: Yakovia Jackson Telephone: 703-720-6764

Facsimile: 703-720-2026

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.

 

 

 

By: /s/ Donald Woods

Name: Donald Woods Title: SVP

 

 

Citizens Bank, N.A. 1215 Superior Avenue

Cleveland, Ohio 44114 Attention: Yakovia Jackson Telephone: 216-277-0199

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

COMERICA BANK

 

 

 

By: /s/ Charles Weddell

Name: Charles Weddell Title: Vice President

 

 

Comerica Bank

3551 Hamlin Rd MC2390 Auburn Hills, MI 48326 Attention: Charles Weddell
Telephone: 248-371-6283

Facsimile: 248-371-7920

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By: /s/ Shari L. Reams-Henofer

Name: Shair L. Reams-Henofer Title: Senior Vice President

 

 

PNC Bank, National Association 1600 Market Street, 31st Floor Philadelphia, PA
19103

Attention: Shari L. Reams-Henofer Telephone: 215-585-5352

Facsimile: 215-585-7718

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

 

By: /s/ Michael J. Sedivy

Name: Michael J. Sedivy Title: Senior Vice President

 

 

Associated Bank, National Association 525 West Monroe Street, Suite 2400

Chicago, IL 60661 Attention: Mike Sedivy Telephone: 312.544.4660

Facsimile: 312.544.4667

 



[Signature Page to Credit Agreement]

 

NYDOCS03/1056463

 

 



--------------------------------------------------------------------------------

EXHIBIT A-1

 

FORM OF REVOLVING CREDIT NOTE

 

$ , 2017

 

FOR  VALUE  RECEIVED,  the  undersigned  (collectively,  and  jointly  and
severally,

“Maker”),  hereby  promise  to pay to (“Payee”), or

order, in accordance with the terms of that certain Credit Agreement, dated as
of [ ], 2017, as from time to time in effect, among INDEPENDENCE REALTY
OPERATING PARTNERSHIP, LP, the Subsidiary Borrowers, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (as may be amended, modified, supplemented and/or extended
from time to time, the “Credit Agreement”), to the extent not sooner paid, on or
before the Revolving Credit Maturity Date, the principal sum of

Million  and  No/100 Dollars ($ ), or such amount as   may be advanced by the
Payee under the Credit Agreement as a Revolving Credit Loan with daily interest
from the date thereof, computed as provided in the Credit Agreement, on the
principal amount hereof from time to time unpaid, at a rate per annum on each
portion of the principal amount which shall at all times be equal to the rate of
interest applicable to such portion in accordance with the Credit Agreement, and
with interest on overdue principal and, to the extent permitted by applicable
law, on overdue installments of interest and late charges at the rates provided
in the Credit Agreement. Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full hereof.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

 

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under  and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The  principal of this Note may be due and payable in whole or
in part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to  the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall  be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful
amount,  an  amount equal to  any excessive interest  shall   be

 



Ex. A-1-1

 

 



--------------------------------------------------------------------------------

applied to the reduction of the principal balance of the Obligations of the
undersigned Maker and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations of the undersigned
Maker, such excess shall be refunded to the undersigned Maker. All interest paid
or agreed to be paid to the Lenders shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full period
until payment in full of the principal of the Obligations of the undersigned
Maker (including the period of any renewal or extension thereof) so that the
interest thereon for such full period shall not exceed the maximum amount
permitted by applicable law. This paragraph shall control all agreements between
the undersigned Maker and the Lenders and the Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 

All obligations of Maker under this Note and the other Loan Documents shall be
the joint and several obligations of each Borrower.

 



Ex. A-1-2

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

INDEPENDENCE REALTY OPERATING

PARTNERSHIP, LP, a Delaware limited partnership

 

By: Independence Realty Trust, Inc., its sole general partner

 

 

By: Name: Title:  

(SEAL)

 

SUBSIDIARY BORROWERS:

 

[TO BE INSERTED]

 

 



 

 

By: Name: Title:

 



 



(SEAL)

 



Ex. A-1-3

 

 



--------------------------------------------------------------------------------

EXHIBIT A-2

 

 

FORM OF TERM NOTE

$

, 2017

 

 

FOR  VALUE  RECEIVED,  the  undersigned  (collectively,  and  jointly  and
severally,

“Maker”),  hereby  promise  to pay to (“Payee”), or

order, in accordance with the terms of that certain Credit Agreement, dated as
of [ ], 2017, as from time to time in effect, among INDEPENDENCE REALTY
OPERATING PARTNERSHIP, LP, the Subsidiary Borrowers, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (as may be amended, modified, supplemented and/or extended
from time to time, the “Credit Agreement”), to the
extent  not  sooner  paid,  on  or  before  the  Term  Loan  Maturity  Date,  the  principal  sum
of

Million  and  No/100 Dollars ($ ), or such amount as   may be advanced by the
Payee under the Credit Agreement as a Term Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof  from time to time unpaid, at a rate per annum on each portion of
the principal amount which  shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

 

This Note is one of one or more Term Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Credit Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Term Loan Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in
the  Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to  the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall  be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and

 



Ex. A-1-4

 

 



--------------------------------------------------------------------------------

to the payment of interest or, if such excessive interest exceeds the unpaid
balance of principal of the Obligations of the undersigned Maker, such excess
shall be refunded to the undersigned Maker. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 

All obligations of Maker under this Note and the other Loan Documents shall be
the joint and several obligations of each Borrower.

 



Ex. A-1-5

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

INDEPENDENCE REALTY OPERATING

PARTNERSHIP, LP, a Delaware limited partnership

 

By: Independence Realty Trust, Inc., its sole general partner

 

 

By: Name: Title:  

(SEAL)

 

SUBSIDIARY BORROWERS:

 

[TO BE INSERTED]

 

 



 

 

By: Name: Title:

 



 



(SEAL)

 



Ex. A-1-6

 

 



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF SWING LOAN NOTE

 

 

$ , 2017

 

FOR  VALUE  RECEIVED,  the  undersigned  (collectively,  and  jointly  and
severally,

“Maker”),  hereby  promise  to pay to (“Payee”), or

order, in accordance with the terms of that certain Credit Agreement, dated as
of [ ], 2017, as from time to time in effect, among INDEPENDENCE REALTY
OPERATING PARTNERSHIP, LP, the Subsidiary Borrowers, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (as may be amended, modified, supplemented and/or extended
from time to time, the “Credit Agreement”), to the extent not sooner paid, on or
before the Revolving Credit Maturity Date, the principal sum of

Million and No/100 Dollars ($ ), or such amount as may be advanced by the Payee
under the Credit Agreement as a Swing Loan with daily interest from the date
thereof, computed as provided in the Credit Agreement, on the principal amount
hereof from time to time unpaid, at a rate per annum on each portion of the
principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time or made by wire transfer in accordance with wiring
instructions provided by the Agent.

 

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth  in the Credit Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to  the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall  be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law

 



Ex. B-1

 

 



--------------------------------------------------------------------------------

in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations of the undersigned Maker and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations of
the undersigned Maker, such excess shall be refunded to the undersigned Maker.
All interest paid or agreed to be paid to the Lenders shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

 

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

 



Ex. B-2

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

INDEPENDENCE REALTY OPERATING

PARTNERSHIP, LP, a Delaware limited partnership

 

By: Name: Title:  

(SEAL)

 

SUBSIDIARY BORROWERS:

 

[TO BE INSERTED]

 

 



 

 

By: Name: Title:

 



 



(SEAL)

 



Ex. B-3

 

 



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF JOINDER AGREEMENT

 

THISJOINDERAGREEMENT(“JoinderAgreement”)isexecutedasof

,20 ,by ,a

   (“Joining   Party”),   and   delivered   to   KeyBank   National Association,
as Agent, pursuant to §5.6 of the Credit Agreement dated as of [ ], 2017, as
from time to time in effect (the “Credit Agreement”), among INDEPENDENCE REALTY
OPERATING PARTNERSHIP, LP (the “Parent Borrower”), the Subsidiary  Borrowers,
KeyBank National Association, for itself and as Agent, and the other Lenders
from time to time party thereto. Terms used but not defined in this Joinder
Agreement shall have the meanings defined for those terms in the Credit
Agreement.

 

RECITALS

 

A.Joining Party is required, pursuant to §5.6 of the Credit Agreement, to become
an additional Subsidiary Borrower under the Credit Agreement and the Notes.

 

B.Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrowers of the credit facilities under the Credit
Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

Joinder. By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Borrower”, a “Borrower” and a “Maker” under the Credit Agreement, the Notes and
the other Loan Documents with respect to all the Obligations of Borrowers now or
hereafter incurred under the Credit Agreement and the other Loan Documents.
Joining Party agrees that Joining Party is and shall be bound by, and hereby
assumes, all representations, warranties, covenants, terms, conditions, duties
and waivers applicable to a Subsidiary Borrower, a Borrower and a “Maker” under
the Credit Agreement, the Notes and the other Loan Documents.

 

Representations and Warranties of Joining Party.  Joining Party represents and
warrants  to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing  (which disclosures shall be deemed to
amend the Schedules and other disclosures delivered as contemplated in the
Credit Agreement), the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects as applied to Joining Party as a Subsidiary Borrower and a Borrower on
and as of the Effective   Date as though made on that date, except where any
such representation and warranty is limited to a specific date prior to the
Effective Date. As of the Effective Date, all covenants and agreements in the
Loan Documents of the Subsidiary Borrowers are true and correct with respect to
Joining Party and no Default or Event of Default shall exist or might exist upon
the Effective Date in the event that Joining Party becomes a Subsidiary
Borrower.

 



Ex. C-1

 

 



--------------------------------------------------------------------------------

Joint and Several. Joining Party hereby agrees that, as of the Effective Date,
the Credit Agreement, the Notes and the other Loan Documents heretofore
delivered to the Agent and the Lenders shall be a joint and several obligation
of Joining Party to the same extent as if executed and delivered by Joining
Party, and upon request by Agent, will promptly become a party to the Credit
Agreement, the Notes and the other Loan Documents to confirm such obligation.

 

Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

 

GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

 

Counterparts. This Agreement may be executed in any number of counterparts which
shall together constitute but one and the same agreement.

 

Theeffectivedate(the“EffectiveDate”)ofthisJoinderAgreementis

, 20   .

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”

 

, a

 



 

By: Name: Title:

 

[SEAL]

 

ACKNOWLEDGED:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

 

Its:

[Printed Name and Title]

 

 



Ex. C-2

 

 



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

KeyBank National Association, as Agent 225 Franklin Street

Boston, Massachusetts 02110 Attention:  Christopher T. Neil

 

 

Ladies and Gentlemen:

 

Pursuant to the provisions of §2.7 of the Credit Agreement dated as of [ ], 2017
(as may be amended, modified, supplemented and/or extended from time to time,
the “Credit Agreement”), among INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP,

a Delaware limited partnership (the “Parent Borrower”), the Subsidiary
Borrowers, KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto, the undersigned Borrower hereby
requests and certifies as follows:

 

1.Revolving Credit Loan. The undersigned Borrower on behalf of all Borrowers
hereby requests a [Revolving Credit Loan under §2.7 of the Credit Agreement]:

 

Principal Amount: $ Type (LIBOR Rate, Base Rate): Drawdown Date:

Interest Period for LIBOR Rate Loans:

 

by: (i) credit to the general account of the Borrowers with the Agent at the
Agent’s Head Office or (ii) wiring such funds in accordance with Parent
Borrower’s written instructions.

 

[If the requested Loan is a Swing Loan and the Borrowers desire for such Loan
to  be a LIBOR Rate Loan following its conversion as provided in §2.5(d),
specify the Interest Period following conversion: ]

 

Use of Proceeds. Such Loan shall be used for purposes permitted by the Credit
Agreement.

 

No Default. The undersigned Authorized Officer or chief financial officer or
chief accounting officer of Parent Borrower certifies that as of the Drawdown
Date for the Loan requested hereby there shall exist no Default or Event of
Default.

 

Representations True. The undersigned Authorized Officer or chief financial
officer or chief accounting officer of Parent Borrower certifies and represents
that each of the representations and warranties made by or on behalf of the Loan
Parties in the Loan Documents shall be true and correct in all material respects
at and as of the Drawdown Date for the Loan requested hereby, both immediately
before and after the Loan requested hereby is made (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date).

 



Ex. D-1

 

 



--------------------------------------------------------------------------------

Other Conditions. Subject to the limitations set forth in §11.1 of the Credit
Agreement, the undersigned Authorized Officer, chief financial officer or chief
accounting officer of Parent Borrower certifies and represents that, to its
knowledge, the conditions set forth in §10 (other than (i) §10.1 as to execution
of the Loan Documents by parties other than the Loan Parties   and

(ii)those conditions that require satisfaction of or review by the Agent) and
§5.2 and §5.6 (other than those conditions that require satisfaction or approval
of or review by the Agent and/or the Lenders) of the Credit Agreement shall
continue to be satisfied as of the date upon which such Loan is to be made.
Attached hereto are a Compliance Certificate and an Availability Certificate
setting forth a calculation of the Facility Available Amount after giving effect
to the Letter of Credit requested hereby.

 

Definitions.  Terms defined in the Credit Agreement are used herein with the
meanings  so defined.

 

The undersigned is providing the certifications and other statements set forth
herein  solely in the undersigned’s representative capacity and not in the
undersigned’s personal capacity.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request
this           day of , 20     .

 

 

INDEPENDENCE REALTY OPERATING

PARTNERSHIP, LP, a Delaware limited partnership

 

By:Independence Realty Trust, Inc.

Its General Partner

 

By: Name: Title:  

(SEAL)

 



2

 

 



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF LETTER OF CREDIT REQUEST

 

 

[DATE]

 

[Applicable Issuing Lender ]

KeyBank National Association, as Agent 1675 Broadway, Suite 400

Denver, Colorado 80202

Attn:  Cheryl Van Klompenberg

 

 

182880016637000Re:

Letter of Credit Request under Credit Agreement dated as   of [ ], 2017

 

 

Ladies and Gentlemen:

 

Pursuant to §2.10 of the Credit Agreement dated as of [ ], 2017, among you,
certain other Lenders, INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (“Parent Borrower”), and the Subsidiary Borrowers (as may be
amended, modified, supplemented and/or extended from time to time, the “Credit
Agreement”), we hereby request that [Name of Issuing Lender] issue a Letter of
Credit as follows:

 

 

(i)

Name and address of beneficiary:

 

 

(ii)

Face amount: $

 

 

(iii)

Proposed Issuance Date:

 

 

(iv)

Proposed Expiration Date:

 

 

(v)

Other terms and conditions as set forth in the proposed form of Letter of Credit
attached hereto.

 

 

 

(vi)

Purpose of Letter of Credit:

 

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

 

The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Parent Borrower certifies that the Borrowers are and will
be in compliance with all covenants under the Loan Documents after giving effect
to the issuance of the Letter of Credit requested hereby and no Default or Event
of Default has occurred and is continuing. Attached hereto are a Compliance
Certificate and an Availability Certificate setting forth a calculation of the
Facility Available Amount after giving effect to the Letter of Credit requested
hereby.

 



Ex. E-1

 

 



--------------------------------------------------------------------------------

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by

§2.10(e).All  capitalized  terms  defined  in  the  Credit  Agreement  and  used
herein without definition shall have the meanings set forth in §1.1 of the
Credit Agreement.

 

The undersigned Authorized Officer or chief financial officer or chief
accounting officer of Parent Borrower certifies, represents and agrees that each
of the representations and  warranties made by or on behalf of the Borrowers or
their respective Subsidiaries (if applicable), contained in the Credit
Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made, is true as of the date
hereof and shall also be true at and as of the proposed issuance date of the
Letter of Credit requested hereby, with the same effect as if made at and as of
the proposed issuance date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

 



Ex. E-2

 

 



--------------------------------------------------------------------------------

The undersigned is providing the certifications and other statements set forth
herein  solely in the undersigned’s representative capacity and not in the
undersigned’s personal capacity.

 

Very truly yours,

 

INDEPENDENCE REALTY OPERATING

PARTNERSHIP, LP, a Delaware limited partnership

 

By: Name: Title:  

 

(SEAL)

 



Ex. E-3

 

 



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF AVAILABILITY CERTIFICATE AVAILABILITY CERTIFICATE

TO:KeyBank National Association (“Agent”)

 

 

RE:

Credit Agreement dated as of May 1, 2017 (as amended from time to time, the
“Credit Agreement”) between Agent, the Lenders described therein, and
INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, and certain of its Subsidiaries
(collectively, the “Borrower”)

 

 

 

 

This Availability Certificate is submitted by Borrower to Agent pursuant to the
provisions of the Credit Agreement. Capitalized terms used herein which are not
otherwise specifically defined shall have the same meaning herein as in the
Credit Agreement.

 

On a Pro Forma Basis immediately after giving effect to the [making of the
Revolving Credit Loan][making of the Swing Loan][issuance of the Letter of
Credit] requested by Borrowers pursuant to the [Loan Request][Letter of Credit
Request] with respect to which this Certificate is being provided, (a) the sum
of the Outstanding Term Loans, Outstanding Revolving Credit Loans, Outstanding
Swing Loans and Letter of Credit Liabilities shall not exceed the applicable
Commitments and (b) the Loan Parties shall be in compliance with the
Unencumbered Asset Financial Covenants. Calculations of the Facility Available
Amount and the Unencumbered Asset Financial Covenants are set forth on Schedule
A annexed hereto.

 

The Borrower hereby further certifies, warrants and represents to Agent and the
Lenders that: (i) to the best of the Borrower’s knowledge, the financial
information provided by the Borrower to the Agent herein is true and accurate in
all material respects; and (ii) to the best of the Borrower’s knowledge, no
Default or Event of Default has occurred and is continuing under the Credit
Agreement or any of the other Loan Documents.

 

Executed as an instrument under seal as of the day of , 20   .

 

 

 

INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP, a Delaware limited

partnership

 

By:Independence Realty Trust, Inc.,

a Maryland Corporation, its general partner

 

 

By:

Name:

 

Title:

 

 

 

 

 

 

 

NYDOCS03/1056328.41

 

 

--------------------------------------------------------------------------------

Schedule A

Unencumbered Asset Summary; Facility Available Amount and Unencumbered Asset
Financial Covenant Calculations

 

I.

Unencumbered Assets Summary:

 

Unencumbered Asset

Location

Number of Units

Occupancy (percentage)

Total Unencumbered Asset Value

Property NOI

CapEx Reserve

Unencumbered Asset Adjusted NOI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Number of

 

Total

Total

Total

Total

Total

Unencumbered

Unencumbered

Number

Weighted

Unencumbered

Property

CapEx

Asset Adjusted

Assets:

of Units:

Average:

Asset Value:

NOI:

Reserve:

NOI:

 

 

 

$[ ]

 

 

 

[ ]

[ ]

[ ]

 

$[ ]

$[ ]

 

 

 

 

 

 

 

$[ ]

 

Total Unencumbered Asset Value:$

 

Unencumbered Asset Adjusted NOI:$

 

Total weighted average occupancy: %

 

 

II.

Facility Available Amount and Unencumbered Asset Financial Covenant
Calculations:

 

(a)Comparison of Outstanding Amounts under the Credit Agreement to Commitments

 

Outstanding Facility Amounts

 

Commitments

 

Availability

 

Outstanding Term Loans

$

Aggregate Term Loan Commitments

$

N/A

 

Outstanding Revolving Credit Loans (excluding Swing Loans)

$

Aggregate Revolving Credit Commitments

$

Available amount of Revolving Credit Loans:

$

Outstanding Swing Loans

$

Aggregate Swing Loan Commitments

$

Available amount of Swing Loans:

$

Letter of Credit Liabilities

$

Aggregate Letter of Credit Commitments

$

Available face amount of Letters of Credit:

$

 

Total

 

$

 

Total

 

$

 

Total

 

$

 

 

(b)

Unencumbered Assets Covenants (Credit Agreement §9.8)

 

(a)





Ex. F-2

 

 



--------------------------------------------------------------------------------

Covenant:

 

 

(i)

There shall be at all times at least five (5) Unencumbered Assets and the
Unencumbered Asset Value shall be at least One Hundred Million Dollars
($100,000,000.00).

 

 

Complies with Covenant (see Part I): [Y/N]

 

 

(ii)

The weighted (on a per unit basis) occupancy of the Unencumbered Assets as a
whole, shall not be less than eighty five percent (85%).

 

 

Complies with Covenant (see Part I): [Y/N]

 

 

 

(c)

Maximum Unsecured Leverage Ratio (Credit Agreement §9.9)

 

 

Covenant:

Not to exceed 60%; provided, however, that for up to two consecutive fiscal
quarters following a Material Acquisition, the Unsecured Leverage Ratio may
increase to, but shall not exceed, sixty-five percent (65%).

 

 

 

(i)

Unsecured Indebtedness: $

 

 

(ii)

Total Unencumbered Asset Value: $

 

 

(iii)

Divide (i) by (ii): %

 

Complies with Covenant: [Y/N]

 

(d)

Minimum Unencumbered Assets Debt Service Ratio (Credit Agreement §9.10)
Covenant:  The Unencumbered Assets Debt Service Coverage Ratio shall not be less
than

 

1.30:1.00.

 

 

(i)

Unencumbered Asset Adjusted NOI: $

 

 

 

(ii)

Implied Unsecured Debt Service [(A) multiplied by (B)]:

 

 

(A)

outstanding Unsecured Indebtedness (including aggregate undrawn face amount of
issued letters of credit): $

 

multiplied by

 

(B)debt constant based on thirty (30) year, mortgage-style principal
amortization at interest rate equal to greatest of: (i) ten (10) year Treasury
Bill yield plus 200 basis points, (ii) 5.50%, and (iii) actual interest rate
under Facility as of the last day of the most recent calendar quarter, as
expressly

provided in the Credit Agreement

 

 

 

(iii)

Unencumbered Assets Debt Service Coverage Ratio [(i) divided by (ii)]:

 

(i)





Ex. F-3

 

 



--------------------------------------------------------------------------------

 

 

Complies with Covenant: [Y/N] Facility Available Amount:

Maximum amount that may be borrowed that does not violate (a), (c) or (d):

$

 



Ex. F-4

 

 



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF COMPLIANCE CERTIFICATE

 

 

 

Key Bank, National Association as Administrative Agent

225 Franklin Street

Boston, MA 02110

 

Attn:  Mr. Christopher Neil

 

Re:  Independence Realty Operating Partnership, LP

Compliance Certificate for period of through

 

Dear Ladies and Gentlemen:

 

This Compliance Certificate is made with reference to that certain Credit
Agreement dated as of May 1, 2017 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"), among Independence Realty
Operating Partnership, LP and certain of its Subsidiaries (collectively, the
"Borrower"), the financial institutions party thereto, as lenders, and KeyBank,
National Association, as Administrative Agent. All capitalized terms used in
this Compliance  Certificate  (including any attachments hereto) and not
otherwise defined in this Compliance Certificate shall have the meanings set
forth for such terms in the Credit Agreement. All Section references herein
shall refer to the Credit Agreement.

 

This Certificate is delivered [on the Closing Date.]

[in connection with [a Commitment Increase pursuant to §2.11(d)(iv) of the
Credit  Agreement][an Incremental Term Loan Facility pursuant to §2.13(d)(ii) of
the Credit Agreement][the delivery of financial statements pursuant to §7.4(c)
of the Credit Agreement][the making of a Revolving Credit Loan][the making of a
Swing Loan][the issuance of a Letter of Credit][the addition of an Unencumbered
Asset pursuant to §5.2 of the Credit Agreement][the removal of an Unencumbered
Asset pursuant to §[5.3][5.4] of the Credit Agreement].

 

I hereby certify that I am the of Independence Realty Trust, Inc., the general
partner of Independence Realty Operating Partnership, LP, and that I make this
Certificate on behalf of each Borrower. I further represent and certify on
behalf of the Borrower as follows as of the date of this Compliance Certificate:

 

I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the Borrower and its
Subsidiaries, during the accounting period (the "Reporting Period") covered by
the financial reports [delivered simultaneous herewith][most recently delivered]
pursuant to Section 7.4, and that such review has not disclosed the existence
during or at the end of   such

 



Ex. G-1

 

 



--------------------------------------------------------------------------------

Reporting Period (and that I do not have knowledge of the existence as at the
date hereof) of any  condition or event which constitutes a Default or Event of
Default.

 

Attached hereto as Schedule A-1 is a list of the Unencumbered Assets, and
attached hereto as Schedule A-2 is a list of the Unencumbered Assets that were
identified as such in the last Compliance Certificate and that do not meet the
Unencumbered Asset Conditions as of the last day of the Reporting Period.

 

As of the last day of the Reporting Period [and on a Pro Forma Basis immediately
after giving effect to the [Commitment Increase][making of the Revolving Credit
Loan][making of the Swing Loan][issuance of the Letter of Credit][the addition
of the Unencumbered Asset][the removal of the Unencumbered Asset]]:

 

 

1.

Maximum Consolidated Leverage Ratio (Credit Agreement §9.1):

 

Covenant: Shall not exceed sixty percent (60%); provided, however, that for up
to two consecutive fiscal quarters of Parent Guarantor following a Material
Acquisition, the Consolidated Leverage Ratio may increase to, but shall not
exceed, sixty-five percent (65%).

 

 

 

(a)

Total Indebtedness*$

 

(b)

Gross Asset Value*

 

(i)

Total Consolidated Operating Property Value; plus

 

(ii)

Cost basis of Construction in Process; plus

 

(iii)

Cost basis of Unimproved Land; plus

 

(iv)

Debt Investments (based on current book value); plus

 

(v)

Unrestricted Cash and Cash Equivalents

 

minus

 

 

(vi)

the amount by which Gross Asset Value attributable to

 

(A)

Unimproved Land, (B) Construction in Process,

(C) Joint Ventures and (D) Other Real Estate Investments exceeds

in the aggregate 20% of Gross Asset Value$

 

Consolidated Leverage Ratio [(a) divided by (b)] %

 

Complies with Covenant: Y/N]

 

 

2.

Minimum Consolidated Fixed Charge Coverage Ratio Calculation (Credit Agreement
§9.2): Covenant:Shall not be less than 1.50 to 1.00.1

 

 

 

 



1 Determined based on most recent fiscal quarter annualized.

 



Ex. G-2

 

 



--------------------------------------------------------------------------------

 

(a)

(i) Consolidated EBITDA$

 

(ii)

Capital expenditure reserves

 

(A)

Total number of units

 

(B)

Capital expenditure reserve per unit$

 

(C)

Total Capital expenditure reserve (A x B)$

 

Adjusted EBITDA for immediately preceding calendar

quarter [(i) minus (ii)(C)]*$

 

 

 

(b)

Fixed Charges*

 

(i)

Interest Expense;

 

(ii)

All principal due and payable and paid on Indebtedness

(excluding (x) balloon payments of principal due at stated maturity and (y)
payments of principal under Loan); and

 

(iii)

aggregate of all dividends payable on preferred Equity Interests $

 

Consolidated Fixed Charge Ratio [(a) divided by (b)]:



 

Complies with Covenant: [Y/N]

 

 

3.

Minimum Consolidated Tangible Net Worth Calculation (Credit Agreement §9.3):

 

Covenant: The Consolidated Tangible Net Worth shall not be less than Adjusted
Actual Consolidated Tangible Net Worth (as defined below) as of the last day of
the most recently ended fiscal quarter prior to the Closing Date (the “TNW
Date”) plus seventy-five percent (75%) of aggregate proceeds received by the
Parent Guarantor or any Borrower (net of reasonable and customary related fees
and expenses and net of intercompany contributions among the Parent Guarantor
and its Subsidiaries) in connection with any offering of stock or other Equity
Interests of such Person (but excluding any such offering to Parent Guarantor or
any of its Subsidiaries), on a cumulative basis, from and after the TNW Date.

 

 

(a)

(i)

Consolidated Group’s Gross Asset Value on TNW Date

$

 

(ii)

Total Indebtedness on Closing Date

$

 

Actual Consolidated Tangible Net Worth on Closing Date*

[(i) minus (ii)]:$

(iii)Adjusted Actual Consolidated Tangible Net Worth on

Closing Date [((i) minus (ii)) multiplied by 0.75]:$

 

 

(b)

(i)Aggregate proceeds received by the Parent Guarantor or any Borrower

(net of reasonable and customary related fees and expenses) in connection with
any offering of stock or other Equity Interests of such Person (but excluding
any  such offering to Parent Guarantor or any of its Subsidiaries), on a
cumulative basis, from and after the TNW Date.$

 

 

(ii)

Multiplied by 0.75$

 

(ii)





Ex. G-3

 

 



--------------------------------------------------------------------------------

 

 

(iii)

Required Tangible Net Worth ((a)(iii) plus (b)(ii))$

 

 

(c)

(i)Gross Asset Value as of last day of immediately preceding

calendar quarter$

(ii)Total Indebtedness as of last day of immediately preceding

calendar quarter$

 

Consolidated Tangible Net Worth as of last day of immediately

preceding calendar quarter* [(i) minus (ii)]:$

 

 

I.

Actual Consolidated Tangible Net Worth [(c)] measured for immediately

preceding calendar quarter$

 

 

II.

Amount (if any) by which Item (b)(iii) exceeds Item I$

 

Complies with Covenant: [Y/N]

 

 

4.

Maximum Distributions (Credit Agreement §9.4):

 

 

Covenant:      Parent Guarantor shall not make any Distributions in excess of
the greater of (a)  the amount which, after giving effect to the making of any
such Distribution, would exceed (x) one hundred ten percent (110%), for the
period from and after the  Closing  Date  through  and including [

],  20192,  and (y) one hundred  percent  (100%),  at  any  time after [
],  2019,  of Funds from Operations of the Consolidated Group for the four (4)
fiscal quarter period then most recently ended and (b) the amount of
Distributions required for Parent Guarantor to comply with all applicable
provisions of the Code necessary or required to allow Guarantor to maintain its
status as a real estate investment trust and to avoid imposition of income and
excise taxes under the Code.

 

 

(a)

Funds from Operations of the Consolidated Group

for the four (4) fiscal quarter period most recently ended *

 

$

(b)

Distributions made during the four (4) fiscal quarter period most recently ended
*

 

$

(c)

Ratio of (b) to (a)

%

 

Complies with Covenant: [Y/N]

 

 

5.

Maximum Secured Leverage Ratio Calculation (Credit Agreement §9.5):

 

 

Covenant:

The Secured Leverage Ratio shall not exceed:  (x) fifty percent (50%),   from
and after the Closing Date through and including [ ], 2018,3  (y) forty-

 

 



2 Insert date occurring 2 years after Closing Date.

 

3 Insert date occurring one year after Closing Date.

 



Ex. G-4

 

 



--------------------------------------------------------------------------------

five  percent  (45%), after [ ],  20184    and  through and including [ ],
2019;5 provided, however, that during the period referenced in this clause (y),
for up to two consecutive fiscal quarters following a Material Acquisition, the
Secured Leverage Ratio may increase to, but may not exceed, fifty percent (50%)
and (z) after [ ], 20196, forty percent (40%); provided, however,  that after [
], 20197   for up to two consecutive     fiscal quarters following a Material
Acquisition, the Secured Leverage Ratio may increase to, but may not exceed,
forty-five percent (45%).

 

 

(a)

Secured Indebtedness*$

 

(b)

Gross Asset Value*

 

(i)

Total Consolidated Operating Property Value; plus

 

(ii)

Cost basis of Construction in Process; plus

 

(iii)

Cost basis of Unimproved Land; plus

 

(iv)

Debt Investments (based on current book value); plus

 

(v)

Unrestricted Cash and Cash Equivalents

 

minus

 

 

(vi)

the amount by which Gross Asset Value attributable to

 

(A)

Unimproved Land, (B) Construction in Process,

(C) Joint Ventures and (D) Other Real Estate Investments

exceeds in the aggregate 20% of Gross Asset Value$

 

Secured Leverage Ratio [(a) divided by (b)] %

 

Complies with Covenant: [Y/N]

 

 

6.

Maximum Secured Recourse Indebtedness Calculation (Credit Agreement §9.6):

 

Covenant: The aggregate amount of Secured Recourse Indebtedness of Parent
Guarantor, Parent Borrower, and IR OpCo shall not exceed ten percent (10%) of
Gross Asset Value; provided, however, that any Secured Recourse Indebtedness
shall not exceed seventy-five percent (75%) of the Collateral Value of the
collateral securing such Secured Recourse Indebtedness as of the applicable date
of determination.

 

 

(a)

Aggregate amount of Secured Recourse Indebtedness of the Parent Guarantor, the
Parent Borrower, and IR OpCo$

 

 

(b)

Gross Asset Value$

 

(c)

Ratio (a) to (b) %

 



4  Insert date occurring one year after Closing Date. 5 Insert date occurring
two years after Closing Date. 6 Insert date occurring two years after Closing
Date. 7 Insert date occurring two years after Closing Date.

 



Ex. G-5

 

 



--------------------------------------------------------------------------------

 

(d)

See attached list of Secured Recourse Indebtedness relating to specific Real
Estate.

 

Complies with Covenant: [Y/N]

 

 

 

7.

Maximum Unhedged Variable Rate Indebtedness (Credit Agreement §9.7):

 

 

Covenant:

The   aggregate   amount   of   Unhedged   Variable   Rate   Indebtedness   of  
the Consolidated Group shall not exceed thirty percent (30%) of Gross Asset
Value.

 

 

(a)

Unhedged Variable Rate Indebtedness* [(i) minus (ii) minus (iii)]

(i)Total Indebtedness of Consolidated Group

$

 

(ii)(Total Indebtedness (at a fixed rate) of Consolidated Group)

(iii)(Aggregate notional amount of Derivative Contracts (with respect to all
Total Indebtedness of Consolidated Group hedged by Derivatives Contracts
effectively fixing or capping the per annum rate of interest thereof))

 

(b)

Gross Asset Value

$

(c)

Ratio (a) to (b)

%

 

Complies with Covenant: [Y/N]

 

 

8.

Unencumbered Assets (Credit Agreement §9.8):

 

Covenant:

 

 

(a)

There shall be at all times at least five (5) Unencumbered Assets and the
Unencumbered Asset Value shall be at least One Hundred Million Dollars
($100,000,000.00).

 

 

Complies with Covenant (see Schedule A-1): [Y/N]

 

 

(b)

The weighted (on a per unit basis) occupancy of the Unencumbered Assets as a
whole, shall not be less than eighty five percent (85%).

 

 

Complies with Covenant (see Schedule A-1): [Y/N]

 

 

9.

Maximum Unsecured Leverage Ratio Calculation (Credit Agreement §9.9):

 

 

 

Covenant:

Not to exceed 60%; provided, however, that for up to two consecutive fiscal
quarters following a Material Acquisition, the Unsecured Leverage Ratio may
increase to, but shall not exceed, sixty-five percent (65%).

 

 

 

(a)

Unsecured Indebtedness:$

 

 

(b)

Total Unencumbered Asset Value:$

 

 

(c)

Divide (i) by (ii): %

 

(a)





Ex. G-6

 

 



--------------------------------------------------------------------------------

Complies with Covenant: [Y/N]

 

 

10.

Minimum Unencumbered Assets Debt Service Ratio (Credit Agreement §9.10):

 

 

Covenant:

The Unencumbered Assets Debt Service Coverage Ratio shall not be less than
1.30:1.00.

 

 

 

(a)

Unencumbered Asset Adjusted NOI:$

 

 

(b)

Implied Unsecured Debt Service [(i) multiplied by (ii)]:

 

 

(i)

outstanding Unsecured Indebtedness (including aggregate undrawn face amount of
issued letters of credit):$

 

 

multiplied by

 

 

(ii)

debt constant based on thirty (30) year, mortgage-style principal amortization
at interest rate equal to greatest of: (i) ten (10) year Treasury Bill yield
plus 200 basis points, (ii) 5.50%, and

 

(iii)actual interest rate under Facility as of the last day of the most recent
calendar quarter, as expressly provided in the Credit Agreement

 

 

 

(c)

Unencumbered Assets Debt Service Coverage Ratio [(i) divided by (ii)]:

 

 

Complies with Covenant: [Y/N]

 



Ex. G-7

 

 



--------------------------------------------------------------------------------

 

 

 

This Compliance Certificate has been executed and delivered as of the date set
forth above. INDEPENDENCE REALTY TRUST, INC., a Maryland Corporation

By:_ _

Name: Title:

 

*See attached detailed calculations

 



Ex. G-8

 

 



--------------------------------------------------------------------------------

DETAILED CALCULATIONS TO COMPLIANCE CERTIFICATE

 



Ex. G-9

 

 



--------------------------------------------------------------------------------

SCHEDULE A-1 TO COMPLIANCE CERTIFICATE

 



Ex. G-10

 

 



--------------------------------------------------------------------------------

SCHEDULE A-2 TO COMPLIANCE CERTIFICATE

 



Ex. G-11

 

 



--------------------------------------------------------------------------------

LIST OF SECURED RECOURSE INDEBTEDNESS TO BE ATTACHED TO COMPLIANCE CERTIFICATE

 



Ex. G-12

 

 



--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS  ASSIGNMENT  AND  ACCEPTANCE  AGREEMENT  (this   “Agreement”)

dated ,     by     and     between     (“Assignor”), and (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is a party to that certain Credit Agreement,   dated [ ],
2017, by and among INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP (“Parent

Borrower”), the Subsidiary Borrowers, the other Lenders that are or may become a
party thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as Agent (the
“Loan Agreement”); and

 

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10) and other good and valuable considerations, the receipt and sufficiency of
which are  hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1. Definitions. Terms defined in the Loan  Agreement  and  used  herein  without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

 

Assignment.

 

Subject to the terms and conditions of this Agreement and in consideration of
the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of this
Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its [Revolving

Credit   Note][Term   Loan   Note]   in   the   amount   of   $ representing   a

$ [Revolving Credit][Term Loan] Commitment, and a   corresponding interest in
and to all of the other rights and obligations under the Loan Agreement and the
other Loan Documents relating thereto (the assigned interests being hereinafter
referred to as the “Assigned Interests”), including Assignor’s share of all
outstanding [Revolving Credit][Term] Loans with respect to the Assigned
Interests and the right to receive interest and principal on and all other fees
and amounts with respect to the Assigned Interests, all from and after the
Assignment Date, all as if Assignee were an original Lender under and signatory
to the Loan Agreement having a [Revolving Credit][Term Loan] Commitment
Percentage equal to the amount of the respective Assigned Interests.

 

Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement, which obligations shall include, but shall not be limited
to, the obligation to make Loans to the Borrowers with

 



Ex. H-1

 

 



--------------------------------------------------------------------------------

respect to the Assigned Interests and to indemnify the Agent as provided therein
(such obligations, together with all other obligations set forth in the Loan
Agreement and the other Loan Documents are hereinafter collectively referred to
as the “Assigned  Obligations”). Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Interests.

 

Representations and Requests of Assignor.

 

Assignor represents and warrants to Assignee (i) that it is legally authorized
to, and has full power and authority to, enter into this Agreement and perform
its obligations under this Agreement; (ii) that as of the date hereof, before
giving effect to the assignment contemplated hereby the principal face amount of
Assignor’s Note is $ ,  and  (iii)  that it has forwarded to the Agent the Note
held by Assignor. Assignor makes no representation  or warranty, express or
implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness or sufficiency
of any Loan Document or any other instrument or document furnished pursuant
thereto or in connection with the Loan, the collectability of the Loans, the
continued solvency of the Borrowers or the continued existence, sufficiency or
value of the Collateral or any assets of the Borrowers which may be realized
upon for the repayment of the Loans, or the performance or observance by the
Borrowers of any of their respective obligations under the Loan Documents to
which it is a party or any other instrument or document delivered or executed
pursuant thereto or in connection with the Loan; other than that it is the legal
and beneficial owner of, or has the right to assign, the interests being
assigned by it hereunder and that such interests are free and clear of any
adverse claim.

 

Assignor requests that the Agent obtain replacement notes for each of Assignor
and Assignee as provided in the Loan Agreement.

 

Representations of Assignee. Assignee makes and confirms to the Agent, Assignor
and the other Lenders all of the representations, warranties and covenants of a
Lender under §14 and

§18 of the Loan Agreement. Without limiting the foregoing, Assignee
(a)  represents  and warrants that it is legally authorized to, and has full
power and authority to, enter into this Agreement and perform its obligations
under this Agreement, (b) confirms that it has received copies of such documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement, (c) agrees that it has and will,
independently and without reliance upon Assignor, any other Lender or the Agent
and based upon such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in evaluating the Loans, the
Loan Documents, the creditworthiness of the Borrowers and the value of the
assets of the Borrowers, and taking or not taking action under the Loan
Documents, (d) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers as are reasonably incidental thereto
pursuant to the terms of the  Loan Documents, (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender, (f) represents and warrants that
Assignee does not control, is not controlled by, is not under common control
with and is otherwise free from influence or control by, the Borrowers or
Guarantor, (g) represents and warrants  that  Assignee is  subject  to  control,
regulation  or  examination by a  State  or federal

 



Ex. H-2

 

 



--------------------------------------------------------------------------------

regulatory agency and (h) agrees that if Assignee is not incorporated under the
laws of the United States of America or any State, it has on or prior to the
date hereof delivered to Borrowers and Agent certification as to its exemption
(or lack thereof) from deduction or withholding of any United States federal
income taxes. Assignee agrees that Borrowers may rely on the representation
contained in §4.1.

 

Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $ representing the aggregate principal
amount outstanding of the Loans owing to Assignor under the Loan Agreement and
the other Loan Documents with respect to the Assigned Interests.

 

Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.

 

Effectiveness.

 

(a)The  effective  date  for  this  Agreement   shall   be      (the

“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

 

(b)Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and, to the extent of the
Assigned Interests,  have the rights and obligations of a Lender thereunder, and
(ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Loan Agreement.

 

(c)Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

 

(d)All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

 

Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:

 



 



 



Attn: Facsimile:

 

Domestic Lending Office:Same as above

 



Ex. H-3

 

 



--------------------------------------------------------------------------------

Eurodollar Lending Office:Same as above

 

Payment Instructions. All payments to Assignee under the Loan Agreement shall
be  made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

 

Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT
FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

Counterparts. This Agreement may be executed in any number of counterparts which
shall together constitute but one and the same agreement.

 

Amendments.  This Agreement may not be amended, modified or terminated except
by  an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

 

Successors. This Agreement shall inure to the benefit of the parties hereto and
their respective successors and assigns as permitted by the terms of the Loan
Agreement.

 

[signatures on following page]

 



Ex. H-4

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as  of the date first above written.

 

ASSIGNEE:

 

 

 

By:

Title:

 

 

 

ASSIGNOR:

 

 

 

By:

Title:

 

 

RECEIPT ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO BY:

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

By:

Title:

 

 



Ex. H-5

 

 



--------------------------------------------------------------------------------

EXHIBIT I

 

FORM OF LETTER OF CREDIT APPLICATION

 

 

 

KeyBank National Association

 



Application and Agreement for Irrevocable Standby Letter of Credit

 

 



 

To: Standby Letter of Credit Services 4910 Tiedeman, 4th floor Cleveland, Ohio
44144

Mailcode: OH-01-51-0531 Fax Number:  (216) 813-3719

Please issue your Irrevocable Letter of Credit and notify the Beneficiary no
later than(date) by Swift(Advising Bank Swift Address)

Courier(Contact Name)(Telephone Number)

Beneficiary: (show full name & complete street address)

Applicant:  (show full name & complete street address)

 

 

 

Expiration Date:

 

Dollar Amount $and currency if other than USD

 

Automatic Extension ClauseDays Notice:

(Amount in words):

 

Ultimate Expiration Date:

 

Available by Drafts at sight drawn on you and accompanied by the following
documents:



 

 

1.

Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “The Principal, (Applicant), has not performed or fulfilled all the
undertakings, covenants and conditions in accordance with the terms of the
agreement dated _ between (Applicant) and (Beneficiary)”.



 

2.

Beneficiary’s statement signed by an authorized individual or (Beneficiary)
certifying “We hereby certify that invoices under sales agreement between
(Applicant) and (Beneficiary) have been submitted for payment and said invoices
are past due and payable”.



 

 

3.

Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “We hereby certify that (Applicant) has failed to honor their
contractual agreement dated between (Applicant) and (Beneficiary) and that
payment has not been made and ispast due.



 

 

4.

Beneficiary’s statement signed by one of its authorized individuals certifying
that(Applicant) was the successful bidder under the Tender No.datedfor supply of

 

and that(Applicant) has withdrawn their bid or failed to enter into contract.



 

5.

Beneficiary’s statement signed by an authorized individual reading:

(Please indicate below the wording that is to appear in the statement to be
presented.)

 

 

 

 

 

 



 

6.

No statement or document by the beneficiary other than a draft is required to be
presented under this Letter of Credit.

 



Partial Drawings:Permitted

Not Permitted

Charges for: Applicant

 

 

 

 



 

Special instructions or conditions:

Issue per attached sample

 

 



Ex. I-1

 

 



--------------------------------------------------------------------------------



 



Applicant shall keep and maintain Demand Deposit Account No.            at all
times.  KeyBank is authorized to debit the Demand Deposit Account or any
successor account to pay any amounts which become due by Applicant in connection
with the Letter of Credit, including any fees charged to Applicant or the amount
of any draw(s) made under the Letter of Credit by the Beneficiary. (NOT
APPLICABLE)

 

 



 



This application and agreement are subject to either the current uniform customs
and practice for documentary credits established by the International Chamber of
Commerce or the current International Standby Practices established by the
International Chamber of Commerce, (whichever may be determined to be
appropriate by Keycorp Affiliates under the circumstances), and to the terms and
conditions set forth in the Letter of Credit Reimbursement and Security
Agreement executed by the Applicant.

 

 



 

 

_



(Customer’s Signature) Signer’s name

 



(Customer’s Bank Sign Here –

if other than a Keycorp Affiliate)

 

Date:

 



Ex. I-2

 

 



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF RELEASE OF SUBSIDIARY BORROWER

 

 

 

All terms used but not defined in this Release shall have the meaning assigned
thereto under that certain Credit Agreement, dated as of May [  ], 2017, among
Independence Realty Operating Partnership, L.P., as Parent Borrower, the
Subsidiary Borrowers party thereto from time to time, KeyBank National
Association, in its capacity as the Administrative Agent and the Lenders party
thereto (as amended, restated or  otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein and not defined shall  have
the meanings set forth in the Credit Agreement.

 

Pursuant to Section 5.5 of the Credit Agreement, Agent, on behalf of the
Lenders, hereby releases and discharges [ ] from any and all obligations and
liabilities to the Lenders under the Credit Agreement and each other Loan
Document.

 

Dated as of , 20  

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

By:

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NYDOCS03/1059390.1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1-A

LENDERS AND COMMITMENTS

 

 

Name and Address

 

Term  Loan Commitment

 

Term Loan Commitment Percentage

Citibank, N.A.

1615 Brett Road, OPS III, New Castle, DE 19720 Attn: Agency Operations Tel:  
(302) 894-6010

Fax:  (646) 274-5080

$6,250,000.00

12.5%

KeyBank National Association 225 Franklin Street

Boston, Massachusetts 02110 Attention: Christopher T. Neil Telephone:   617 385
6202

Facsimile:    617- 385-6293

$6,250,000.00

12.5%

The  Huntington  National Bank

200 Public Square, CM17 Cleveland, OH 44114 Attention: Scott Childs Telephone:  
216-515-6529

Facsimile: 888-987-9315

$6,250,000.00

12.5%

Regions Bank

1717 McKinney  Ave,  Ste 12

Dallas, TX 75202 Attention: Barrett Vawter Telephone: 469-608-2787

Facsimile: 205-261-7939

$5,350,000.00

10.7%

 

 

 

Schedule 1.1 – Page 1

 

 

--------------------------------------------------------------------------------

 

 

Name and Address

 

Term  Loan Commitment

 

Term Loan Commitment Percentage

 

 

 

Bank of America, N.A. One Bryant Park

New York, NY 10036 Attention: Jonathan J. Salzinger Telephone: 646-855-3541

Facsimile: 312-453-6052

$5,350,000.00

10.7%

Capital One, National Association 1680 Capital One Drive, 10th Floor McLean,  VA
22102

Attention: Telephone:

$5,350,000.00

10.7%

Citizens Bank, N.A. 1215 Superior Avenue

Cleveland,   OH 44114

Telephone: 216-277-0199

Facsimile: 216-277-7106

$5,350,000.00

10.7%

Comerica Bank

411 W. Lafayette MC3256 Detroit, MI 48226 Attention: Victoria Lage Telephone:
313-222-5878

Facsimile: 313-222-3697 Email: valage@comerica.com

$5,350,000.00

10.7%

PNC Bank, National Association

1600 Market Street, 31st Floor Philadelphia, PA 19103 Attention:  Shari
Reams-Henofer

$4,500,000.00

9%

 



Schedule  1.1 - Page 2

 

NYDOCS03/1056271.3

 

 



--------------------------------------------------------------------------------

 

 

Name and Address

 

Term  Loan Commitment

 

Term Loan Commitment Percentage

Telephone: 215-585-5332

 

 

Associated Bank National Association 525 W. Monroe,  24th floor

Chicago, IL 60661 Attention: Greg Conner Telephone: 312-544-4621

Facsimile: 312-544-4667

--

--

Total

$50,000,000.00

100%

 



Schedule  1.1 - Page 3

 

NYDOCS03/1056271.3

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

Name and Address

 

Revolving Credit Commitment

 

Swing Loan Commitment1

 

Revolving Credit Commitment Percentage

 

Letter of Credit Commitment2

Citibank, N.A.

1615 Brett Road, OPS III, New Castle, DE 19720 Attn: Agency Operations
Tel:  (302) 894-6010

Fax:  (646) 274-5080

$28,750,000.00

$12,500,000.00

11.5%

$12,500,000.00

KeyBank National Association

225 Franklin Street Boston, Massachusetts 02110

Attention: Christopher T. Neil

Telephone:  617 385 6202

Facsimile:  617- 385-6293

$28,750,000.00

$12,500,000.00

11.5%

$12,500,000.00

The Huntington National Bank

200 Public Square, CM17 Cleveland, OH 44114 Attention: Scott Childs

$28,750,000.00

--

11.5%

--

 



1 The Swing Loan Commitment is a part of, and not in addition to, the Revolving
Commitment.

 

2 The Letter of Credit Commitment is a part of, and not in addition to, the
Revolving Commitment.

 



Schedule  1.1 - Page 4

 

NYDOCS03/1056271.3

 

 



--------------------------------------------------------------------------------

 

 

Name and Address

 

Revolving Credit Commitment

 

Swing Loan Commitment1

 

Revolving Credit Commitment Percentage

 

Letter of Credit Commitment2

Telephone:   216-515-6529

Facsimile: 888-987-9315

 

 

 

 

Regions Bank

1717 McKinney Ave,

Ste 12

Dallas, TX 75202 Attention: Barrett Vawter Telephone: 469-608-2787

Facsimile: 205-261-7939

$24,650,000.00

--

9.86%

--

Bank  of America, N.A.

One Bryant Park

New York, NY 10036 Attention:JonathanJ. Salzinger

Telephone: 646-855-3541

Facsimile: 312-453-6052

$24,650,000.00

--

9.86%

--

CapitalOne,National Association

1680Capital   One   Drive, 10th Floor

McLean,  VA 22102

Attention: Telephone:

$24,650,000.00

--

9.86%

--

Citizens   Bank, N.A.

$24,650,000.00

--

9.86%

--

 



Schedule  1.1 - Page 5

 

NYDOCS03/1056271.3

 

 



--------------------------------------------------------------------------------

 

 

Name and Address

 

Revolving Credit Commitment

 

Swing Loan Commitment1

 

Revolving Credit Commitment Percentage

 

Letter of Credit Commitment2

Comerica Bank

411 W. Lafayette MC3256 Detroit, MI 48226 Attention: Victoria Lage Telephone:
313-222-5878

Facsimile: 313-222-3697

$24,650,000.00

--

9.86%

--

PNCBank,National Association

1600 Market Street, 31st Floor

Philadelphia, PA 19103 Attention:ShariReams- Henofer

Telephone: 215-585-5332

$20,500,000.00

--

8.2%

--

AssociatedBankNational

Association

525 W. Monroe,  24th floor

Chicago, IL 60661 Attention: Greg Conner Telephone: 312-544-4621

Facsimile: 312-544-4667

$20,000,000.00

--

8%

--

Total

$250,000,000.

--

100%

--

 



Schedule  1.1 - Page 6

 

NYDOCS03/1056271.3

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1-B

 

DISQUALIFIED LENDERS

 

 

 

 

 

 

1.

Arbor Realty  Trust Inc.

 

 

2.

Ares Commercial  Real  Estate Corp.

 

 

3.

Colony  American  Homes,  Inc. and any affiliate   thereof  with  “Colony”  as
part of its name

 

 

4.

Istar Inc.

 

 

5.

Northstar Real Estate Investment Trust, Inc. and any affiliate
thereof  with  “Northstar”  as  part of its name

 

 

 

6.

Preferred  Apartment  Communities Inc.

 

 

7.

Resource  Capital  Corp. and any affiliate   thereof  with  “Resource”  as part
of its name

 

 

8.

Starwood Waypoint Residential Trust  and
any  affiliate  thereof  with  “Starwood”  as part of its name

 

 

 

9.

Bancorp

 

 

10.

The  Hunt  Companies  and Affiliates

 

 

11.

Highland   Capital  and Affiliates

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 1.1 A – Page 1

 

 

--------------------------------------------------------------------------------

SCHEDULE 5.1

 

INITIAL UNECUMBERED ASSETS

 

 

A.

Arbors River Oaks Apartments, 225 Arbor Commons Circle, Shelby County, Memphis,
Tennessee   38110

 

 

 

B.

Bridge Pointe Apartments, 7584 Old Madison Pike, Madison County, Huntsville,
Alabama   35806

 

 

 

C.

Fox Trails  Apartments,   6300
Roundrock  Trail,  Collin  County,  Plano,  Texas   75023

 

 

D.

Lakeshore on the Hill Apartments, 5873 Lake Resort Terrace, Hamilton County,
Chattanooga,  Tennessee   37415

 

 

 

E.

Merce Apartments,   15678
Knoll  Trail  Drive,  Dallas  County,  Dallas,  Texas   75248

 

 

F.

Miller Creek at Germantown, 3769 Skipping Stone Trace, Shelby County, Memphis,
Tennessee   38125

 

 

 

G.

Pointe at Canyon Ridge Apartments, 8350 Roswell Road, Fulton County, Sandy
Springs, Georgia   30350

 

 

 

H.

St. James at Goose Creek, 1100 Channing Way, Berkeley County, Goose Creek, South
Carolina   29445

 

 

 

I.

Trails of Signal Mountain Apartments, 3535 Mountain Creek Road, Hamilton County,
Chattanooga,  Tennessee   37415

 

 

 

J.

Westmont Commons, 120 Chamberlain Drive, Buncombe County, Asheville, North
Carolina   28806

 

 

 

K.

The Bayview Club Apartment Homes, 7545 Bayview Club Drive, Indianapolis, Indiana
46250

 

 

 

L.

The Augusta Apartments, 4001 NW 122nd Street, Oklahoma City, Oklahoma County,
Oklahoma   73120

 

 

 

M.

Heritage Park Apartments, 1920 Heritage Park Drive, Oklahoma City, Oklahoma
County, Oklahoma   73120

 

 

N.

The Invitational Apartments, 3959 NW 122nd Street, Oklahoma City, Oklahoma
County, Oklahoma   73120

 

 

O.

Raindance Apartments, 2201 NW 122nd Street, Oklahoma City, Oklahoma
County,  Oklahoma   73120

 

 

 

P.

Windrush Apartments, 200  West  15th Street, Edmond,  Oklahoma County,  Oklahoma
73013

 

 

A.



 



Schedule 5.1 – Page 1

 

 



--------------------------------------------------------------------------------

 

Q.

Lakes of Northdale  Apartments,  16297 Northdale  Oaks Drive,  Tampa,  Florida  
33624

 

A.





Schedule 5.1 – Page 2

 

 



--------------------------------------------------------------------------------

SCHEDULE 6.3

 

LIST OF ALL ENCUMBRANCES ON ASSETS

 

 

 

None.

 



Schedule 6.3 – Page 1

 

 



--------------------------------------------------------------------------------

SCHEDULE 6.5

 

NO MATERIAL CHANGES

 

None.

 



Schedule 6.5 – Page 1

 

 



--------------------------------------------------------------------------------

SCHEDULE 6.7

 

Pending Litigation

 

None.

 



Schedule 6.7 – Page 1

 

 



--------------------------------------------------------------------------------

SCHEDULE 6.20

 

ENVIRONMENTAL MATTERS

 

 

None.

 



Schedule 6.20 – Page 1

 

 



--------------------------------------------------------------------------------

SCHEDULE 6.21(a)

 

PARENT BORROWER SUBSIDIARIES

 

 

 

Name

Form

Jurisdiction

Direct Owner(s)

Bayview Club Apartments Indiana, LLC

Limited   Liability Company

Delaware

Parent Borrower (100%)

BSF-Arbors River  Oaks, LLC

Limited   Liability Company

Florida

IR OpCo (100%)

TS Vintage, LLC

Limited   Liability Company

Delaware

IR OpCo (100%)

BSF Lakeshore, LLC

Limited   Liability Company

Florida

IR OpCo (100%)

 

Pointe  at Canyon  Ridge, LLC

 

Limited   Liability Company

 

Georgia

JLC/BUSF

Associates, LLC (100%)

Fox Partners, LLC

Limited   Liability Company

Texas

IR OpCo (100%)

Merce Partners, LLC

Limited   Liability Company

Texas

IR OpCo (100%)

BSF Trails, LLC

Limited   Liability Company

Florida

IR OpCo (100%)

TS Goose Creek, LLC

Limited   Liability Company

Delaware

IR OpCo (100%)

TS Westmont, LLC

Limited   Liability Company

Delaware

IR OpCo (100%)

TS Miller   Creek, LLC

Limited   Liability Company

Delaware

IR OpCo (100%)

IRT OKC Portfolio Owner, LLC

Limited   Liability Company

Delaware

IRT OKC

Portfolio Member, LLC (100%)

Lakes of Northdale Apartments

LLC

Limited   Liability Company

Delaware

Parent Borrower

(100%)

 



Schedule 6.21(a) – Page 1

 

 



--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.23

 

PROPERTY  CONDITION; OPTIONS

 

 

[None.]

 



Schedule 6.23 – Page 1

 

 



--------------------------------------------------------------------------------

SCHEDULE 8.1

 

SPECIFIED INDEBTEDNESS

 

[None.]

 



Schedule  8.1 – Page 1

 

 



--------------------------------------------------------------------------------

SCHEDULE 8.14

 

MANAGEMENT FEES

 

 

[None.]

 



Schedule 8.14 – Page 1

 

 



--------------------------------------------------------------------------------

SCHEDULE 19

 

NOTICE ADDRESSES

 

If to the  Agent  or KeyBank:

 

KeyBank National Association 225 Franklin Street, 18th Floor Boston,
Massachusetts 02110 Attn:  Mr. Christopher   T. Neil

 

and

 

Shearman & Sterling LLP 599 Lexington Ave

New York,  NY 10022

Attn:  Malcolm  K. Montgomery

 

If to Guarantor  or any Borrower:

 

Independence Realty Trust, Inc. Two Liberty Place

1601 Chestnut  Street, Suite 3575

Philadelphia,   Pennsylvania 19192

Attn: Farrell Ender and Jessica K. Norman With  a copy to:

Cozen O’Connor 277 Park Avenue

New York, New York 10172 Attn:  William  F. Davis, Esq.

 

 

to any other Lender  which  is  a party hereto,  at the  address for
such  Lender  set forth  on its signature page hereto,  and to
any  Lender  which  may  hereafter  become  a party to this  Agreement, at such
address as may  be designated  by such Lender.



Schedule 19 – Page 1

 

 

